SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2012 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. TAX ID ( CNPJ/MF) no. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company Dear Shareholders, We herein present Company’s management proposal for the matters of the agenda of Company’s Annual and Extraordinary Shareholders’ Meetings to be jointly held on May 11, 2012: Ordinary Shareholders’ Meeting: 1. Receipt of the accounts drawn up by Company’s management, examination and voting of the financial statements concerning the financial year ended on December 31 st , 2011. We herein propose full approval of the officers’ accounts and financial statements concerning the 2011 financial year, as released on April 9, 2012 in the websites of the Brazilian Securities Commission ( Comissão de Valores Mobiliários ) (“ CVM ”) and of the Brazilian Stock Exchange ( BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros ) (“ BM&FBovespa ”), through the Periodic Information System (IPE), and published on April 11, 2012 in the newspapers “O Estado de São Paulo” and “Diário Oficial do Estado de São Paulo” (“ Financial Statements ”). We further propose not to carry out dividends distribution, as Company has verified loss in the financial year ended on 12.31.11. We herein inform you that, in compliance with Article 9, III, of CVM Instruction No. 481, issued on December 17, 2009 (“ CVM Instruction 481/09 ”), our comments to Company’s financial situation may be found under Exhibit I of this proposal. We take the opportunity to inform you that, in compliance with Article 9, V and §1 III of CVM Instruction 481/09, Company’s Fiscal Council and Audit Committee pronouncements are also available at Company’s headquarters, in its Investors Relations website (www.gafisa.com.br/ri) and in the websites of BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros (www.bmfbovespa.com.br) and of the CVM – Brazilian Securities Commission (www.cvm.gov.br). 2. Establishment of the number of members that shall comprise Company’s Fiscal Council. We initially propose, observing provisions from Article 17 of Company’s Bylaws, election of nine (9) effective members for Company’s Board of Directors. 3. Election of the members of Company’s Board of Directors, due to expiration of the term of office. In accordance to the recommendation of the Nomination and Corporate Governance Committee of Company, we herein propose the election of the following members of Company’s Board of Directors, all with term of office that will terminate upon the Ordinary Shareholders’ Meeting of 2014: ( i ) Caio Racy Mattar , Brazilian citizen, married, civil engineer, bearer of the Brazilian Identity Card (RG) No. 5.396.320-9, issued by SSP/SP, and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No. 034.118.768-24, resident and domiciled in the city of São Paulo, State of São Paulo, with offices located at Av. Brigadeiro Luiz Antonio 3,172, Jardim Paulista 01402-901; ( ii ) Gerald Dinu Reiss , naturalized Brazilian citizen, married, engineer, bearer of the Brazilian Identity Card (RG) No. 3.175.254, issued by SSP/SP, and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No. 232.318.908-53, resident and domiciled in the city of São Paulo, State of São Paulo, at Rua Cordeiro Galvão 301, Alto de Pinheiros, 05450-020; ( iii ) José Écio Pereira da Costa Júnior , Brazilian citizen, married, business administrator and accountant, bearer of the Brazilian Identity Card (RG) No. 4.762.308, issued by SSP/SP, and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No. 359.920.858-15, resident and domiciled in the city of Curitiba, State of Paraná, with offices located at Av. República Argentina 665, suites 906/907, 80240-210; ( iv ) Henri Philippe Reichstul , Brazilian citizen, married, economist, bearer of Brazilian Identity Card (RG) No. 001.072.248-36 and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No. 001.072.248-36, resident and domiciled in the city of São Paulo, State of São Paulo, at Rua Sampaio Vidal 270, Jardim Paulistano, 01443-000; ( v ) Maria Letícia de Freitas Costa , Brazilian citizen, single, engineer, bearer of Brazilian Identity Card (RG) No. 6.057.278-4 and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No. 050.932.788-58, resident and domiciled in the city of São Paulo, State of São Paulo, at Rua Bueno Brandão 403, apt 91, Vila Nova Conceição, 04509-021; ( vi ) Odair Garcia Senra , Brazilian citizen, widower, civil engineer, bearer of the Identity Card (RG) No. 3.259.126, issued by SSP/SP, enrolled with the Individual Taxpayers Registry (CPF/MF) under No. 380.915.938-72, with commercial address in the City of São Paulo, State of São Paulo, at Avenida das Nações Unidas, no. 8.501, 19 th floor, 05425-070; ( vii ) Rodolpho Amboss , Brazilian citizen, married, civil engineer, bearer of the Identity Card (RG) No. 355.703, issued by SPTC, enrolled with the Individual Taxpayers Registry (CPF/MF) under No. 742.664.117-15, with commercial address at 1271 Avenue of the Americas 38th floor, New York, NY, 10020, United States of America; ( viii ) Ricardo Campos Caiuby Ariani , Brazilian citizen, married, lawyer, bearer of the Identity Card (RG) No. 3.794.210, issued by SSP/SP, enrolled with the Individual Taxpayers Registry (CPF/MF) under No. 036.918.108-53, resident and domiciled in the city of São Paulo, State of São Paulo, at Rua Hans Nobiling 276, 9 th floor, 01455-060; and ( ix ) José Guimarães Monforte , Brazilian citizen, married, economist, bearer of the Identity Card (RG) No. 4.127.063, issued by SSP/SP, enrolled with the Individual Taxpayers Registry (CPF/MF) under No. 447.507.658-72, resident and domiciled in the city of São Paulo, State of São Paulo, with offices located at Rua dos Pinheiros 870, 20 th floor, suite 201, Pinheiros, 05422-001. 1 In accordance with Article 10 of CVM Instruction 481/09, information on the candidates to the roles of members of the Board of Directors, supported by Company’s management is detailed in Exhibit II attached hereto. 4. Establishment of the amount of the global compensation of Company’s management for 2012 financial year. We herein propose the global compensation of the management of Company, for 2012 financial year, to be fixed in a limit of up to R$ 17,041,926.40, for the current fiscal year, from January to December of 2012. We herein inform you that, in compliance with Article 12 of CVM Instruction 481/09, the necessary information for the analysis of the management compensation proposal may be found under Exhibit IV of this proposal. We clarify that the limit proposed above includes the fixed and short-term variable remuneration of management, as well as any benefits incurred or supported by the Company. To avoid any doubts, this amount does not include any payroll charges or costs associated to the recognition of fair value of stock options plans that are eventually granted by the Company, only recognized in accountant and result from Stock Option Plans previously approved by the shareholders of the Company in general meetings. For this reason, the amount of the proposal is different than the amount foreseen for 2012 or realized in previous fiscal years, as the case may be, in accordance to item 13.2 of Company’s Reference Form ( Formulário de Referência ) and as can be verified in Annex III abovementioned. 2 We also would like to inform that, in Company’s Annual Shareholders’ Meeting held in 2011 it was approved a limit of global remuneration in the amount of R$12,345,025.52, being effectively realized the total amount of R$5,107,399.78. The relevant difference between the amount effectively realized and the proposal approved is due to the non payment of short-term variable remuneration in view of the fact that the Company did not reach the goals set for the period. This amount does not include any costs associated to the recognition of fair value of stock options plans that are eventually granted by the Company, only recognized in accountant and result from Stock Option Plans previously approved in previous years. 5. Installation and establishment of the number of members that shall comprise Company’s Fiscal Council. Due to expiration of the term of office, we hereby propose installation of Company’s Fiscal Council. Once it is duly installed, pursuant to provisions from Article 46 of the Bylaws, we propose that Company’s Fiscal Council is comprised by three (03) effective members, with equal number of alternates. 6. Election of members of Fiscal Council, due to the expiration of the term of office. We herein propose election of the following members and respective alternates, for a term of office that will terminate upon the Ordinary Shareholders’ Meeting of 2012, as follows, as effective members: ( i ) Olavo Fortes Campos Rodrigues Junior , Brazilian citizen, business administrator, married, bearer of the Brazilian Identity Card (RG) No.9.369.027, issued by SSP/SP, and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No.769.488.977-20, resident and domiciled in the City of São Paulo, State of São Paulo, at Rua Dr. José Maria Whitaker, No. 310, apt. 4, Edif. Figueira, Zip Code (CEP) 05622-001, ( ii ) Adriano Rudek de Moura , Brazilian citizen, accountant, married, bearer of the Brazilian Identity Card (RG) No.13.126.515-5, issued by SSP/SP, and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No.037.059.028-73, resident and domiciled in the City of São Paulo, State of São Paulo, at Rua Verbo Divino, No. 1.488, 7º andar, Zip Code (CEP) 04719-904, and ( iii ) Luis Fernando Brum de Melo , Brazilian citizen, public bank employee, single, bearer of the Brazilian Identity Card (RG) No. 6.064.143.776, issued by SSP/RS, and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No. 964.918.410-49, resident and domiciled in the City of São Paulo, State of São Paulo, with business address at Av. Paulista 2.300, 11º andar, Cerqueira César, Zip Code (CEP) 01310-300; and as alternate members: ( i ) Marcello Mascotto Iannalfo , Brazilian citizen, economist, married, bearer of the Brazilian Identity Card (RG) No.16.994.226-0, issued by SSP/SP, and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No.101.947.028-39, resident and domiciled in the City of São Paulo, State of São Paulo, at Rua Evangelina de Toledo Pizza Wodianer, No. 165, casa 1, Zip Code (CEP) 04640-055, ( ii ) Paulo Ricardo de Oliveira , Brazilian citizen, accountant, married, bearer of the Brazilian Identity Card (RG) No.14.993.829, issued by SSP/SP, and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No.032.718.058-73, resident and domiciled in the City of São Paulo, State of São Paulo, at Rua Conselheiro Fernandes Torres, No. 148, apt. 71, Zip Code (CEP) 01235-020, and ( iii ) Laiza Fabiola Martins de Santa Rosa , Brazilian citizen, economist, single, bearer of the Brazilian Identity Card (RG) No.32.677.183-9, and enrolled with the Individual Taxpayer’s Registry (CPF/MF) under No.294.953.408-29, resident and domiciled in the City of São Paulo, State of São Paulo, with offices located at Avenida Paulista 2.300, 11 th floor. 3 In accordance with Article 10 of CVM Instruction 481/09, information on the candidates to the position of members of the Fiscal Council supported by Company’s management is detailed in Exhibit III attached hereto. 7. Establishment of the amount of the global compensation of Company’s Fiscal Council members for 2012 financial year. We herein propose the global compensation of the members of Company’s Fiscal Council, for 2012 financial year, is established in an amount up to R$242,742.86. We herein inform you that, in compliance with Article 12 of CVM Instruction 481/09, the necessary information for the analysis of the management compensation may be found under Exhibit IV of this proposal. Extraordinary Shareholders’ Meeting : 1. Amendment of Article 5 of the Bylaws. We herein propose the amendment to Article 5 of Company’s Bylaws in order to reflect capital increases approved by the Board of Directors, within the limit of the authorized capital of Company, up to the date of the Shareholders’ Meeting, as indicated in Exhibit V attached hereto. Aforementioned Exhibit V contains the draft of Company’s Bylaws, highlighting the proposed changes, as well as information on the ground and justification of each proposal and the analysis of the legal and economic effects of such proposed amendments, when appropriate, as required by Article 11 of CVM Instruction 481/09. 2. Amendment of §1 of Article 19 of the Bylaws. We propose amendment of §1 of Article 19 of Company’s Bylaws such as to expect possibility of leaving open the position in the Board of Directors in case it becomes vacant, as indicated in Exhibit V attached hereto. Such Exhibit V contains a draft of the Bylaws highlighting the proposed changes, the information on the origin and justification of each proposal, providing an analysis of their legal and economic effects , when applicable, in accordance with Article 11 of CVM Instruction 481/09 . 3. Amendment of Articles 27, 30, 31, 32, and renumbering of the subsequent, in the Bylaws. We propose amendment of articles 27, 30, 31, 32, and renumbering of the subsequent to adapt description of the positions and roles of the Directory in the Bylaws to Company’s new organizational structure suggested by the Board of Directors, as indicated in Exhibit V attached hereto. Such Exhibit V contains a draft of the Bylaws highlighting the proposed changes, the information on the origin and justification of each proposal, providing an analysis of their legal and economic effects , when applicable, in accordance with Article 11 of CVM Instruction 481/09 . 4. Reform of Company’s Bylaws to adapt it to the New Market Regulation. 4 We propose a reform of certain provisions in the Bylaws, in order to adapt it to the minimum clauses disclosed by BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros, under the terms of the new Regulation of Listing of the New Market, in force since May 10, 2011, as indicated in Exhibit V attached hereto. Such Exhibit V contains a draft of the Bylaws highlighting the proposed changes, the information on the origin and justification of each proposal, providing an analysis of their legal and economic effects , when applicable, in accordance with Article 11 of CVM Instruction 481/09 . 5. Consolidation of Company’s Bylaws. In case the proposed changes abovementioned on items 1 to 4 are approved, we propose that a consolidation to Company’s Bylaws, in the form of Exhibit VI attached hereto, is also approved. São Paulo, April 9 2012. Management of Gafisa S.A. 5 EXHIBIT I ( In accordance to item 10 of Annex 24 of CVM Instruction No. 480, dated December 17, 2009) 10. OFFICERS’ COMMENTS 10.1. a) financial and general shareholder equity conditions The directors believe that Company is one of the leading players in the real estate development market, operating nationally with a focus on high-quality residential undertakings targeting all income brackets. Company’s revenues are largely derived from the development and sale of real estate projects. Company recognizes the revenue from these real estate projects during the construction period, based on a financial calculation related to the value of the project on completion, and not when the sales contracts are signed. On a smaller scale, Company also generates revenue from the provision of real estate services, such as construction, technical and real estate management, to third parties. Company structures some of its projects through its subsidiaries or jointly controlled affiliates, set up as specific purpose enterprises (SPE). Company’s current working capital is sufficient for its present requirements and its cash position, including loans to third parties, is sufficient to meet the financing of all its activities and cover its capital requirement, for at least the next 12 (twelve) months. The Directors understand that Company has sufficient financial resources and shareholders’ equity to implement its business plan and comply with its short-to-medium-term obligations. During the forth quarter of 2011, we have carried out detailed review of Company’s and its controlled companies’ operations and its working strategy. The outcome of such review was the implementation of the following changes: Establishment of a new organizational structure divided by brands, appointing the professionals in charge of the respective structures; Temporary reduction of Tenda brand’s operations, until we are able to operate in an efficient manner within the guideline of that segment, i.e., production at competitive costs (using aluminum mold technology) and immediate transfer promptly after sales, of the clients to the financial institution; Increase of investments in Alphaville brand, being the most profitable segment in our products portfolio; and Guidance of Gafisa brand in São Paulo and Rio de Janeiro markets. The outcome of such review and the new structure implemented were several measures being taken: Detailed review of all cost estimates of the civil works ongoing; Review of the entire clients portfolio of Construtora Tenda S.A. aiming to confirm their adequacy to the financial institutions’ requirements; and Analysis of the impairment of lands located in non-priority regions. As a result of such changes and reviews carried out, Company registered adjustments and provisions equal to 23.4% of the Shareholders’ Equity, equivalent to R$639.482 million in the fiscal year of 2011 and R$151.485 million in the fiscal year of 2010. Such adjustments and provisions did not impact Company’s liquidity position and shall not impact its capacity of paying future commitments, by the main reasons: The Company has R$983.660 million of cash and cash equivalent, bonds and securities, cautionated applications and restricted credits on December 31, 2011; The Company has a net current capital, post-classification of short-term financial liabilities (due to breach of restrict clauses of covenants, already negotiated) of 1.5 times, excluding the reclassified liability would be 2.5 times; The Company has receivables of delivered units approximate to R$300 million; and The Company has credit facilities for real estate financing of R$2.2 billion. 6 b) capital structure and the possibility of redeeming shares or quotas Company’s shareholders’ equity on December 31, 2011, stood at R$2.7 billion, representing a decrease of 25%, or R$899 million, compared to December 31, 2010. Such reduction is a result of mainly due to adjustments of R$889.5 million, being 31% of Gafisa and 69% of Tenda, distributed among the fiscal years of 2010 and 2011, 19% and 81% respectively. On December 31, 2011, Company held cash position of R$983.660 million. On the same date, its net debt together with investor obligations totaled R$3.2 million and its debt-to-capital ratio of net debt and obligations to investors over net shareholders’ equity and minority interests was 118.1% compared with 68.6% on December 31, 2010. Company’s shareholders’ equity on December 31, 2010, stood at R$3.6 billion, representing an increase of 52%, or R$1.2 billion, compared with December 31, 2009. Of this increase, R$1.1 billion was due to the capital increase through the public offering of common stock finalized in March 2010, and R$246.6 million profit registered in the same financial year and R$98.8 million regarding distribution of dividends. As of December 31, 2010, Company held a cash position of R$1.2 billion. On the same date, its net debt together with investor obligations totaled R$2.5 billion and its debt-to-capital ratio of net debt and obligations to investors over net shareholders’ equity and minority interests was 68.6% compared with 84.3% on December 31, 2009. Company’s shareholders’ equity on December 31, 2009, totaled R$2.3 billion, representing an increase of 44%, or R$713.2 million compared with December 31, 2008. Of this increase, R$213.5 million was related to profit earned in the financial year. On December 31, 2007, Company’s shareholders’ equity stood at R$1.5 billion. On December 31, 2009, Company held a cash position of R$1.4 billion. On the same date, its net debt together with obligations to investors totaled R$2.0 billion and its debt-to-capital ratio of net debt and obligations to investors over net shareholders’ equity and minority interests was 84.3% compared with 59.8% on December 31, 2008. There is no hypothesis of redeeming shares issued by Company other than under the legally prescribed conditions. c) capacity for payment in relation to the financial commitments assumed We issued the fifth series of Company debentures in 2008, raising R$250 million, and invested most of the financial resources raised in the previous financial year due to the financial crisis that affected the main global markets. On December 31, 2008, we posted a net debt together with obligations to investors of R$1,247 million, representing 59.8% of shareholders’ equity and minority interests on the same date. We issued the sixth and seventh series of Company debentures in 2009, raising R$250 million and R$600 million, respectively, for Company. On December 31, 2009, we presented a net debt together with obligations to investors of R$2,009 million, representing 84.3% of shareholders’ equity and minority interests on the same date. We issued shares in March 2010, raising approximately R$1 billion. We issued the eighth series of Company debentures in November 2010, raising R$300 million. On December 31, 2010, we presented a net debt together with obligations to investors of R$2.493 billion, representing 68.6% of shareholders’ equity and minority interests on the same date. We raised about R$840 million in 2011, R$230 million through Trade Promissory Notes, R$530 million by CCB-I and R$80 million through creation of paid usufruct over the controlled companies’ dividends. On December 31, 2011, we presented net debt, together with obligations with investors, of R$3,245 million, representing 118.1% of the shareholders’ equity and minority interests on the same date. As a result, our net shareholders’ equity represented a coverage ratio of 0.85 times our net debt. This means for every R$1.00 of net debt we have R$0.85 of shareholders’ equity to cover this balance. As such, we believe that our existing financial resources and operating cash flow generation will be sufficient to meet our liquidity needs and financial commitments already contracted. 7 d) sources of financing for working capital and investments in non-current assets used As and when appropriate, Company takes out debt with Brazil’s Housing Finance System (SFH), which offers lower interest rates than in the private market, and the amortization of which is made through the transfer of clients’ receivables from banks. The directors intend for Company to continue with its strategy to maintain low debt rates, made up largely of operations with the SFH, debentures with the federal savings bank, the Caixa Econômica Federal (CEF), or long-term operations. Company’s operations are mainly financed with real estate financing, the securitization of receivables and, more importantly, the operating cash flow generated. If necessary, and in accordance with market demand, Company takes out long-term financing for the sale of its project developments. In addition, Company uses resources from debenture issues as a source of working capital (for more details about Company’s debenture issues please refer to Item 18.5). Furthermore, in order to minimize Company’s working capital requirement and maximize the return, it transfers to the banks and sells in the market its portfolio of receivables from the units already completed. In 2009, in addition to the operations together with the SFH, working capital and resources derived from debentures issues, Company used the sale of receivables from units already completed, from which it raised net resources amounting to R$139 million. In 2010, Company once again used the SFH, working capital and resources derived from debentures issues as sources of financing. In 2011, Company used SFH, working capital and resources derived from Promissory Notes issuing as sources of financing. Company does not make investments in non-current assets. e) sources of financing for working capital needs and investments in non-current assets intended to be used to cover liquidity shortfalls Company does not currently have any approved line of credit for new working capital requirements, as the existing limit has already been fully drawn down. However, this does not exclude the possibility of structuring or obtaining new lines of credit for working capital depending on the instruments available and existing market conditions when contracted. Company’s current profile of financing for working capital is mainly comprised of debentures, bank credit notes (CCB) and Promissory Notes (NP). For more information about Company’s indebtedness, please refer to explanatory notes 10 and 11 in the Standardized Financial Statements and Item 10.1(f) of this Reference Form. 8 f) levels of indebtedness and debt characteristics As of December 31, 2011: R$ 000 Total To Dec/2012 To Dec/2013 To Dec/2014 To Dec/2015 After 2016 Debentures 1,899,200 1,899,200 SFH 684,642 287,550 136,928 74,763 92,016 93,385 Working Capital 1,171,967 480,506 351,590 138,225 192,203 9,443 Total consolidated debt 3,755,809 2,667,256 488,518 212,988 284,219 102,828 % Total 71% 13% 6% 8% 3% Breakdown of debt R$ thou % Debentures 1.899.200 50,57% Bradesco 601.996 16,03% Votorantim 252.622 6,73% HSBC 245.476 6,54% Banco do Brasil 244.294 6,50% Others 512.221 13,64% As of December 31, 2010: R$ 000 Total To Dec/2011 To Dec/2012 To Dec/2013 To Dec/2014 After 2015 Debentures 1,879,932 26,532 272,557 722,557 558,708 299,578 SFH 745,707 548,303 156,760 40,644 - - Working Capital 664,471 249,600 88,405 79,268 247,198 - Total consolidated debt 3,290,110 824,435 517,722 842,469 805,906 299,578 % Total 25% 16% 26% 24% 9% Breadkdown of debt R$ thou % Debentures 1,879,932 57.14% Itaú Unibanco 383,314 11.65% Santander 246,500 7.49% Mercado 307,810 9.36% Votorantim 222,450 6.76% Banco do Brasil 113,625 3.45% Others 136,479 4.15% As of December 31, 2009: (R$000) Total To Dec /2010 To Dec /2011 To Dec /2012 To Dec /2013 After Dec/2013 Debentures 1,918,377 122,377 346,000 275,000 725,000 450,000 SFH 467,019 269,986 168,737 23,536 4,760 - Working Capital 736,736 408,326 244,846 48,318 35,246 - Total consolidated debt 3,122,132 800,689 759,583 346,854 765,006 450,000 % Total 26% 24% 11% 25% 14% Breakdown of debt R$ thou % Debentures 1,918,378 61.4% Itaú Unibanco 545,458 17.5% Votorantim 111,814 3.6% Banco do Brasil 107,269 3.4% HSBC 103,916 3.3% ABN Amro Real 93,179 3.0% Others 242,119 7.8% Company’s indebtedness on December 31, 2009 had increased to R$3.122 billion, mainly due to the issuance of new debentures during 2009. Company’s indebtedness on December 31, 2010 had increased to R$3.290 billion, mainly due to the issuance of the new debenture during the year 2010. Company’s indebtedness on December 31, 2011 had increased to R$3.756 billion, mainly due to the issuance of new bank credit notes (CCB). Among the main metrics used by Company to calculate the level of its indebtedness is the level of net debt in relation to net equity. On December 31, 2010, this indicator reached 68.6%, increasing to 118.1% at the end of December 2011. This increase reflected the cash consumption in the period, which was partially financed by issuance of new debts. Company’s long-term objective is to maintain this ratio below 70%. For more details about Company’s indebtedness as a result of the issuance of debentures, please see item 18.5 below. g) limits for the use of the financing already contracted During the financial years ending on December 31, 2009, 2010 as well as December 31, 2011, the financing contracted by Company for construction from the largest banks in the Brazil within the scope of the SFH consist of financial resources for exclusive use in the works of the respective project undertakings. The resources are freed up during the physical and financial development of the project as required. Company’s position in terms to the lines of financing extended by the SFH in December 2009 stood at R$1.2 billion, with an outstanding balance of R$467 million, and in 2010, SFH lending totaled R$2.4 billion with an outstanding balance of R$745.7 million. On December 31, 2011, Company’s position in terms of the lines of financing extended by the SFH was R$2.2 billion, with an outstanding balance of R$684.6 million. Company has not signed any financial instruments with exposure to variations in the foreign exchange rate. 9 h) significant alterations in each item of the financial statements CONSOLIDATED FINANCIAL STATEMENT IN THE FINANCIAL YEAR: 2011 2010 2009 (restated) Gross operating revenue Property development and sale and exchange 3,441,279 3,834,230 3,096,881 Provision for dissolution of contracts (301,394) (182,832) Rendering of construction services 29,607 24,289 47,999 Deductions from gross revenue (228,986) (272,637) (122,534) Net operating revenue 2,940,506 3,403,050 3,022,346 Operating Costs Property development and sale (2,678,338) (2,460,918) (2,143,762) Gross operating profit Operating revenue (expenses) Selling expenses (393,181) (266,660) (226,621) General and administrative expenses (251,458) (236,754) (233,129) Result of equity method - - - Depreciation and amortization (83,428) (33,816) (34,170) Others (34,540) (12,173) (92,884) Non-financial asset impairment expenses (102,485) - - Gross profit before financial revenues and expenses Financial expenses (252,876) (210,202) (240,572) Financial revenues 92,973 128,085 129,566 Profit before income tax and social contribution and of non-controlling shareholders Expense from income tax and social contribution (current) (73,207) (11,834) (20,147) (Expense) revenue from deferred income tax and social contribution (69,155) (10,294) (17,665) Total (expenses) revenue from taxes Net profit before non-controlling shareholders interests (905,189) 288,484 142,962 (-) Net profit in the financial year attributable to stakes of non-controlling shareholders (39,679) (23,919) (41,222) Financial year net profit Operating Results related to the Financial years ending on December 31, 2011 compared with 2010 Gross Revenue from Sales and/or Services The gross revenue from sales and/or services decreased 22%, from R$24 million in the financial year ending on December 31, 2010 to R$30 million in the financial year ending on December 31, 2011. The gross revenue generated from the sale of property and land swaps totaled R$3.8 million in the financial year ending in 2011, a decrease of R$393 million or 10% compared with the same period in 2010, while the revenue generated from property sales and swaps totaled R$3.2 billion, reflecting the impact of budget review in the period, mainly related to Construtora Tenda S.A, coupled with dissolutions of contracts at Tenda business. Deductions from Gross Revenue – Taxes on Property Sales and Services The deductions from gross revenue relating to taxes on property sales and services decreased by 16%, from R$273 million in the financial year ending on December 31, 2010 to R$229 million in the 2011 financial year. This decrease was mainly due to the decrease in revenue as a result of the lower sales volume in the period. 10 Net Revenue from Sales and/or Services Net revenue of sales/or services decreased by 14%, from R$3.4 million in the financial year ending on 2010 to R$2.9 billion in the 2011 financial year. This decrease was mainly due to the adjustments of R$739 million (23% attributed to Gafisa segment and 77% to Tenda busimess). Results for 2011 were mainly impacted by the following factors: (i) cost revisions of Company and of Construtora Tenda (R$214 million and R$227 million, respectively); (ii) dissolution of contracts held in 4 th quarter of 2011 at Construtora Tenda S.A. (gross loss adjustment of R$91 million); (iii) provision for bad debt at Construtora Tenda S.A. (operating expense adjustment of R$105 million); (iv) provision for future dissolution of contracts at Construtora Tenda S.A. (gross loss adjustment of R$80 million); (v) impairment related write-down of assets of Company and of Construtora Tenda S.A. (total adjustments of R$53 million and R$68 million, respectively); (vi) provision for penalties from delayed projects of Company and of Construtora Tenda S.A. (total adjustments of R$13 million and R$38 million, respectively); (vii) and cancellation of projects of Construtora Tenda (total adjustments of R$17 million). Cost of Development and Sale of Property The cost of development and sale of property and physical swap during 2011financial year totaled R$2.8 million, 9% increase compared with R$2.5 billion during 2010 financial year. Such increase derives from major budget cost review for Company and Construtora Tenda S.A Gross Result Gross profit posted in 2011 totaled R$262 million, representing a 72% decrease compared with R$942 million profit reported in 2010. This decrease can largely be attributed to the higher gross operating revenue and less sharp gross revenue during 2011. In 2011 financial year, the gross margin for Company’s activities declined to 9%, compared to 28% in 2010. This sharp fall was due to the increased recognition of lower margins from recent projects. Selling Expenses Selling expenses in 2011 totaled R$393 million, representing an increase of 47% compared to the R$267 million posted in 2010. Selling expenses during 2011 represented 13.4% of its net operating revenue, compared to 7.4% in 2010, mainly due to the provision for doubtful debts, of R$87 million recorded as additional expenses. Excluding these amounts, selling expenses totaled R$124 million in 2011, a 15% increase over 2010. General and Administrative Expenses Arising from the Stock Options Plan General and administrative expenses totaled R$251.5 million in the 2011 financial year compared with R$236.8 million in 2010, an increase of 6%, or R$14.7 million, which is below inflation - IPCA 6,5% in the same period. These expenses were comprised of profit sharing and other administrative expenses. Depreciation and Amortization The depreciation and amortization seen during the 2011 financial year totaled R$83 million, evidencing increase compared with the R$34 million reported in 2010. Depreciation of sales stands accounted for 6% of the expenses in the period. Other Operating Expenses In 2011, our results reflected negative impact of R$79 million, compared with the R$19 million reported in 2010, mainly due to higher level of provision for contingencies in the last quarter of the year, reflecting more conservative positioning and accounting write-off corresponding to R$58 million (Construtora Tenda S.A.) and R$34 million (Gafisa S.A.) in the expenses related to a downward valuation of land bank, as a result of Company’s strategy of reduction of geographic expansion. As Company does not intend to develop projects in those areas, in the short-term, it generated significant prices decrease. Financial Revenue Financial revenue decreased to R$93 million in the 2011 financial year, compared with the R$128 million reported in 2010, mainly due to lower cash position. The difference is mainly due to the decrease in financial revenues of 27%. Financial Expenses Net financial expenses in the 2011 financial year totaled R$253 million, compared with net financial revenues of R$210 million in 2010, a 20% increase due to higher leveraging rate and, consequently, higher interest expenses. 11 Provision for Income Tax and Social Contribution and Deferred Income Tax Social contribution and income tax in 2011 totaled expenses of R$142 million, or 543% higher than in 2010, when the same totaled R$69 million. In the 2011 and 2010 financial years, the effective combined rates for income tax and social contribution, calculated as a percentage of pre-tax profit, were 20.5% and 7.2%, respectively. This variation is due to the full loss provision constituted relative to deferred assets as a result of unrealized deferred income tax and social contribution credits. Stakes held by Non-Controlling Shareholders (Minority Interests) The increase in the stakes of non-controlling shareholders (minorities in subsidiaries in which Company has investment) from R$24 million in 2010 to R$40 million in 2011, an increase of 66% when compared to the previous year. Net Profit (Loss) Net loss during the 2011 financial year totaled R$945 million, which represents a decrease of 457% when compared to the R$265 million profit posted in 2010. Operating Results for the Financial years ending on December 31, 2010 compared with 2009 Gross Revenue on Sales and/or Services The gross revenue on sales and/or services increased by 24%, from R$48 million in the financial year ending on December 31, 2009 to R$24 million in the financial year ending on December 31, 2010. The gross revenue generated from the sale of property and swaps totaled R$3.8 billion in the financial year ending in 2010, representing an increase of R$737 million or 24% compared with the same period in 2009, when the revenue generated from the sale of property and swaps totaled R$3.1 million, reflecting the overall growth in the real estate market in Brazil and the consolidation of results of Construtora Tenda S.A Deductions from Gross Revenue – Taxes on Property Sales and Services and Brokerage on Sales The deductions from gross revenue increased by 122%, from R$122 million in the financial year ending on December 31, 2009 to R$273 million in the 2010 financial year. This increase was mainly due to the increase in revenue as a result of the higher sales volume in the period. The property and services sales taxes of R$108 million in the financial year ending on December 31, 2009, as a result of the increase in Company’s business volume. Net Revenue from Sales and/or Services Net revenue of sales/or services increased by 13%, from R$3.0 billion in the financial year ending on 2009 to R$3.4 million in the 2010 financial year. This increase was mainly due to the higher recognition of revenue during the period, after posting a solid sales performance, both in terms of projects launched and inventory, as well as the strong pace in construction work. Cost of Development and Sale of Property The costs of the sale and swap of property in 2010 totaled R$2.5 billion, an increase of 15% compared with R$2.1 billion in 2009. This increase was largely due to the significant volume of constructions underway during 2010, compared with the volume reported in 2009. The cost of land and land swaps represented 12.3% of total operating costs in the financial year ending on 2010, compared with 11% in 2009. The costs of construction and development represented 87% of total operating costs in the financial year ending on 2010, compared with 82% in 2009. These variations were mainly due to the expansion in ongoing operations during the year. The costs of the development and sale of property, as a percentage of net operating revenue, represented 74% in 2010 compared with 71% in 2009, mainly due to the higher sales volume. Gross Profit The gross profit posted in 2010 totaled R$942 million, representing an increase of 7% compared with the R$878.6 million profit reported in 2009. This increase can largely be attributed to the higher gross operating revenue derived from a wider scope of activities in 2010. The gross margin for Company’s activities in 2010 went down to 26% compared with 29% in 2009. This stability was due to the decreased recognition of margins from Company’s recent projects. 12 Selling Expenses Selling expenses in 2010 totaled R$267 million, representing an increase of 18% compared to the R$226 million posted in 2009. This increase reflects: (i) an increase in Company’s sales volume and launches and (ii) Company’s active marketing and growth strategy through geographical diversification and income bracket. Sales expenses in 2010 represented 7.5% of net operating revenue compared with 8.0% in 2009, showing an increase in operating efficiency. General and Administrative Expenses Arising from the Stock Options Plan General and administrative expenses totaled R$267 million in the 2010 financial year compared with R$233 million in 2009, an increase of 18%, or R$4 million. These expenses were comprised of profit sharing and other administrative expenses. Depreciation and Amortization The depreciation and amortization seen during the 2010 financial year totaled R$34 million, stable compared with the R$34 million reported in 2009. Depreciation of sales stands accounted for 60% of the expenses in the period. Other Operating Expenses The other operating expenses related to the 2010 financial year totaled a negative amount of R$12 million compared with the R$93 million reported in 2009, a 87% decrease when compared to the previous year. The volume of expenses during 2010 was reduced, as a provision for contingencies was registered in 2009 for legal cases against Company as the successor in suits in which the original debtor was a former shareholder in Company, Cimob Companhia Imobiliária, totaling R$66 million. The plaintiff alleges that Company should be responsible for Cimob Companhia Imobiliária’s debts. Company is appealing all these decisions, as it considers Company’s inclusion in these legal processes as unjustified. Financial Revenue Financial revenue remained stable at R$128 million in the 2010 financial year compared with the R$130 million reported in 2009, mainly due to the interest received on average cash balances being similar to what had been recorded in the previous year. Financial Expenses Financial expenses in the 2010 financial year totaled R$210 million compared with R$240 million in 2009. This reduction was due to the higher capitalization of interest to be allocated as operating costs made during the year, and that was partially compensated for by the higher average level of indebtedness during 2010. Provision for Income Tax and Social Contribution and Deferred Income Tax Social contribution and income tax in 2010 totaled R$20 million, or 41% higher than in 2009, when the same totaled R$11 million. In the 2010 and 2009 financial years, the effective combined rates for income tax and social contribution, calculated as a percentage of pre-tax profit, was 7% and 20.9%, respectively. This result was due to the optimization of fiscal planning that maximized the reduction of tax obligations, resulting in a reduction in the balance of deferred tax provisioned for in Company’s balance sheet. The effective combined rates during these periods were lower than the combined fiscal rate of 34%, as some subsidiaries under joint control calculated their taxes under based on the presumed profit regime. Stakes held by Non-Controlling Shareholders (Minority Interests) The reduction in the stakes of non-controlling shareholders (minorities in subsidiaries in which Company has an investment) from R$41 million in 2009 to R$24 million in 2010, was largely due to the increase in interest in our subsidiary Alphaville Urbanismos S.A. during 2010. Net Profit The net profit during the 2010 financial year totaled R$265 million, which represents an increase of 160% compared with the R$102 million posted in 2009. 13 Operating Results for the Financial years ending on December 31, 2011 compared with 2010 – By Operating Segment Gafisa S/A. (i) Tenda AUSA Total 2011 Net operating revenue 1,821,925 445,982 672,599 2,940,506 Operating cost (1,601,727) (725,459) (351,152) (2,678,338) Gross operating profit 220,198 (279,477) 321,447 262,168 Gafisa S/A. (i) Tenda AUSA Total 2010 (restated) (restated) (restated) (restated) Net operating revenue 1,894,498 1,235,226 446,964 3,576,688 Operating cost (1,477,751) (905,629) (251,176) (2,634,556) Gross operating profit 416,747 329,597 195,788 942,132 (i) Includes all the subsidiaries, except Construtora Tenda S.A. and Alphaville Urbanismo S.A. Company Net Revenue from Sales and/or Services The net revenue from sales and/or services decreased by 3.4%, from R$1.9 billion in the 2010 financial year to R$1.9 billion in 2011. This decrease was mainly due to cost excess of R$214 million, total adjustments of the segment answering for 23% of total costs adjustments of Company. In 2011, Gafisa segment answered for 62% of Company’s consolidated net revenue. Cost of Development and Sale of Property The costs of the sale and swap of property in 2011 totaled R$1.6 million, an increase of 8.4% compared with the R$1.5 million reported in 2010. This increase was mainly due to an impairment of development expenses related to the process of Company’s land acquisition of R$ 15 million recognized as lost costs. The decrease also reflects review in the estimated costs, leading to reversion of R$ 161 million revenue for Company, related to constructions administered by third parties and discontinued regions. Gross Profit The gross profit in the 2011 financial year was R$220 million, representing a decrease of 47% compared with the R$417 million reported in 2010. Decrease in the gross profit can be largely attributed to the excessive costs which evidence 60% related to third parties’ constructions and 27% discontinued sites. The gross margin in 2011 generated by Company’s projects sales reduced to 12% compared to 22% in the same period of 2010. Construtora Tenda S.A. Net Revenue from Sales and/or Services Net revenue of sales/or services during 2011 financial year totaled R$446 million, compared to R$1.0 billion in the former financial year, a decrease of 58% in the comparison with the previous year. In 2011, Construtora Tenda S.A answered for 15% of the consolidated net revenue. The main reasons for the excess were (i) cost overruns of R$227 million; (ii) adjustment of R$35 million in cancelled projects; (iii) gross loss of R$284 million in efective dissolutions of contracts; (iv) cost of R$35 million as penalty for delayed projects; and (v) impairment of R$51 million. Total adjustments in the segment answered for 77% of Company’s total adjustments. Cost of Development and Sale of Property The costs of development and sale of property and swap in 2011 totaled R$725 million, an increase of 20% compared with the R$906 million reported in 2010. This increase was mainly due to (i) provisions of dissolutions of contracts at R$159 million, impacting sales expenses; (ii) cost of R$23 million with cancelled projects; (iii) cost of R$193 million in actual rescissions; (iv) cost of R$35 million as penalty for delay in project delivery; and (v) impairment of R$58 million. 14 Gross Profit The gross loss in the 2011 financial year, compared to 2010, was R$279 million and R$330 million, respectively. In 2010, sales margins fell from 27% in 2010 to -63% in 2011, due to adjustments with cost overruns, provisions for dissolutions of contracts, cancelled projects, effective dissolutions, penalties for delayed projects, and impairments, as previously detailed. Alphaville Urbanismo S.A. Net Revenue from Sales and/or Services The net revenue from sales and/or services increased by 51%, from R$446 million in the 2010 financial year to R$1.1 billion in 2011. This increase was mainly due to large continuous demand for Alphaville Urbanismo S.A.’s properties and recognition of the revenues derived from sales contracted in former periods. In 2011, Alphaville Urbanismo S.A. answered for 21% of the consolidated net revenue. Cost of Development and Sale of Property The costs of development and sale of property and swap in 2011 totaled R$351 million, an increase of 40% compared with the R$251 million reported in 2010. This increase was mainly due to the higher volume of construction in progress during 2011 compared to 2010. Gross Profit The gross profit in the 2011 financial year was R$322 million, representing an increase of 64.2% compared with the R$196 million reported in 2010. Increase in the gross profit can be largely attributed to the higher gross revenue derived from the large number of construction projects in progress. The gross margin in 2011 generated by Company’s projects sales increased to 48% compared to 44% in the same period of 2010. Such increase derives from the higher sales margins to the extent that we have recognized revenues derived from projects launched in former years. Operating Results related to the Financial years ending on December 31, 2010 compared with 2009 – By Operating Segment Gafisa S/A. (i) Tenda AUSA Total 2010 (restated) (restated) (restated) (restated) Net Operating Revenue 1,894,498 1,235,226 446,964 3,576,688 Operating Cost (1,477,751) (905,629) (251,176) (2,634,556) Gross operating profit 416,747 329,597 195,788 942,132 Gafisa S/A. (i) Tenda AUSA Total 2009 (restated) (restated) (restated) (restated) Net Operating Revenue 1,757,195 988,444 276,707 Operating Cost (1,297,036) (671,629) (175,097) (2,143,762) Gross operating profit (i) Includes all subsidiaries, except Construtora Tenda S.A. and Alphaville Urbanismo S.A. Company Net Revenue from Sales and/or Services The net revenue from sales and/or services increased by 8%, from R$1.7 billion in the 2009 financial year to R$1.9 million in 2010. This was primarily due to the continued high demand for Company’s property and the increase in recognition of revenue derived from sales contracted in previous periods. Property Development and Sales Costs Property development, sales and swap costs in the 2010 financial year totaled R$1.5 million, representing an increase of 14% compared with the R$1.3 million reported in 2009. This increase was largely due the increased volume of construction ongoing during 2010 compared with 2009. 15 Gross Profit The gross profit in the 2010 financial year was R$417 million, representing an increase of 9% compared with the profit of R$460 million reported in 2009. The increase in gross profit can largely be attributed to the higher gross revenue from the large number of project undertakings. The gross margin generated in 2010 by sales of Company’s projects fell to 22% compared with the 26% reported in the period in 2009. This reduction was mainly due to the higher amortization expenses arising from the interest capitalized and a less profitable mix of units under construction due to the process of geographical diversification that took place in the previous years, particularly certain projects located in Rio de Janeiro. Construtora Tenda S.A. Net Revenue from Sales and/or Services The net revenue from sales and/or services in the 2010 financial year totaled R$1.2 million, compared with the R$988 million posted in the previous year. There was an increase in demand for properties developed by Construtora Tenda S.A. in 2010, mainly due to the domestic demand created by the federal government’s housing program: “ Minha Casa, Minha Vida ”. Property Sales and Development Costs The costs of development and sales of property and swaps in the 2010 financial year totaled R$906 million, compared with R$672 million in 2009. This increase was due to the continued growth in the volume of units under construction by Company over the years. Gross Profit The gross profits in the financial years 2010 and 2009 were R$330 million and R$317 million, respectively. The sales margins decreased to 26.7% in 2010 from 32.1% in 2009, mainly as a result of the higher recognition of revenue from undertakings with lower margins, arising from older non-standardized products. Alphaville Urbanismo S.A. Net Revenue from Sales and/or Services The net revenue from sales and/or services increased 61.0%, from R$277 million in the financial year 2009 to R$445 million in 2010. This was mainly due to the continued increase in the level of demand for property developed by Alphaville Urbanismo S.A. and the recognition of revenue derived from sales contracted in previous periods. Property Sales and Development Costs The costs of development and sales of property and swaps in the financial year 2010 totaled R$251 million, an increase of 43% compared with R$175 million in the financial year 2009. This increase was due to the higher volume of construction underway during 2010 compared with 2009. Gross Profit The gross profit in 2010 was R$194 million, representing an increase of 91% compared with the R$102 million reported in the financial year 2009. The increase in gross profit can largely be attributed to the higher gross revenue from the number of developments under construction. The gross sales margin in 2010 increased to 43.6% compared with 36.7% in 2009. The higher sales margin was due to the increase in total sales as a result of the recognition of revenue from property developments launched in previous years. 16 CONSOLIDATED BALANCE SHEET 2011 2010 2009 (restated) Assets Current assets Cash and cash equivalents 137,598 256,382 292,940 Open-market securities, guaranteed investments and earmarked credit 846,062 944,766 1,131,113 Accounts receivables from contracted sales and services rendered 3,704,709 2,008,464 Property for sale 2,049,084 1,707,892 1,332,374 Other accounts receivables and other items 111,072 178,305 108,791 Prepaid expenses and others 73,532 21,216 18,766 Property for sale 93,188 Derivative financial instruments 7,735 Total current assets 6,813,270 4,892,448 Non-current assets Long term receivables Long term accounts receivables from property development and services rendered 863,874 1,247,265 1,768,182 Property for sale 798,206 498,180 416,083 Related parties 104,059 71,163 17,344 Other accounts receivables and other items 143,850 120,107 100,202 1,909,989 1,936,715 2,301,811 Investments in subsidiaries - - Fixed 52,793 68,977 56,476 Intangible 229,484 221,829 204,686 282,277 290,806 261,162 Total non-current assets 2,192,266 2,227,521 2,562,973 Total assets 9,040,791 7,455,421 17 2011 2010 2009 (restated) Liability and shareholders’ equity Current liability Loans and financing 797,903 678,312 Loans and financing – reclassification of long term 292,260 0 Debentures 303,239 26,532 122,377 Debentures – reclassification of long term 1,595,961 0 0 Obligations for property purchases and advances to clients 610,555 420,199 475,409 Suppliers of materials and services 135,720 190,461 194,331 Taxes and contributions 250,578 230,888 177,392 Salaries, social charges and profit sharing 75,002 72,154 61,320 Minimum mandatory dividends 11,774 102,767 54,279 Provision for judicial rulings and commitments 34,875 14,155 11,266 Obligations to investors and others 662,692 149,873 205,657 Total current liabilities 2,004,932 1,980,343 Non-current liabilities Loans and financing 721,067 612,275 525,443 Debentures 0 1,853,399 1,796,000 Obligations for property purchases and advances to clients 177,135 177,860 146,401 Deferred income tax and social contribution 13,847 3,553 Provision for judicial rulings and commitments 134,914 124,537 110,073 Obligations to investors and others 827,473 621,768 509,427 Total non-current liabilities 3,403,686 3,090,897 Net Shareholders’ Equity Corporate capital 2,734,157 2,729,198 1,627,275 Shares held in treasury -1,731 (1,731) (1,731) Capital reserve and granting of stock options 18,076 295,879 318,439 Profit Reserve - 547,403 381,651 Loss (Profit) accumulated - - 3,570,749 2,325,634 Minority interests 98,621 61,423 58,547 Total net shareholders’ equity 3,632,172 2,384,181 Total liabilities and net equity 9,040,791 7,455,421 Balance Sheet related to the Financial year ending on December 31, 2011 compared with 2010 Current Assets Availabilities – Cash and Banks, Financial Investments Company’s cash and cash equivalents as of December 31, 2011 totaled R$984 million, compared with R$1.2 billion on December 31, 2010, a reduction of R$217 million, or 18%. This reduction was mainly due to the consumption of cash in the period and amortization of debt. 18 Accounts receivable from contracted sales and services rendered – Current and Non-Current The following tables show the client accounts receivable from contracted sales and the sale of Company property, as well as the receivables to be appropriated, and the maturing of Company’s portfolio: (in R$ million) As of December 31, Clients of property development and sales (restated) Current 3,962 3,844 2,009 Non-current 864 1,247 1,768 4,826 5,091 3,777 (in R$ million) As of December 31, Receivables for appropriation (restated) 4,686 4,113 3,139 Total receivables 9,512 9,204 6,916 (in R$ million) Until December 31, After 2016 Maturity of receivables as of December 31, 2011 Total 2012 2013 2014 2015 Total 9,512.6 3,962.6 3,220.9 1,418.4 224.3 686.5 As of December 31, 2011, the balance of clients by property development totaled R$4.8 million, compared with R$5.1 million on December 31, 2010. This decrease of 5% was mainly attributed to major increase in clients’ dissolution, as receivable clients return to the inventory. Receivables from services and construction in 2011 totaled R$11 million compared with R$60 million in 2010, representing a decrease of 81%, due to the completion of some projects carried out for third parties. All the balances of accounts receivable presented herein are adjusted to present value, as required by the Technical Pronouncement CPC 12 “Adjustment to present value”, Property for sale – Current and Non-Current The balance of property for sale was comprised as follows, in the periods indicated: 12/31/2011 12/31/2010 12/31/2009 (reapresentado) Land reserve 1,209,400 854,652 744,200 (-) Provision for land realization (50,049) - - (-) Adjustment to present value (8,183) (20,343) (11,962) Property under construction 1,181,950 924,066 895,085 Cost of property in the recognition of provisions for dissolution (Note 5(i)) 394,830 174,774 - Completed units 119,342 272,923 121,134 2,847,290 2,206,072 1,748,457 Parcela circulante 2,049,084 1,707,892 1,332,374 Parcela não circulante 798,206 498,180 416,083 On December 31, 2011, the balance of property for sale, current and non-current, totaled R$2.9 billion, compared with R$2.1 million on December 31, 2010. This increase is mainly due to the dissolution of contracts at Tenda Business and the related units that returned to the inventory. At the end of 2011, 10.0% of total inventory reflected concluded units, while the units where construction is up to 30% completed account for 20.2% of total inventory. We continue to focus on finished stock reduction, mainly centered under Gafisa brand which represents 57.4% of total final stock. 19 Other accounts receivable - Current The balance of other accounts receivable held by Company on December 31, 2011 stood at R$111 million, 24% lower than in the same period in 2010. This decrease was mainly due to provision for potential dissolutions and projects cancellation, due to financial or technical infeasibility. Intangibles On December 31, 2011, the balance of intangible assets totaled R$229 million compared with R$222 million on December 31, 2010. We amortized R$ 10 million from CIPESA Empreendimentos Imobiliários S.A Deferred income tax and social contributions The balance of deferred income tax and social contributions on December 31, 2011 totaled R$80 million, an increase of 94% compared to the balance of R$42 million registered on December 31, 2010. Liabilities are being presented net of assets. The increase is due to asset impairment. Liabilities Loans, Financing and Debentures – Current and Non-Current Company’s total level of indebtedness on December 31, 2011, was R$1.8 billion, an increase of 32% compared with the balance of R$1.4 million on December 31, 2010. This increase was mainly generated by loans linked to construction financing, reflecting Company’s capacity to finance its ongoing projects, increasing the Company’s level of leverage. The table below shows the development of net indebtedness and obligations with investors in Company: Total indebtedness (in R$ thou) Balance in Type of Transaction Rate 2011 2010 2009 Banking Note - CCB 1,30% a 2,20% + CDI 937,019 664,471 736,736 Promissory Note 25% a 126% do CDI 231,068 - - Construction Financing (SFH) TR + 8,3% até 12,68% 684,642 745,707 467,019 Assumption of debts due to incorporation of debts of controlled companies and others TR + 12% 3,881 - - 1,856,610 1,410,178 1,203,755 Short-term installment 1,135,543 797,903 678,312 Long-term installment 721,067 612,275 525,443 Obligations related to the client purchase of property under construction – Current and Non-Current Company’s obligations for the purchase of property and client advances totaled R$788 million on December 31, 2011, an increase of 32% compared with the same period in 2010. Of this total, 77%, or R$611 million, mature in the short term. The R$177 million maturing in the long term fully corresponds to the acquisition of property. The following table shows the development of obligations for the purchase of properties and client advances, as well as its distribution between the short and long terms. Balance of obligations for the acquisition of property and client advances 12/31/2011 12/31/2010 12/31/2009 Current portion 610,555 420,199 475,409 Non-current portion 177,135 177,860 146,401 Total 787,690 598,059 621,810 20 Payables to Suppliers of materials and services The balance of payables due to suppliers of materials and services on December 31, 2011 stood at R$251 million, equivalent to a decrease of 30% compared with the 2010 balance of R$231 million. The reduction in this liability is due to the maintenance of the volume of property construction projects. Taxes and social contributions – Current The balance of taxes and social contributions (current) on December 31, 2011 was R$251 million, which corresponds to an increase of 30% compared with the balance on December 31, 2010 of R$231 million. This increase reflects the expansion in Company’s operations. Deferred Income tax and social contribution – current and non-current On December 31, 2011, the balance of deferred income tax and social contributions, in terms of current and non-current liabilities totaled R$83 million, an increase of 499% in relation to the balance on December 31, 2010 of R$14 million. This variation is due to the losses related to the SPE and to net loss. Provision for Contingencies – Current and non-current Company and its subsidiaries are parties in legal actions and administrative processes in various courts and with several government bodies, as a result of normal business operations, involving tax, labor, and civil questions, among other issues. Company, based on information from its legal advisers, analysis of the pending legal demands and, when concerning labor cases, based on its prior experience in terms of the settlements made, made a provision considered sufficient to cover the estimated losses as a result of the claims being made. The following table shows the development of Company’s provisions for contingencies: Consolidated Civil lawsuits Tax litigation Labor litigation Total Consolidated Balance on December 31, 2010 92.821 10.894 17.624 121.339 Complement for provision 18.432 1.869 16.354 36.655 Payments and reversals in the provision not used (8.425) (655) (10.222) (19.302) Balance on December 31, 2011 102.828 12.108 23.756 138.692 Additional Provison 22.874 4.379 30.649 57.902 Payments and Provision Reversal (11.525) (635) (14.645) (26.805) Balance on December 31, 2011 114.177 15.852 39.760 169.789 The provision for contingencies related to civil processes on December 31, 2011, included R$114 million for cases in which Company was named as the successor in existing legal actions in which the original debtor is a former shareholder of Cimob Companhia Imobiliária, among other group companies. The plaintiff alleges that Company should be held responsible for Cimob Companhia Imobiliária’s debts. Some cases, totaling an amount of R$ 7 million, are backed by a judicial insurance guarantee, and in addition, there are judicial deposits of R$ 64 million, derived from Company’s bank accounts blocking, and there is also a block on Company’s shares held in treasury to guarantee performance. Company is appealing all these decisions, believing that Company’s inclusion into the lawsuits is legally unreasonable, thus aiming to release its amounts and ensuring recognition that it cannot be held responsible for the debt of a company with which it has no ties. Company has won similar actions previously, definitively determining that it is not responsible for the debts of Cimob Companhia Imobiliária, The final ruling on Company’s appeal, however, cannot be taken for granted at this time. Other accounts payable – Current and Non-Current The balance of other accounts payables on December 31, 2011 was R$574 million, an increase of 137% compared with the balance of R$242 million on December 31, 2010. The variation in balance in this account is mainly due to R$135 million. 21 Net Shareholders’ Equity The balance of shareholders’ equity in Company on December 31, 2011, stood at R$2.7 billion, a decrease of 25%, or R$3.6 billion, compared with December 31, 2010. Other accounts Company’s other shareholder equity accounts not discussed in this analysis varied in the normal course of its business activities, and are of little importance in terms of the total consolidated balance sheet. Balance Sheet related to the Financial year ending on December 31, 2010 compared with 2009 Current Assets Availabilities – Cash and Banks, Financial Investments Company’s cash and cash equivalents as at December 31, 2010 totaled R$1.2 million, compared with R$1.4 million on December 31, 2009, a reduction of R$223 million, or 16%. This reduction was mainly due to the consumption of cash in the period and amortization of debt, which was more than offset for by the financial resources raised through the share offering made at the beginning of the year, of R$1.1 billion. Accounts receivable from development and services rendered – Current and Non-Current The following tables show the client accounts receivable from development and the sale of Company property, as well as the receivables to be appropriated, and the maturing of Company’s portfolio: (in R$ million) As of December 31, Clients of property incorporation and sales 01/01/2009 (restated) (restated) Current 3,843.6 2,009 1,255 Non-current 1,247.3 1,768 864 3,777 2,119 (in R$ million) As of December 31, Receivables for appropriation 01/01/2009 (restated) (restated) Current 1,556 812 Non-current 1,583 2,755 3,139 3,567 Total receivables 6,916 5,685 (in R$ million) Until December 31, After 2015 Maturing of receivables as of December 31, 2010 Total 2011 2012 2013 2014 Total 9,384 5,624 1,715 1,290 307 448 As of December 31, 2010, the balance of clients by property incorporation totaled R$5 million, compared with R$4 million on December 31, 2009. This increase of 35% was a result of the increase in Company sales in 2010. Receivables from services and construction in 2010 totaled R$60 million compared with R$96 million in 2009, representing a reduction of 38%, due to the completion of some projects carried out for third parties. All the balances of accounts receivable presented herein are adjusted to present value, as required by the Technical Pronouncement CPC 12 “Adjustment to present value”. Property for Sale – Current and Non-Current The balance of property for sale was comprised as follows, in the periods indicated: 12/31/2010 12/31/2009 01/01/2009 (restated) (restated) Land reserves 744,200 758,155 (-) Adjustment to present value (11,962) (7,600) Property under construction 895,085 1,181,930 Completed Units 121,134 96,491 1,748,457 2,028,976 Current portion 1,332,374 1,695,130 Non-Current portion 416,083 333,846 22 On December 31, 2010, the balance of property for sale, current and non-current, totaled R$2.1 billion, compared with R$1.7 billion on December 31, 2009. This increase was due to the growth in the volume of projects launched by Company in the period, which are still under construction. Other accounts receivable - Current The balance of other accounts receivable held by Company on December 31, 2010 stood at R$178 million, 64% higher than in the same period in 2009. This increase was mainly due to the increase in accounts receivable from condominiums and purchasing pools for real estate project developments. Intangibles On December 31, 2010, the balance of intangible assets totaled R$222 million compared with R$ 205 million on December 31, 2009. During the 2010 financial year, there were no changes in the net balance of premium, as the premiums were no longer amortized after the first of January 2009, pursuant to the new accounting standards. Deferred income tax and social contributions The balance of deferred income tax and social contributions on December 31, 2010 totaled R$338 million, a decrease of 100% compared with the balance of R$281 million registered on December 31, 2009. This variation was due to the increase in temporary fiscal differences, the base for drawing up tax credits and the balance of fiscal losses and negative bases for income tax and social contributions. Liabilities Loans, Financing and Debentures – Current and Non-Current Company’s total level of indebtedness on December 31, 2010, was R$3.2 billion, an increase of 5.4% compared with the balance of R$3.1 billion on December 31, 2009. This increase was mainly generated by loans linked to construction financing, reflecting Company’s capacity to finance its ongoing projects. The table below shows the development of net indebtedness and obligations with investors in Company: Total indebtedness (in R$ thou) Balance in Type of Transaction Rate 2010 2009 2008 Debentures CDI + (1.5%-1.95%)/(8.25%-9.06) + TR 1,879,931 1,918,377 503,945 Construction Financing (SFH) TR + 8.3%-12% p.a. 745,707 467,019 372,255 Downstream merger obligations TR + 10% p.a. - - 8,810 Working Capital CDI + (1.30%-4.9% p.a.) 664,471 736,736 662,535 Others TR + 6.2% - - 4,576 Total Debt 3,290,109 3,122,132 1,552,121 Availabilities 1,201,148 1,424,053 605,502 Net Debt 2,088,961 1,698,079 946,619 Obligations related to the client purchase of property under construction – Current and Non-Current Company’s obligations for the purchase of property and client advances totaled R$598 million on December 31, 2010, a reduction of 4% compared with the same period in 2009. Of this total, 70%, or R$420 million, matures in the short term, of which R$260 million relate to property purchase obligations, R$160 million are client advances and swaps. The R$178 million maturing in the long term fully corresponds to the acquisition of property. The following table shows the development of obligations for the purchase of properties and client advances, as well as its distribution between the short and long terms. Balance of obligations for the acquisition of property and client advances 12/31/2010 12/31/2009 01/01/2009 Current portion 475,409 421,584 Non-current portion 146,401 231,199 Total 621,810 652,783 23 Payables to Suppliers of materials and services The balance of payables due to suppliers of materials and services on December 31, 2010 stood at R$190 million, equivalent to an increase of 2.0% compared with the 2009 balance of R$194 million. The slight reduction or stabilization in this obligation is due to the maintenance of the volume of Company’s property construction projects. Taxes and social contributions – Current The balance of taxes and social contributions (current) on December 31, 2010 was R$231 million, which corresponds to an increase of 30% compared with the balance on December 31, 2009 de R$177 million. This increase reflects the expansion in Company’s operations. Deferred Income tax and social contribution – current and non-current On December 31, 2010, the balance of deferred income tax and social contributions, in terms of current and non-current liabilities totaled R$42 million, a decrease of 89% in relation to the balance on December 31, 2009 of R$377 million. This variation is due to the optimization of fiscal planning that maximized the reduction in tax obligations, resulting in a reduction in the balance of deferred tax provisioned in Company’s balance sheet. Provision for Contingencies – Current and non-current Company and its subsidiaries are parties in legal actions and administrative processes in various courts and with several government bodies, as a result of normal business operations, involving tax, labor, and civil matters, among other issues. Company, based on information from its legal advisers, analysis of the pending lawsuits and, when concerning labor cases, based on its prior experience in terms of the claimed amounts, made a provision considered sufficient to cover the estimated losses as a result of the claims being made. The following table shows the development of Company’s provisions for contingencies, Consolidated Civil lawsuits Tax litigation Labor litigation Total Consolidated Balance on December 31, 2009 (restated) 92,821 10,894 17,624 121,339 Complement for provision 18,432 1,869 16,354 36,655 Payments and reversals or unused provision (8,425) (655) (10,222) (19,298) Balance on December 31, 2010 102,828 12,108 23,756 138,692 Current portion 8,347 640 5,168 14,155 Non-Current portion 94,481 11,468 18,588 124,537 The provision for contingencies related to civil processes on December 31, 2010, included R$73 million for cases in which Company was named as the successor in existing execution actions in which the original debtor is a former shareholder of Cimob Companhia Imobiliária, among other group companies. The plaintiff alleges that Company should be held responsible for Cimob’s debts. Some cases, totaling an amount of R$7 million, are backed by a judicial insurance guarantee, and in addition, there are judicial deposits of R$64 million, derived from Gafisa’s bank accounts blocking, and there is also a block on Gafisa’s shares held in treasury to guarantee performance. Company is appealing all these decisions, believing that Company’s inclusion into the lawsuits is legally unreasonable, thus aiming to release its amounts and ensuring recognition that it cannot be held responsible for the debt of a company with which it has no ties. Company has won similar actions previously, definitively determining that it is not responsible for the debts of Cimob Companhia Imobiliária, The final ruling on Company’s appeal, however, cannot be taken for granted at this time. During the financial year ending on December 31, 2010, Company registered an additional provision of R$66 million, based on unfavorable legal rulings, and which led Company to seek a second legal opinion and reevaluate its estimated probable loss. Some lawsuits, totaling R$18 million, are backed by judicial insurance guarantees. In addition, there are judicial deposits of R$65 million, derived from Company’s bank accounts blocking, and there is also a block on Company’s shares held in treasury to guarantee performance. 24 Other accounts payable – Current and Non-Current The balance of other accounts payables on December 31, 2010 was R$692 million, an increase of 11% compared with the balance of R$623.4 million on December 31, 2009. The variation in balance in this account is mainly due to the incorporation of share capital in Alphaville Urbanismo S.A. in 2010. The remaining accounts on the Company's balance sheet that were not discussed in the analyses suffered variations normal to the course of the Company's business or were not material considering the consolidated balance sheet. Net Shareholders’ Equity The balance of shareholders’ equity in Company on December 31, 2010, stood at R$3.6 billion, an increase of 52%, or R$2.4 million, compared with December 31, 2009. Of this increase, R$2.7 billion is related to the capital increase from the share offering made at the beginning of 2010 and R$416.0 million from profit retained in the same year. Offsetting this there was a R$51 million reduction in the form of dividends distributed related to the profit reported in 2009. Other accounts Company’s other shareholder equity accounts not discussed in this analysis varied in the normal course of its business activities, and are of little importance in terms of the total consolidated balance sheet. Cash Flow The table below summarizes Company’s Cash Flow for the financial years indicated therein: Financial years ended on December 31, (in R$ thou) 2011 2010 2009 Cash Flow Operating (831,743) (1,079,643) (712,232) Investment 8,376 122,888 ( Financing 704,583 920,197 1,575,892 Total (118,784) (36,558) 101,497 Cash Flow related to the Financial Year ending on December 31, 2011 compared with 2010 Operating Activities Net cash used in operations, in 2011, totaled R$832 million compared with negative R$1.1 billion in 2010, mainly due to the increase in provisions for bad debt of R$1 million in 2010 and of R$106 million in 2011. Investment Activities Net cash used in investment activities, including the acquisition of goods, equipment and new investments, was positive in 2011, in the amount of R$8 million. Company’s disbursements during 2011 were largely related to the investments made in goods, mostly land for future developments, and equipment, in the amount of R$(90) million compared with the R$(63) million registered in 2010, an increase in redemption of securities of R$2.5 billion in 2011 compared to R$2.0 billion in 2010, and investment in securities of negative R$2.4 billion in 2011 compared to negative R$1.9 billion in 2010. Financing Activities The net cash generated in 2011 by financial activities totaled R$704 million, compared with R$920 million in 2010. Such decrease was due to the increase in assignment of credit receivables. Cash Flow related to the Financial Year ending on December 31, 2010 compared with 2009 Operating Activities The net cash used in operations in 2010 totaled negative R$1.1 billion compared with R$712 million in 2009, mainly due to the net impact of the increase in the balance of property for sale and outstanding receivables. Investment Activities The net cash used in investment activities, including the acquisition of goods, equipment and new investments, was positive R$123 million in 2010, mainly due to the share offering (Follow-on) made during the year, the increase in net debt and freeing up of restricted capital. The net cash positions in 2009 and 2008, were R$762 million and R$127 million, respectively. Company’s disbursements during 2010 were largely related to the investments made in goods, mostly land for future developments, and equipment of R$63 million compared with the R$45 million registered in 2009, and a reduction in cash restricted for loan guarantees of R$156 million in 2010, compared with an increase in restricted cash of R$717 million in 2009. Financing Activities The net cash generated in 2010 by financial activities totaled R$974 million, compared with R$1.5 billion in 2009. This decline in net cash was the result of Company’s financing activities in 2010 and mainly the paying down of borrowings during the period, contrary to the high volume of debenture issues and other debts raised during 2009. 25 a) Company operating results Description of more important revenue items Company’s revenues come mainly from incorporation and selling of real estate developments. It also earns revenue, on a smaller scale, from providing real estate services, such as construction, technical and real estate management to third parties. Real estate sales 3.441.279 3.834.230 3.096.881 Dissolution provision (301.394) (182.832) Construction services rendering to third parties 29.607 24.289 47.999 Deductions from gross revenue (228.986) (272.637) (122.534) Total net revenue 2.940.506 3.403.050 3.022.346 Factors that materially affected the operating results The net operating revenue for the financial year to December 31, 2009 was 73.7% higher than that of the previous year, at R$3,022.3 million, due to the consolidation of the results for Construtora Tenda S.A. and the recognition of revenues from sales effected in prior periods. The net operating revenue for the financial year ended on December 31, 2010 was 12.6% higher than that of the previous year, at R$3,403.1 million, due to the expansion of Company’s operations and the recognition of revenues from sales effected in prior periods. In the financial year ended on December 31, 2011, the net operating revenue evidenced 13.6% decrease compared to the same period in the previous year, totaling R$2,940.6 million due to detailed review of Company’s operations and its work strategy defined in the second half of 2011, which includes, among other measures, detailed review of all cost budgets of the civil works for their conclusion and review of the entire clients portfolio of Construtora Tenda S.A. aiming to confirm their adequacy to the financial institutions’ requirements. b) changes in revenue attributable to variations in prices, exchange rates, inflation, changes in volumes or the introduction of new products and services Company recognizes the revenue from real estate developments according to their construction, based on a financial calculation made upon completion of the project, not at the moment that the sale contract is signed. The principal causes of variations in revenue between the years 2009, 2010 and 2011 are changes in sales volumes and Company’s introduction of new products and services, as well as detailed review of Company’s operations, and its working strategy in 2011. Company’s revenue reduction of 13.6% in 2011 compared to the revenues from the same period in 2010, is mainly due to the detailed review of all cost budgets of the civil works for their conclusion and review of the entire clients portfolio of Construtora Tenda S.A. aiming to confirm their adequacy to the financial institutions’ requirements. In addition, as a consequence of operations and strategy review, Company has chosen to temporarily reduce Tenda brand’s operations, until we are able to operate in an efficient manner within the guideline of that segment, i.e., production at competitive costs (using aluminum mold technology) and immediate transfer promptly after sales, of the clients to the financial institution. Company’s 12.6% revenue variation in 2010, compared with 2009, is partially due to a 23.3% increase in sales during said period. By the same token, the 73.7% revenue variation in 2009, compared to 2008, is partially due to a 26% increase in sales during said periods. R$ thous 2011 vs 2010 2010 vs 2009 Contract Sales 3,352,288 4,006,380 3,248,065 -16% 23% Launches 3,526,298 4,491,835 2,301,224 -21% 95% Net Revenue 2,940,506 3,403,050 3,022,346 -14% 13% c) impact of inflation, variation in the prices of Company’s main inputs and products, exchange rates and interest rates on Company’s operating and financial results As mentioned in item 5.1 of the Reference Form, the principal index rates used in Company’s business plan are the INCC, IGP-M and CDI: INCC (National Building Cost Index): most of Company’s costs and all its portfolio of revenues from unfinished projects are adjusted in accordance with this index. IGP-M (General Index of Market Prices): all Company’s portfolio of revenues from completed projects is adjusted in accordance with this index. CDI (Interbank Certificate of Deposit): all Company’s financial investments and roughly 50% of total indebtedness are linked to the CDI. Exchange rates: Company does not have any debts or amounts receivable denominated in foreign currency. Furthermore, none of Company’s significant costs is denominated in foreign currency. 26 10.3. Significant events and impacts on Company’s financial statements and results: a) introduction or disposal of operational segments Company is active in practically all the revenue segments of the Brazilian housing market. To this end, it has a business platform that is suitable for putting its future plans into practice, and it currently has no intention of introducing or disposing of any operational segment. b) establishment, acquisition or disposal of shareholdings On December 30, 2009, approval was given for Company’s assimilation of all the shares of Construtora Tenda S.A. that are traded on the New Market of the São Paulo Stock Exchange (BM&FBOVESPA S.A.), trading in which ceased on February 8, 2010. With this merger, Company now owns 100% of the total and voting capital of Construtora Tenda S.A A capital increase of R$388.0 million was carried out and a capital reserve of R$60.8 million was set up. On May 28, 2010, approval was given for Company’s assimilation of all the shares issued by Shertis Empreendimentos e Participações S.A., whose principal asset is an equity holding representing 20% of the capital stock of Alphaville Urbanismo S.A The purpose of this consolidation is to enable the implementation of the second stage of the investment program provided for under the Investment Agreement and Other Covenants signed by Company and Alphaville Participações S.A. on October 2, 2006, in order to raise Company’s share of Alphaville Urbanismo S.A.’s corporate capital to 80%. As a result of this share consolidation, Shertis Empreendimentos e Participações S.A. became a fully-owned subsidiary of Company, and the issuing of 9,797,792 new common shares in the name of Alphaville Participações S.A., previously a shareholder of Shertis Empreendimentos e Participações S.A., brought about a capital increase of R$20.3 million. c) exceptional events or operations There were no exceptional events or operations. 27 a) significant changes in the accounting practices Initial adoption of International Financial Reporting Standards Until December 31, 2009, Company’s individual and consolidated financial statements were presented in accordance with the accounting practices adopted in Brazil, CVM (Brazilian Securities Commission) supplementary regulations, CPC (Brazilian Accounting Rules Committee) orientation issued up to December 31, 2008 and the provisions of Brazilian Joint-Stock Laws, base for the accounting principles adopted in Brazil (BR GAAP). Company prepared its opening balance sheet for the transition date of January 1, 2009, applying all the obligatory exceptions and certain optional exemptions that are fully applicable in retrospect, in accordance with the pronouncements, interpretations and technical guidance issued by the CPC and approved by the CVM, in the preparation of the parent company individual financial statements. The consolidated financial statements were prepared in accordance with the accounting practices adopted in Brazil, CVM regulations and the pronouncements, interpretations and technical guidance of the CPC, as well as being in compliance with the International Financial Reporting Standards (IFRS) adopted in Brazil, including OCPC Guidance 4 (OCPC 04) - Application of CPC Technical Interpretation 2 (ICPC 02) to Brazilian Real Estate Development Entities, with regard to the recognition of revenue and respective costs and expenses arising from real estate development activities while the work is in progress (POC - Percentage of Completion method). CPC Technical Pronouncement 37 (R1) requires that an entity develops accounting policies based on CPC standards and interpretations and IFRS that are in effect on the closing date of its first parent company and consolidated financial statements, and that these policies are applied on the transition date and throughout all the periods presented in the first financial statements, according to the regulations issued by the CPC and the IFRS and approved for use in Brazil, and Company adopted all the CPC pronouncements, interpretations and guidance issued up to December 31, 2011. The consolidated financial statements are consequently in compliance with the IFRS approved in Brazil by the CPC, CVM and CFC (Federal Accounting Board). The following standards and amendments of the already existing standards have been published and are mandatory for all the subsequent accounting periods. Company has not adopted such standards or amended the standards in advance. It is important to highlight that there are no IFRSs or IFRICs, inclusive enhancement of the already existing IFRSs or IFRICs which are effective for initial adoption in the financial year ended on December 31, 2011 and which are relevant for Company and its subsidiaries. IFRS 7 – “Financial Instruments – Disclosure”, issued in October, 2010. Amendment of the financial instruments disclosure standard is aimed at fostering transparent disclosure of financial assets transfer transactions, improve user’s understanding of risk exposure in such transfers, and the effects of such risks on the balance sheet, mainly those concerning financial assets securitization. The standard applies to financial years started or to start before January 1 st , 2012. The standard applies starting on January 1 st , 2013. IFRS 9 – “Financial Instruments”, issued in November, 2009. The IFRS 9 is the first standard issued as part of a larger project to replace the IAS 39. The IFRS 9 withholds, but simplifies, the measurement model and sets forth two main measurement categories for the financial assets: amortized cost and fair value. The classification basis depends on the entity’s business model and the contractual characteristics of the financial assets’ cash flow. The guideline included in the IAS 39 about impairment of the financial assets and accounting of continuous hedge to be applied. Former periods do not need to be restated if an entity adopts the standard for the periods initiated or to initiate before January 1 st , 2012. The standard applies starting on January 1 st , 2013. IFRS 10 – “Consolidated Financial Statements”, issued in May, 2011. This standard is based on the principles existing upon identification of the control concept as a determinant factor of when an entity must be consolidated in the financial statements. The standard provides additional guideline to assist determination of control when there is doubt in the assessment. The standard applies starting on January 1 st , 2013. IAS 28 – “Investments in colligated companies and companies under mutual control”, IFRS 11 – “Joint contractual agreement” and IFRS 12 – “Disclosures on interests in other entities”, all of them issued in May, 2011. The main amendment introduced by those standards is the impossibility of proportional consolidation of entities which net assets control is shared by an agreement between two or more parts and which is classified as a joint venture. The IFRS 11 sets forth two types of classification for agreements: Joint operations – when the parties jointly control assets and liabilities, irrespective of such assets being in a separate vehicle, pursuant to the contractual devices and essence of the operation. In those agreements, the assets, liabilities, revenues and expenses are accounted in the entity that takes part in the joint operator agreement proportional to its rights and liabilities. Joint ventures – when the parties jointly control the net assets of an agreement, structured by one separate entity and the respective results of such assets are divided into the participant parties. In those agreements, the entity’s interest has to be accounted by the equity method and presented under the investments header. The IFRS 12 determines qualitative disclosures that must be realized by the entity concerning interests in subsidiaries, in joint agreements or non-consolidated entities, which include judgments and significant assumptions to determine whether their interests exercise control, significant influence or classification of the joint agreements between Joint operations and Joint ventures, as well as other information about the nature and extent of significant restrictions and associated risks. The standard does not apply until January 1 st , 2013. IFRS 13 – “Fair value measurement”, issued in May, 2011. The standard is aimed at improving consistency and reducing complexity in the disclosures required by the IFRSs. The requirements do not increase use of the fair value in accounting, but provides direction on how to apply it when its use is required or allowed by another standard. The standard applies starting on January 1 st , 2013, and there is an exemption to apply the new disclosure requirements for comparable periods. There are no other regulations or interpretations that have been issued until issuing of theses financial statements. Company does not expect any significant impact on the consolidated financial statements from the initial adoption of the new pronouncements and interpretations. The CPC has not yet issued its respective pronouncements and modifications regarding the abovementioned new and revised IFRSs. In view of the CPC and CVM commitments to keeping the set of issued regulations up to date, based on the IASB updates, it is expected that such pronouncements and modifications shall be issued by the CPC and approved by the CVM before the date of their mandatory application. 28 b) Material effects of the changes in accounting practices Reconciliation of the accounting practices applied in the preparation of the financial statements presented previously. Pursuant to CPC 37 (R1), Company presents the reconciliation of assets, liabilities, income, shareholders’ equity and cash flow, in the previously published Parent Company and Consolidated financial statements for the financial year ended on December 31, 2009, prepared in accordance with the accounting practices adopted in Brazil and in effect until December 31, 2009, and also considering the CPCs in effect in 2010. Closing Balance Sheet as at December 31, 2009 Parent Company Consolidated Item Previous accounting practice Adjustments Present accounting practice Previous accounting practice Adjustments Present accounting practice Current Assets 2,551,038 - 2,551,038 4,892,448 - 4,892,448 Liquid assets 773,479 - 773,479 1,424,053 - 1,424,053 Cash and equivalents (i) 745,515 (701,010) 44,445 1,376,788 (1,053,540) 323,248 Marketable securities (i) 27,964 701,010 729,032 47,265 1,053,540 1,100,805 Accounts receivable from sales and services 911,333 - 911,333 2,008,464 - 2,008,464 Property for sale 604,128 - 604,128 1,332,374 - 1,332,374 Others 262,098 - 262,098 127,557 - 127,557 Non-Current Assets 3,124,403 40,732 3,165,135 2,795,875 48,386 2,844,261 Long-Term Assets (iv) 992,578 40,732 1,033,310 2,534,713 48,386 2,583,099 Permanent Assets 2,131,825 - 2,131,825 261,162 - 261,162 Total Assets 5,675,441 40,732 5,716,173 7,688,323 48,386 7,736,709 Current Liabilities 1,219,619 - 1,219,619 2,020,602 (40,259) 1,980,343 Minimum compulsory dividends 50,716 - 50,716 54,279 - 54,279 Others (v) 1,168,903 - 1,168,903 1,966,323 (40,259) 1,926,064 Non-Current Liabilities 2,130,188 40,732 2,170,920 3,283,540 88,645 3,372,185 Others (iv) 1,943,326 40,732 1,984,058 2,947,249 48,386 2,995,635 Deferred income tax and social contribution (v) 186,862 - 186,862 336,291 40,259 376,550 Minority interest (ii) - - - 58,547 (58,547) - Shareholders’ Equity (ii) 2,325,634 - 2,325,634 2,325,634 58,547 2,384,181 Total Liabilities 5,675,441 40,732 5,716,173 7,688,323 48,386 7,736,709 Summary of the adjustments that have been made is presented as follows: Parent Company Consolidated Shareholders’ Equity Net profit for the year Shareholders’ Equity Net profit for the year 12/31/2009 1/1/2009 12/31/2009 12/31/2009 1/1/2009 12/31/2009 Present accounting practice Gain on partial sale of investments (iii) - (169,394) 169,394 - (169,394) 169,394 Deferred income tax and social contribution (iii) - 57,594 (57,594) - 57,594 (57,594) Minority interest (ii) - - - 58,547 471,402 Previous accounting practice (in effect to December 31, 2009) Closing Cash Flow Statement as of December 31, 2009 Parent Company Consolidated Item Previous accounting practice Adjustments Present accounting practice Previous accounting practice Adjustments Present accounting practice Net profit for the year (iii) 213,540 (111,800) 101,740 213,540 (111,800) 101,740 Expenses (income) that do not affect working capital (iii) 10,694 111,800 122,494 300,601 111,800 412,401 Net increase/reduction in assets and liabilities (443,677) - (443,677) (1,226,373) - (1,226,373) Cash used in operational activities (219,443) - (219,443) (712,232) - (712,232) Cash used in investment activities (i) (197,154) (586,684) (783,838) (15,446) (716,409) (731,855) Cash generation from financing activities 996,896 996,896 1,575,892 - 1,575,892 Net increase (reduction) in working capital 580,299 (586,684) (6,385) 848,214 (716,409) 131,805 Liquid assets Opening balance (i) 165,216 (114,386) 50,830 528,574 (337,131) 191,443 Closing balance (i) 745,515 (701,070) 44,445 1,376,788 (1,053,540) 323,248 Net increase (reduction) in working capital 580,299 (586,684) (6,385) 848,214 (716,409) 131,805 29 (i) Cash and equivalents : According to CPC 3 (R2), a financial investment qualifies as cash equivalent only when it has a short-term maturity, in three months or less, for example, from the acquisition date. Therefore, Company reclassified the balances of its marketable securities, registering them in a separate item under availabilities; (ii) Minority interest : According to the accounting practices adopted in Brazil and pursuant to Brazilian Accounting Standard NBC T 08, the stakes of minority shareholders in the equity of the subsidiaries must be shown as a separate item on the consolidated balance sheet, immediately preceding the shareholders’ equity accounts, and minority interest, in the consolidated net profit. According to CPC 36, minority interest ought to be shown on the consolidated balance sheet in the shareholders’ equity accounts, as a separate item from the stake of the controlling shareholders. Net profit should be separately attributed to controlling shareholders and minority shareholders, even if the share of the latter shows a deficit. (iii) Business combinations : In the 2008 financial year, in accordance with CPC 15, Company amortized the full amount of the discount relating to the acquisition of its stake in Tenda, amounting to a total of R$210,402, by advantageous purchase. The balance of other discounts amortized in 2009, amounting to R$ 169,394 (R$ 41,008 in 2008), as well as their tax effects, of R$57,594, were adjusted retrospectively in the opening balance sheet. (iv) Presentation of judicial deposits : Under the Brazilian regulations, and in accordance with NPC 22/05, it is not uncommon for the management of an entity to question the legitimacy of certain liabilities and, consequently, by judicial order or as part of the management’s strategy, for the amounts contested are held as judicial deposits, without any settlement of the liability. In such cases, with no possibility of recovering the deposits except in the event of an outcome that is favorable to Company, the amounts of the deposits should be presented and deducted from the relevant liabilities. With regard to disclosure, when the liabilities are offset by the amounts held in judicial deposits, which is allowed under the terms of this NPC, such amounts that are being offset should be highlighted, in an explanatory note, along with an explanation of any differences. According to CPC 37 (R1), an entity should not present a net value for any assets or liabilities, revenues or expenses, unless this is specifically required or permitted in the legislation. The understanding of this pronouncement is that, in the case of judicial deposits, an entity should present the assets and liabilities separately, since they do not meet the criteria for net presentation, which, both on the balance sheet and in the income statement, must reflect the substance of the transaction or other event, otherwise it would hinder the readers’ ability to comprehend the transactions and other events presented in the financial statements and the situation in which they occur, or to estimate the entity’s future cash flow. So, Company reclassified the balances, recording the amounts of its judicial deposits under non-current assets. (v) Reclassification of deferred taxes : The previous accounting practices determined the classification of deferred assets and liabilities as current or non-current, depending on the horizon for their realization or settlement by the entity. According to CPC 37 (R1), when an entity presents current and non-current assets and liabilities, classifying them separately on the balance sheet, it should not classify deferred tax assets and liabilities as current. Therefore, Company reclassified its net deferred income tax, which was spread between current and non-current assets, to non-current assets and liabilities deferred income tax. 30 Mandatory Exceptions and Exemptions regarding Retrospective Application CPC 37 (R1) allows companies to assume certain voluntary exemptions. Company has analyzed all the voluntary exemptions and presents the results below: (i) Mandatory exceptions for business combinations: Company adopted CPC 15 as from the financial year beginning on January 1 st , 2010, with retroactive effect only for the preceding financial year, beginning on January 1 st , 2009. (ii) Exemption from presenting fair value of fixed assets as acquisition cost : Company opted not to value its property, plant & equipment on the transition date at fair value, preferring to retain the previously ascertained acquisition cost; (iii) Exemption from measuring compound financial instruments : Company has no transactions that are subject to this regulation. (iv) Effects of exchange rate variations and conversion on the financial statements : This regulation does not apply to Company’s operations. The following exemptions are not applicable to Company’s operations and had no impact on the financial statements on the date they were initially adopted: (i) CPC 22 Employee benefits : Company does not have any private pension fund or other benefits that can be defined as a defined benefit plan; (ii) CPC 11 Insurance contracts : These regulations do not apply to Company’s operations; (iii) ICPC 01 Concession contracts : Company does not operate any public service concession operations. Apart from the voluntary exemptions, CPC 37 (R1) expressly forbids the adjustment of certain transactions upon its initial adoption, as this would require the management to analyze past situations in the light of the effective results of the respective transactions. The mandatory exceptions cover the following: (i) Recording the writing off of financial assets and liabilities : Company has made no retrospective adjustments to its financial assets and liabilities, for the purpose of initial adoption, given that there is no difference from the previous accounting practice. (ii) Recording of hedging operations : The hedging operations that existed in 2009 complied with the accounting practices provided laid down in the CPC standard issued on the transition date. Company does not conduct any hedge accounting operations. (iii) Changes in estimates : The estimates adopted in the transition to the CPC standards are consistent with the estimates adopted under the previous accounting criteria. (iv) Investments in subsidiaries, their assets and liabilities, deactivated liabilities and client’s asset transfers: This regulation does not apply to Company’s operations. 31 c) exemptions and emphasis contained in the auditor’s report The report of the independent auditors on the financial statements for the financial year ended on December 31, 2011 emphasized the fact that the individual financial statements (controlling) and consolidated were draft in accordance to accounting practices adopted in Brazil, according to Note 2 of financial statements. The consolidated financial statements prepared in accordance with the IFRS standards applicable to real estate development entities also consider Guidance OCPC 04, edited by the Accounting Pronouncements Committee which addresses recognition of revenue for this sector. Certain issues surrounding the meaning and application of the concept of continuous transfer of risk, benefits and control in the sale of residential units will be analyzed by the International Financial Reporting Interpretation Committee (IFRIC). The results of this analysis could mean that real estate developers will have to revise their accounting practices regarding revenue recognition. Additionally, as described in Note 2.1.3, the financial statements of December 31, 2010 were adjusted in certain account lines, aiming to recognize the adjustments in net revenues and its respective taxes effects, arising from construction budget review, imputed to the fiscal year of 2010. The report of the independent auditors on the financial statements for the financial year ended on December 31, 2010 emphasized the fact that the said individual (parent company) and consolidated financial statements were prepared in accordance with the accounting practices adopted in Brazil, as stated in Note 2 to the financial statements. The consolidated financial statements prepared in accordance with the IFRS standards applicable to real estate development entities also consider Guidance OCPC 04, edited by the Accounting Pronouncements Committee which addresses recognition of revenue for this sector, as explained in greater detail in Note 2.4. Certain issues surrounding the meaning and application of the concept of continuous transfer of risk, benefits and control in the sale of residential units will be analyzed by the International Financial Reporting Interpretation Committee (IFRIC). The results of this analysis could mean that real estate developers will have to revise their accounting practices regarding revenue recognition. The report on the Independent Auditors’ Special Review of the Quarterly Report (ITR) for June 30, 2010, emphasized the preparation of the Quarterly Reports (ITRs) in accordance with the accounting practices adopted in Brazil that were in effect on December 31, 2009, but not including CPC Technical Pronouncements, Interpretations and Guidance that came into effect, mandatorily, in 2010 and modify the accounting practices adopted in Brazil, pursuant to CVM Resolution nº 603, of November 10, 2009. Moreover, the report on the Independent Auditors’ Special Review of the Quarterly Report (ITR) for June 30, 2010 states that the statements of income, changes in shareholders’ equity and cash flow for the quarter and half year ended on June 30, 2009 were reviewed by other independent auditors, who issued a Special Review report without proviso, on July 31, 2009. This relates to the management’s decision to change its independent auditors, for strictly commercial reasons, as communicated to the market in a public announcement made on August 18, 2009. That change was also conducted with the consent of the previous independent auditors. 10.5. Company’s Critical Accounting Policies: The consolidated financial statements for the years ending on December 31, 2011 and 2010, were prepared in accordance with the generally accepted accounting practices in Brazil (BRGAAP), which include the Brazilian Securities and Exchange Commission (CVM) norms and the pronouncements, interpretations and guidelines offered comply with the international norms for financial reporting (International Financial Reporting Standards – IFRS) applicable to housing/property development/real estate entities in Brazil, including Orientation OCPC 04 - Orientation OCPC 04 – the Application of Technical Interpretation ICPC 02 to Brazilian Housing/Property Development/Real Estate Entities – in terms of the recognition of revenue and respective costs and expenses arising from real estate operations during project construction (using the method of completed percentage – POC). Determined subjects related to the meaning and application of the concept of the continued transfer of risks, benefits and the control of real estate unit sales will be analyzed by the International Financial Reporting Interpretation Committee (IFRIC), through the IFRIC15 – Agreements for the construction of Real Estate, not concluded and approved yet. . The result of this analysis may mean that Company has to review its accounting practices related to the recognition of revenue. 32 The consolidated financial statements were prepared based on the historical cost, except when informed otherwise, as described in the subsequent accounting practices. The historical cost is normally based on fair value of the compensations paid in exchange for the assets. Judgments, estimates and accounting premises (i) Judgments The preparation of the controlling company’s financial and Company’s consolidated statements requires that management make certain judgments and estimates, as well as adopt premises that affect the values presented for revenue, expenses, assets and liabilities, and the amount of contingent liabilities, in the database of the financial statements. Assets and liabilities subject to estimates and premises include the useful life of a fixed asset, provision for the reduction in recoverable value (impairment), deferred asset taxes, provision for tax, labor and civil contingencies and the measurement of cost budgeted for projects and financial instruments. (ii) Estimates and premises The main premises related to the sources of uncertainty regarding future estimates and other important doubts about estimates on the date of the balance sheet, and that could result in different values to those booked, are discussed below: a) Loss for reduction (impairment) to the recoverable value of non-financial assets Management reviews, on annual basis, the accounting value of the assets aiming to evaluate events or changes in the economic, operating or technological conditions that might indicate deterioration or loss of the recoverable value. Upon identification of such evidences and if the net book value exceeds its recoverable value, a provision is created for devaluation, adjusting the net booked value to the recoverable value. Those losses are entered into the financial year’s result upon their identification. The test of loss for reduction to the recoverable value of intangible assets with undefined useful life and premium for expectation of future profitability is carried out at least once a year or when the circumstances indicate loss by devaluation of the accounting value. The book value of an asset or cash-generating unit is defined as the highest between the useful value and the net selling value. To calculate the useful value of the asset, the cash future flows are discounted to their present value using a discount rate before taxes that reflects the capital weighted average cost for the industry wherein the cash generating unit operates. The cash flows are derived from the budget for the next five years and do not include activities of reorganization with which Company has still not committed to, or significant future investment that would improve the asset base of the cash generating unit the object of the test. The recoverable value is sensitive to the discount value used in the discounted cash flow method, as well as the future expected cash receivables and the growth rate used for extrapolation purposes. The net sales value is determined, whenever possible, based on firm sales agreement in a transaction under commutative bases between knowing and interested parties, adjusted by expenses attributable to sales of the asset or when there is no firm sales agreement, based on the market price from an active market, or on the prices of the most recent transaction with similar assets. b) Transactions with payments based on shares Company measures the cost of transactions to be settled with shares to employees based on the fair value of the shareholder instruments on the date they are granted. The estimated fair value of the payments made with shares requires the use of a valuation model more suited to the granting of such stockholder instruments, and that depends on the terms and conditions they are offered under. This also requires the definition of more adequate data for the valuation model, including the useful life of the option, volatility, dividend yield and corresponding premises. c) Provisions for lawsuits Company recognizes a provision for ongoing/pending tax, labor and civil cases. The estimate of the probability of loss includes the evaluation of all the evidence available, the legal hierarchy, available jurisprudence, the most recent and pertinent decisions in the courts and their relevance to the ruling in question, as well an opinion from external lawyers/council. The provisions are revised and adjusted to take any alteration changes in circumstances into account, such as the period of applicable statutory time period, completion of fiscal inspections or additional exposure identified based on new issues or court rulings. The settlement of the transactions involving these estimates may result in values different to those estimated, as a result of the imprecision inherent in the process of determining their value. Company revises its estimates and premises at least annually. 33 d) Fair value of financial instruments When the fair value of financial assets and liabilities presented on the balance sheet cannot be obtained from the relevant asset market, it is determined using technical evaluation methods, including the discounted cash flow method. The data for these methods is based on those practiced in the market, as and when possible. However, when this is not feasible, a certain level of discretion is required to establish the fair value. The discretion includes considerations about the data used such as, for example, liquidity risk, credit risk and volatility. Changes in the premises concerning these factors may affect the fair value presented of the financial instruments. e) Budgeted Project Costs The total budgeted costs, comprising of the costs incurred and expected to complete construction work, are regularly revised during the course of the project, and may generate adjustments to the initial estimates. The effect of such reviews affects the prospect result, according to technical pronouncement CPC 23 – Accounting Policies, Change on Estimates and Correction of Errors. f) Taxes There are uncertainties concerning interpretation of complex tax regulations and about the value and time of future tax results. Company and its subsidiaries are subjected, in the normal course of our business, to investigations, audits, lawsuits and administrative proceedings in tax and labor matters. Depending on the object of the investigations, lawsuits or administrative proceedings filed against Company and subsidiaries, we may be adversely impacted, irrespective of the actual final result. g) Realization of the Deferred Income Tax The conditions to realize and recognize the deferred income tax occur to the extent that is it probable for the taxable profit of the next years to be available for use in setting-off the deferred tax asset, based on results forecasts prepared and based on internal assumptions and future economic scenarios that enable their total or partial use by creation of reserve for non-realization of the balance. A summary of the financial information is shown below related to Company’s main accounting practices. Property Development and Sales (i) The revenue and the costs related to the units sold and not concluded, of real estate development, are appropriated to the result along the projects construction period, and the following procedures are adopted: (a) For payments made in installments for completed units, the result is appropriated when the sale is made, independent to the contractual term for these receivables. (b) For the sales of incomplete units, the following procedures are observed: · The cost incurred (including the cost of land and other expenses directly related with stock composition) corresponding to the units sold is fully appropriated in the result; · The percentage cost incurred for the units sold (including the cost of land) is calculated in relation to their total budgeted cost, with this same percentage applied to the revenue from units sold, adjusted for the terms and conditions defined in the sales contracts, thus determining the volume of revenue to be recognized directly proportional to cost; · The amounts of sales revenue recognized which are higher than the values effectively received from clients, are booked under the item ': “Accounts Receivable from Contracted Sales” in current or non-current assets. The amounts received related to the sale of units which are higher than the recognized revenue values are booked under the item: “Obligations for property purchases and client advances”; · The interests and monetary correction (restatement) on the balance of accounts receivable after the keys are handed over, as well as the adjustment to present value of the balance of accounts receivable are appropriated to the result of contracted sales and property sales as and when incurred, observing the competence regime of the financial years – ‘pro rata temporis’; 34 · The financial charges on accounts payable arising from the acquisition of land and directly related to construction financing are registered (‘capitalized’) to the stock of property to trade and appropriated to the cost incurred of the completed units, and observing the same appropriation criteria of the real estate credit cost for the units sold under construction, by deferred taxes, assets and liabilities; · The tax levied and deferred on the difference existing between the real estate revenue and the accumulated revenue submitted to taxation are calculated and included into the accounting upon recognition of this revenue difference. Other revenue and expenses, including advertising and publicity, are booked in the result when incurred- represented by vehiculation - based on the accrual method. (ii) Rendering of construction services Revenues derived from real estate services rendering are recognized as the services are rendered, basically comprised by amounts received concerning the activity of construction administration for third parties and technical consulting. (iii) Swap operations Swap of land, aimed at delivering apartments to be built; the value of the land acquired by Company and its subsidiaries is calculated based on the fair value of the real estate units to be delivered. The fair value of the land is registered as a component of land stock of real estate to trade, in compensation of advance to clients, in the liabilities, at the time of signature of the private instrument or agreement related to such transaction, provided that the real estate development registration of the future project has been duly attained. The revenues and costs derived from swap operations are appropriated into the result along the projects construction period, as described in item (b) above. (iv) ICPC 02 – paragraph 20 and 21 In compliance with requirements from ICPC above, the values of revenues recognized and incurred costs are shown in the statement of results and advances received under the item “Obligations by real estate purchases and advance from clients”. Consolidation of Financial Statements Company’s consolidated financial statements include the statements of Gafisa, its direct and indirect subsidiaries and shared control companies. Control is held when Company has the power to control the financial and operating policies of a certain entity to attain benefits from its activities. The subsidiaries and shared control companies are fully and proportionally consolidated, respectfully, from the date when the full control or shared control begins until the date it ceases to exist. As of December 31, 2011 and 2010, the consolidated financial statements include full consolidation of the following companies: Share % Gafisa and subsidiaries (*) 100 100 Construtora Tenda and subsidiaries (*) 100 100 Alphaville Urbanismo and subsidiaries (*) 80 80 (*) Not including joint shared control, as subsequently detailed. 10.6. I nternal controls adopted to ensure the reliability of the financial statements: a) efficiency of such controls, indicating possible flaws and the steps taken to rectify them Company’s Management, and especially the Chief Executive Officer and the Chief Financial & Investor Relations Officer, is responsible for implementing and maintaining a suitable internal control structure for the preparation of the financial statements. The internal controls over the preparation of the Financial Statements are evaluated in order to ensure a reasonable level of confidence as to the reliability of the accounting information and the preparation of the financial statements in accordance with Brazilian accounting practices for outside disclosure. Company’s internal controls over the preparation of the financial statements include policies and procedures in relation to keeping the books that: (i) reflect precisely and appropriately Company’s transactions and asset disposal; (ii) provide a reasonable degree of confidence that the transactions are recorded in such a way as to enable the preparation of the financial statements in accordance with Brazilian accounting practices and that Company’s receipts and payments are in strict compliance with the authorizations handed down by Company’s management; and (iii) provide a reasonable degree of confidence regarding the timely prevention or detection of any unauthorized acquisition, use or disposal of Company assets that could have a material effect on the financial statements. Due to their inherent limitations, mentioned in item 10.6 (b) of this Reference Form, Company’s internal controls over the preparation of the Financial Statements could fail to identify or prevent errors. By the same token, any forecast assessment of their future effectiveness are subject to the risk that the controls could become inadequate, due to changing circumstances, or that the level of compliance with Company’s policies and procedures could diminish. Company’s Management performed an assessment of the internal controls over the preparation of the Financial Statements, on December 31, 2010, based on the criteria of the Internal Control – Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission - COSO, and, according to said methodology, concluded that, as of December 31, 2010, Company’s Internal Control structure for the preparation of the Financial Statements were considered to be uneffective. Finally, it should be pointed out that Company meets all the corporate governance requirements of the BM&FBOVESPA New Market and Section 404 of the Sarbanes-Oxley Act. b) shortcomings and recommendations regarding internal controls mentioned in the independent auditor’s report The Management lists, below, the identified shortcomings and recommendations regarding the internal controls mentioned in the independent auditor’s with respect to the financial statements for the financial year ended on December 31, 2010: Identified shortcoming Remedy The controls for revenue recognition in USGAAP are not designed in an effective way to identify provisions of devolution of amounts to clients as set forth in the sales agreements in case of the agreement. The Management amended the procedures for revenue recognition in USGAAP in order to contain agreement clauses of partial devolution of amounts to clients in case of termination of the agreement. During the test procedure, it was identified errors of classification of certain financial instruments on cash and cash equivalents, in accordance to the caracteristics of the operation in view of the USGAAP regulation. New control procedures were implemented in order to guarantee the correct classification of financial instruments in USGAAP. The internal controls are not designed in an effective way to support, classify and present all necessary considerations for the calculation of deferred income tax in BRGAAP. A new calculation methodology was implemented in order to assure the correct classification of the deferred income tax. The Management was made aware of the identified shortcomings and recommendations and introduced a specific action plan addressing each one of those shortcomings, which were all resolved during the year of 2011. It is important to notice that the report from independent auditors on internal controls for the year of 2011 will only be presented to the Company upon review and opinion on financial statements in USGAAP. 35 10.7. Factors relating to any public offering of marketable securities: a) how the resources resulting from the offering were used The resources from Company’s stock offering (Follow On) in 2007 were allocated to establishing land reserves, expanding Company’s activities, forming partnerships, providing working capital and covering the costs in relation to the offering. The resources from the issuing of debentures were allocated to building up working capital, for financing the construction of residential units in real estate developments. The funds from the Public Offering of a Primary Distribution of Company’s shares (Follow On), settled on March 29, 2010, are being used for the acquisition of land, providing working capital, forming partnerships, making strategic acquisitions and launching new real estate developments. The resources from Company’s Promissory Notes issued in 2011 were allocated to reinforce Company’s working capital. b) whether there were any significant diversions of funds between the proposed allocation disclosed in the respective offering prospectus and the effective allocation of the resources There was no significant diversion of funds between the proposed allocation disclosed in the respective prospectus and the effective allocation of the resources. c) in the event of any significant diversions, the reasons for such Not applicable, in view of the fact that there were no significant diversions of funds between the proposed allocation disclosed in the respective prospectus and the effective allocation of the resources. 10.8. Significant items not shown in Company’s financial statements: a) assets and liabilities held by Company, directly or indirectly, that do not appear on the balance sheet Company does not have any material assets or liabilities that are not reflected in this form and in Company’s financial statements and explanatory notes. b) other items not shown in the financial statements Company does not have any other items that are not shown in its financial statements. 10.9. Regarding each item not shown in the financial statements, as indicated in item 10.8: a) how such items altered or could come to alter the revenue, expenses, operating results, net financial expenses or other items in Company’s financial statements As explained in item 10.8, above, there are no items that are not shown in the financial statements. b) nature and purpose of the transaction As explained in item 10.8, above, there are no items that are not shown in the financial statements. c) nature and amount of obligations assumed and rights generated for Company as a result of the transaction As explained in item 10.8, above, there are no items that are not shown in the financial statements. 36 10.10. Main elements of Company’s business plan: a) investments (including a quantitative and qualitative description of investments in course and that are foreseen, sources of investment financing and significant divestments that are in course or that are foreseen) i. quantitative and qualitative description of investments that are in course or are foreseen Company’s net cash flow in 2011, which was used for investment, including the acquisition of property and equipment and undertaking new ventures, was negative in R$6.9 million, mainly due to investments in property and equipments, in the amount of R$105.6 million. In 2010, the net cash flow amounted to R$ 122.9 million. Company’s net cash flow in 2010, which was used for investment, including the acquisition of property and equipment and undertaking new ventures, amounted to R$122.9 million, mainly due to the IPO (Follow-on) carried out during the year, a net inflow of debt funding and the freeing up of restricted cash resources. The net cash flow in 2009 was R$ 762.2 million. Company’s disbursements during 2011 related mainly to investment in property, mainly land for future developments, and equipment, and totaled R$105.6 million, compared to R$63.5 million in 2010, reduction in the level of restricted cash for loans guarantees in the amount of R$98.7 million in 2011, compared to reduction in the level of restricted cash of R$ 186.3 million in 2010. Company’s disbursements during 2010 related mainly to investment in property, principally land for future developments, and equipment, and totaled R$63.5 million, against R$45.1 million in 2009, and there was reduction in the level of restricted cash for guaranteeing loans, of R$186.3 million in 2010, compared to an increase of R$717.1 million in 2009. ii. sources of investment financing Company relies on resources from the sale of treasury stock, the abovementioned securing of corporate funding, the issuing of debentures and lines of credit from the SFH (National Housing Finance Scheme). iii. significant divestments that are in course or are foreseen No significant divestments are in course or are foreseen b) already disclosed acquisitions of plant, equipment, patents or other assets that can materially affect Company’s production capacity There have been no acquisitions of plant, equipment, patents or other assets that can materially affect Company’s production capacity. c) new products and services There are no new products or services. 10.11. Other factors having a significant influence on Company’s operational performance that have not been identified or discussed within other items in this section. All significant information relevant to this subject has been disclosed in the items above. 37 EXHIBIT II ( In accordance to items 12.6 and e12.9 of Annex 24 of CVM Instruction No. 480, dated as of December 17, 2009) 12.6. Candidates to Board of Directors indicated by Company’s Management: Company’s management proposes the election of the following members to Board of Directors, which main information are the following: a) Name b) Age c) Profession d) Tax ID (CPF) or Passport number e) Position f) Election Date g) Date of Investiture h) Term of Office i) Other Positions j) Elected by the Controlling Shareholder BOARD OF DIRECTORS Caio Racy Mattar 52 years-old Civil Engineer Tax ID (CPF/MF) no.034.118.768-24 Effective Member of the Board of Directors Independent Member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2014 Member of the Remuneration Committee and member of the Nomination and Corporate Governance Committee Candidate indicated by the Management of Company Gerald Dinu Reiss 65 years-old Engineer Tax ID (CPF/MF) no.232.318.908-53 Effective Member of the Board of Directors Independent Member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2014 President of the Nomination and Corporate Governance Committee Candidate indicated by the Management of Company José Écio Pereira da Costa Junior 58 years-old Business Manager and Accountant Tax ID (CPF/MF) no.359.920.858-15 Effective Member of the Board of Directors Independent Member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2014 President of the Audit Committee and Member of the Nomination and Corporate Governance Committee Candidate indicated by the Management of Company Henri Phillippe Reichstul 62 years-old Economist Tax ID (CPF/MF) no. 001.072.248-36 Effective Member of the Board of Directors Independent Member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2014 President of the Remuneration Committee Candidate indicated by the Management of Company Maria Letícia de Freitas Costa 52 years-old Engineer Tax ID (CPF/MF) no. 050.952.788-58 Effective Member of the Board of Directors Independent Member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2014 Member of the Audit Committee Candidate indicated by the Management of Company Odair Garcia Senra 65 years-old Civil Engineer Tax ID (CPF/MF) no.380.915.938-72 Effective Member of the Board of Directors Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2014 Officer of Institutional Relations Candidate indicated by the Management of Company Rodolpho Amboss 48 years-old Civil Engineer Tax ID (CPF/MF) no. 742.664.117-15 Effective Member of the Board of Directors Independent Member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2014 Does not hold other positions with Company Candidate indicated by the Management of Company Ricardo Campos Caiuby Ariani 63 years-old Lawyer Tax ID (CPF/MF) no. 036.918.109-53 Effective Member of the Board of Directors Independent Member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2014 Does not hold other positions with Company Candidate indicated by the Management of Company José Guimarães Monforte 64 years-old Economist Tax ID (CPF/MF) no. 447.507.658-72 Effective Member of the Board of Directors Independent Member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2014 Does not hold other positions with Company Candidate indicated by the Management of Company 38 12.7. Members of bylaws committees, audit committee, risk committee, finance committee and compensation committee: Not applicable. 12.8. Regarding each one of the candidates to the Board of Directors: a) Resumée: Caio Racy Mattar . In the past 5 years, he has worked as (i) Investment and Construction Director and Executive Vice President for Companhia Brasileira de Distribuição, publicly-held company which main activity is the trade of goods; (ii) member of the Board of Directors for Sendas Distribuidora S.A.; (iii) member of the Board of Directors for Paramount Têxteis Indústria e Comércio S.A., publicly-held company which main activity is the manufacture, trade, import and export of textile products; and (iv) member of the Board of Directors for Gafisa S.A., publicly-held company which main activity is construction and development of real estate undertakings. None of the companies above is part of Company’s economic group. Gerald Dinu Reiss . In the past 5 years, he has worked as (i) Director for Reiss & Castenheira Consultoria e Empreendimentos Ltda., a company which main activity is business consulting, where he is in charge of projects involving corporate restructuring; (ii) member of the Board of Directors for Odontoprev S.A., publicly-held company which main activity is operation of private odontological care plans; (iii) member of the Board of Directors for Gafisa S.A., publicly-held company which main activity is construction and development of real estate undertakings; and (iv) member of the Board of Directors for Companhia Brasileira de Distribuição, publicly-held company which main activity is the trade of goods. In addition, he has worked as Planning and Development Director for Grupo Ultra, member of the Board of Directors for CAEMI Mineração e Metalúrgica S.A., and member of the Board of Directors for Petróleo Brasileiro S.A. - Petrobrás. None of the companies above is part of Company’s economic group. José Écio Pereira da Costa Júnior . In the past 5 years, he has worked as (i) Audit Partner for Deloitte Touche Tohmatsu Auditores Independentes S/C Ltda, company which main activity is rendering of services related to audit, tax consulting and managerial consulting; (ii) Managing Partner for JEPereira Consultoria em Gestão de Negócios S/S Ltda, company which main activity is rendering of services related to general business management; (iii) member of the Board of Directors and President of the Audit Committee for Gafisa S.A., publicly-held company which main activity is construction and development of real estate undertakings, as member of the Audit Committee for Zamprogna S.A. e(iv) member of the Fiscal Council for Fibria S.A. None of the companies above is part of Company’s economic group. Henri Phillippe Reichstul . In the past 5 years have occupied the following positions: (i) CEO of G&R Corporate Management, a company with main activity of strategic consultancy; (ii) CEO of Brenco, a company with main activity of production of ethanol; and (iii) CEO of Globopar, a media and communication company. He currently occupies the following positions as administrator in publicly-held companies: (i) since 2003 occupies a position in the Board of Directors of Ashmore Energy International, a company with main activity of transportation and distribution of natural gas and energy; (ii) since 2005 occupies a position in the Board of Directors of Lhoist do Brasil, a mining company; (iii) since 2006 occupies a position in the Board of Directors of Repsol YPF S.A., a company with main activity of production and distribution of fuel and similar products; (iv) since 2007 occupies a position in the Board of Directors of Peugeot Citroen do Brasil, an automotive company; and (v) since 2009 occupies a position in the International Board of Directors of Credit Agricole Group, a retail bank. Additionally, he has occupied the following positions as administrator in publicly-held companies: (a) from 2005 to 2007 was President of the Board of Directors of Companhia Brasileira de Distribuição (Grupo Pão de Açúcar); (b) from 2004 to 2007 was member of the Board of Directors of TAM S.A.; (c) from 2005 to 2007 was member of the Board of Directors of Vivo Participações; (d) from 1999 to 2001 was CEO of Petróleo Brasileiro S.A. – Petrobrás; (e) from 1985 to 1986 was member of the Board of Directors of Telebrás S.A.; and (f) from 1985 to 1987 was member of the Board of Directors of Centrais Elétricas Brasileira S.A. – Eletrobrás. None of the abovementioned companies are part of the same economic group as the Company. 39 Maria Letícia de Freitas Costa . In the past 5 years have occupied the following positions: (i) partner of Prada Assessoria, a company with main activity of corporate strategic consultancy; (ii) Officer of Strategic Researches Center of Insper, a company with main activity of education and research; and (iii) CEO of Booz &Co., , a company with main activity of strategic consultancy. She currently occupies the following positions as administrator in publicly-held companies: (i) since October 2010 occupies a position in the Board of Directors of Localiza, a rental car company; and (ii) since 2001 occupies a position in the International Board of Directors of Technip, an engineering company. Additionally, she also occupies the following positions as administrator in closed corporations: (a) member of Board of Directors of FAMA, private equity fund, with main activity of assets management focused on small caps and mid caps; and (b) member of Board of Directors of Sadia S.A. since 2010, a company with main activity of commercialization of frozen and refrigerated food products, wholly owned by Brasil Foods S.A. None of the abovementioned companies are part of the same economic group as the Company. Odair Garcia Senra . In the past 5 years, he has worked as (i) Institutional Relations Director for Company; (ii) Operations Director for Construtora Tenda S.A.; e (iii) member of the Board of Directors for Company and for Alphaville Urbanismo S.A The main activity of the three companies is construction and development of real estate undertakings and they are part of the same economic group, with Construtora Tenda S.A. and Alphaville Urbanismo S.A. being subsidiaries of Company. Rodolpho Amboss . In the past 5 years, he has worked as (i) Managing Director and CFO of Real Estate Private Equity Group of Lehman Brothers, a Real Estate investment fund; (ii) Co-Founder and Managing Director of Silverpeak Real Estate Partners LP, a Real Estate investment fund. Aditionally, Mr. Amboss has worked for the Company between 1984 and 1995 and the other abovementioned companies are not part of the same economic group as the Company. Ricardo Campos Caiuby Ariani . In the past 5 years, he has worked as (i) Administrative Partner of Lawyers Partnership Tozzini Freire – Advogados. Aditionally, he has occupied the following positions in publicly-held companies: (a) Statutory Vice-President of Sharp S.A. – Equipamentos Eletrônicos, which main activity is production and trade of electronic equipments; (b) member of Board of Directors of Companhia do Metrô de São Paulo, company responsible for subway transportation of the city of São Paulo; and (c) member of Board of Directors of CPTM – Companhia Paulista de Trens Metropolitanos, company responsible for train transportation of the city of São Paulo. None of the abovementioned companies are part of the same economic group as the Company. José Guimarães Monforte . In the past 5 years, he has worked as (i) CEO of Janos Ltda., a limited liability company of asset management; (ii) CEO of Pragma Ltda., a limited liability company of asset management; (iii) member of the Board of Directors of Promon Engenharia, an engineering services company; and (iv) member of the Board of Directors of Banco Tribanco, a retail investment bank. Aditionally he has occupied the position of member of Board of Directors in the following publicly-held companies: Natura Cosméticos S.A., Vivo S.A., Raia Drogasil S.A., Companhia de Saneamento Básico do Estado de São Paulo – SABESP, Banco Nossa Caixa S.A., JHSP Participações S.A. e Agrenco Ltd None of the abovementioned companies are part of the same economic group as the Company. 40 b) Civil and administrative convictions (including criminals) involving the management and members of Fiscal Council: Mr. Caio Racy Mattar declared, for all purposes that, in the last 5 years, was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. Gerald Dinu Reiss declared, for all purposes that, in the last 5 years, was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. José Écio Pereira da Costa Junior declared, for all purposes that, in the last 5 years, was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. Henri Philippe Reichstul declared, for all purposes that, in the last 5 years, was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Miss Maria Letícia de Freitas Costa declared, for all purposes that, in the last 5 years, was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. Odair Garcia Senra declared, for all purposes that, in the last 5 years, was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. Rodolpho Amboss declared, for all purposes that, in the last 5 years, was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. Ricardo Campos Caiuby Ariani declared, for all purposes that, in the last 5 years, was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. José Guimarães Monforte declared, for all purposes that, in the last 5 years, was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. 12.9. Marital relations or family status until second degree existing between: a) Company’s management: There are no marital relations or family status until second degree existing between any of the candidates to the Board of Directors among themselves and with the management of Company. Besides, as set forth in Company’s Ethics Code, it is not allowed to hire family members of employee in first degree (such as mother, father, brothers, daughters or sons), spouses, cousins, aunts, uncles and nephews. Any stable relationship between employees is not allowed as well. b) (i) Company’s management and (ii) management of Company’s direct and indirect controlled companies There are no marital relations or family status until second degree existing between any of the candidates to the Board of Directors and management of Company’s direct and indirect controlled companies. Besides, as set forth in Company’s Ethics Code, it is not allowed to direct or indirect controlled companies to hire family members of employee in first degree (such as mother, father, brothers, daughters or sons), spouses, cousins, aunts, uncles and nephews. Any stable relationship between employees of Company and Company’s direct and indirect controlled companies is not allowed as well. c) (i) management of Company or its direct or indirect controlled companies and (ii) Company’s direct or indirect controlling companies There are no marital relations or family status until second degree existing between any of the candidates to the Board of Directors and Company’s direct and indirect controlling companies. d) (i) management of Company and (ii) management of Company’s direct or indirect controlling companies There are no marital relations or family status until second degree existing between any of the candidates to the Board of Directors and management of Company’s direct and indirect controlling companies. 41 12.10. Subordination relations, rendering of services or control maintained, in the last 3 financial years, between the candidates to the Board of Directors and: a) Company’s direct and indirect controlled companies There is no relationship of this kind. b) Company’s direct or indirect controlling companies There is no relationship of this kind. c) supplier, client, debtor, lender or Company, its controlling company or subsidiaries, or subsidiaries of any of the former, as relevant Company’s Code of Ethics does not allow any relationship of this kind. Additionally, according to the internal regulation of Company’s Audit Committee, this Committee is responsible for establishing the guidelines for Company’s hiring of employees or former employees of external auditors. 42 EXHIBIT III ( In accordance to items 12.6 to 12.9 of Annex 24 of CVM Instruction No. 480, dated as of December 17, 2009) 12.6. Candidates to Fiscal Council indicated by Company’s management: Company’s management proposes the election of the following members to Fiscal Council, which main information are the following: a) Name b) Age c) Profession d) Tax ID (CPF) or Passport number e) Position f) Election Date g) Date of Investiture h) Term of Office i) Other Positions j) Elected by the Controlling Shareholder FISCAL COUNCIL Olavo Fortes Campos Rodrigues Junior 50 years-old Business Administrator Tax ID (CPF/MF) no 769.488.977-20 Effective member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2013 Holds no other position in Company Candidate indicated by the Management of Company Adriano Rudek de Moura 49 years-old Accountant Tax ID (CPF/MF) no 037.059.028-73 Effective member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2013 Holds no other position in Company Candidate indicated by the Management of Company Luis Fernando Brum de Melo 32 years-old Public Bank Employee Tax ID (CPF/MF) no 964.918.410-49 Effective member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2013 Holds no other position in Company Candidate indicated by the Management of Company Marcello Mascotto Iannalfo 43 years-old Economist Tax ID (CPF/MF) no 101.947.028-39 Alternate member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2013 Holds no other position in Company Candidate indicated by the Management of Company Paulo Ricardo de Oliveira 49 years-old Accountant Tax ID (CPF/MF) no 032.718.058-73 Alternate member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2013 Holds no other position in Company Candidate indicated by the Management of Company Laiza Fabiola Martins Santa Rosa 31 years-old Economist Tax ID (CPF/MF) no 294.953.408-29 Alternate member Proposal to be submitted to shareholders vote on AGM to be held on 05/11/12 Not applicable If approved the election, term of office until AGM 2013 Holds no other position in Company Candidate indicated by the Management of Company 12.7. Members of bylaws committees, audit committee, risk committee, finance committee and compensation committee: Not applicable. 43 12.8. Regarding each one of the candidates to the Board of Directors: a) Resumée: Effective Members Olavo Fortes Campos Rodrigues Junior . He has initiated his career at Arthur Andersen in the areas of auditing and consulting. He has professional experience in the management of companies in the services, industry and retail business, working for Carrefour, Pepsi-Cola and Alcoa Brazil and Argentina. In the past 5 yearshe has held the following positions (i) CEO of Grupo Siciliano, company which main activity is production and trade of books and e-commerce; (ii) Superintendent Officer for Grupo Papaiz, company which main activity is the manufacture of pad locks, door locks and related products; (iii) member of the Fiscal Council for Duke Energy International, Geração Paranapanema S.A., company which main activity is the hydroelectric generation and trade of energy; (iv)member of Board of Directors for Renova Energia S.A., company which main activity is renewable energy generation, specially wind energy; (v) Partner – Officer of OREA Consultoria Empresarial, company which main activity is consulting for business management and corporate governance; (vi) President of São Isidoro Foundation, a non-profitable organization; (vii) member of Company’s Fiscal Council; and (viii) member of Fiscal Council for Construtora Tenda S.A., publicly-held company which main activity is construction and development of real estate undertakings. Construtora Tenda S.A. is a wholly owned subsidiary of Company, therefore, part of the same economic group. Adriano Rudek de Moura . In the past 5 years he has held following positions (i) Administrative and Chief of Finance Officer, and currenty holds the position of Administrative, Finance and Investor Relations Vice-President of Electrolux do Brasil S.A., company which main activity is production and trade of house appliances, also helding the position of Chief Financial Officer of Electrolux for Latin America; (ii) member of Board of Directors of CTI – Compañia Tecno Industrial S.A., located in Chile, which main activity is production and trade of house appliances; (iii) member of Company’s Fiscal Council; and (iv) member of Fiscal Council for Construtora Tenda S.A., publicly-held company which main activity is construction and development of real estate undertakings. Construtora Tenda S.A. is a wholly owned subsidiary of Company, therefore, part of the same economic group. Luis Fernando Brum de Melo . In the past 5 years he has held following positions: (i) Relationship Manager and Executive Manager for Caixa Econômica Federal, a public bank which main activity is management of third parties assets; and (ii) member of the Board of Directors for Ijuí Energia S.A., company of Alupar Investment group, in charge of implementation of São José Hydroelectrical Plant (UHE), in Rio Ijuí, in the Northeastern region of Rio Grande do Sul State. None of the companies above if part of Company’s economic group. Alternate Members Marcello Mascotto Iannalfo . In the past 5 years he has held following positions: (i) Administrative and Chief of Finance Officer and President of Board of Directors for Areva Transmissão e Distribuição de Energia Ltda. in Chile, Argentina, Colombia and Venezuela, company which main activity is the trade of equipments for transmission and distribution of electric power; (ii) CFO and member of Board of Directors for Power Transmission Industries S.A., company which main activity is manufacture of speed reducer and coupling; (iii) CFO for Termomecânica São Paulo S.A., company which main activity is transformation of non ferrous metals; (iv) CFO for Trip Linhas Aéreas, an aviation business company; (v) alternate member of Company’s Fiscal Council; and (vi) alternate member of Fiscal Council for Construtora Tenda S.A. Construtora Tenda S.A. is a wholly owned subsidiary of Gafisa S.A. therefore, part of the same economic group as Company. Paulo Ricardo de Oliveira . In the past 5 years have occupied the following positions: (i) CEO of Drogaria Onofre Ltda., a company with main activity of commercialization of pharmaceutical products; (ii) CFO of Teleperformance, a company that render services of call center; (iii) CEO of De La Rue Cash Systems Ltda., a company with main activity of banking automation; (iv) Board of Director, certified by the Brazilian Institute of Corporate Governance ( Instituto Brasileiro de Governança Corporativa – IBGC ); (v) alternate member of Company’s Fiscal Council; and (vi) alternate member of Fiscal Council of Construtora Tenda S.A., publicly-held company which main activity is construction and development of real estate undertakings. Construtora Tenda S.A. is a wholly owned subsidiary of Company, therefore, part of the same economic group. 44 Laiza Fabiola Martins de Santa Rosa . In the past 5 years she has held the following positions: (i) Coordinator of Principal Empreendimentos Imobiliários, company which render services of collection and renegotiation of debts of house financing of Caixa Econômica Federal, CDHU and COHAB; (ii) Banking Technic, Comercial Relations Manager, Structured Operations Analyst and, currently, Senior Desk Operator of the Vice-Presidency of Third Parties Assets of Caixa Econômica Federal, a public bank which main activity is management of third parties assets. None of the companies above is part of Company’s economic group. b) Civil and administrative convictions (including criminals) involving the management and members of Fiscal Council: Mr. Olavo Fortes Campos Rodrigues Junior declared, for all purposes that, in the last 5 years, he was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction in res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. Adriano Rudek de Moura declared, for all purposes that, in the last 5 years, he was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction in res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. Luis Fernando Brum de Melo declared, for all purposes that, in the last 5 years, he was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction in res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. Marcello Mascotto Iannalfo declared, for all purposes that, in the last 5 years, he was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction in res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mr. Paulo Ricardo de Oliveira declared, for all purposes that, in the last 5 years, he was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction in res judicata , under judicial or administrative range, with the effect of suspending or disabling himself from the exercise of any professional or commercial activity. Mrs. Laiza Fabiola Martins de Santa Rosa declared, for all purposes that, in the last 5 years, she was not subject to the effects of any criminal conviction, civil conviction or administrative sentence from CVM and any conviction in res judicata , under judicial or administrative range, with the effect of suspending or disabling herself from the exercise of any professional or commercial activity. 12.9. Marital relations or family status until second degree existing between: a) Company’s management: There are no marital relations or family status until second degree existing between any of the candidates to the Fiscal Council among themselves and with the management of Company. Besides, as set forth in Company’s Ethics Code, it is not allowed to hire family members of employee in first degree (such as mother, father, brothers, daughters or sons), spouses, cousins, aunts, uncles and nephews. Any stable relationship between employees is not allowed as well. b) (i) Company’s management and (ii) management of Company’s direct and indirect controlled companies There are no marital relations or family status until second degree existing between any of the candidates to the Fiscal Council and management of Company’s direct and indirect controlled companies. Besides, as set forth in Company’s Ethics Code, it is not allowed to direct or indirect controlled companies to hire family members of employee in first degree (such as mother, father, brothers, daughters or sons), spouses, cousins, aunts, uncles and nephews. Any stable relationship between employees of Company and Company’s direct and indirect controlled companies is not allowed as well. c) (i) management of Company or its direct or indirect controlled companies and (ii) Company’s direct or indirect controlling companies There are no marital relations or family status until second degree existing between any of the candidates to the Fiscal Council and Company’s direct and indirect controlling companies. d) (i) management of Company and (ii) management of Company’s direct or indirect controlling companies There are no marital relations or family status until second degree existing between any of the candidates to the Fiscal Council and management of Company’s direct and indirect controlling companies. 45 12.10. Subordination relations, rendering of services or control maintained, in the last 3 financial years, between the candidates to the Board of Directors and: a) Company’s direct and indirect controlled companies There is no relationship of this kind. b) Company’s direct or indirect controlling companies There is no relationship of this kind. c) supplier, client, debtor, lender or Company, its controlling company or subsidiaries, or subsidiaries of any of the former, as relevant Company’s Code of Ethics does not allow any relationship of this kind. Additionally, according to the internal regulation of Company’s Audit Committee, this Committee is responsible for establishing the guidelines for Company’s hiring of employees or former employees of external auditors. 46 ADDENDUM IV ( as per item 13 of Addendum 24 to CVM Instruction No. 480 of December 17, 2009) 13. Remuneration of the managers 13.1. Remuneration practice and policy of the Board of Directors, the statutory and non statutory Executive Board, the Fiscal Council, the Statutory Committees and the Audit, Risk, Finance and Remuneration Committees, covering the following aspects : a. Objectives of the remuneration policy or practice: The remuneration policy of the Company for its managers, including members of the Board of Directors, statutory and non-statutory Directors, members of the Fiscal Council, in line with the best corporate governance practices, aims to attract and retain the best professionals in the market. Remuneration is established based on market research and is directly linked to the alignment of the interests of the executives in question and those of the Company's shareholders. In the case of the Directors, the existence of a variable short-term and long-term remuneration (the later in the form of grant of stock option plans) practice permits the sharing of the Company's risks and results with its main executives, being characteristic of a transparent policy and aimed at achieving long-lasting results and the perpetuity of the Company. The members of Board of Directors are not entitled for short-term variable remuneration, however, given its strategic position in the planning of Companies activities in a long-term, they are also entitled to to stock option plans. b. Breakdown of remuneration, indicating: i. description of remuneration elements and the objectives of each one a) Board of Directors The members of the Board of Directors are entitled only to a fixed remuneration, which is established in accordance with market criteria and aims to attract professionals who add value to the results of the company; and to the options program, based on the shares of the Company. Since 2011, the Board members are entitled to Company’s stock option plans , strutuctured with a long-term intent, based on shares of the Company, aiming to compensate the results for a much longer period and aligning the interests of the Board members with the ones of the shareholders, specially considering the important role the Board of Directors has in the context of a true corporation, with no controlling shareholder. b) Executive Board The members of the statutory and non-statutory Executive Board are entitled to fixed and variable remuneration, this last composed of a tranche of short-term cash bonuses and a long-term tranche, referring to options program, based on shares of the Company. The amounts paid in fixed remuneration are normally below market standards, thus permitting the Company to concentrate a significant part of the total remuneration in the form of short and long-term variable incentives, which means that the Directors share risks and results with the Company, so providing a greater alignment of interests between the Company's executives and its shareholders . The objective of the short-term variable remuneration is to provide recompense for the results achieved for the year if the targets stipulated for the period have been reached. By the same token, long-term variable remuneration, based on shares, aims to provide recompense for results achieved over a longer period (generally more than 2 years), also assuming that the targets stipulated for this period have been reached - these targets being different from those stipulated for the short term. This policy aims to align the interests of the executives with those of the shareholders. In addition to fixed and variable remuneration, the Company offers its statutory directors health plan benefits and life insurance. 47 It is important to emphasize that the Company has a Remuneration Committee that analyses the strategy for fixed and variable remuneration to be adopted, stock option models and makes recommendations of those who will benefit respectively, for subsequent approval by the Board of Directors. c) Fiscal Council The remuneration of the members of the Fiscal Council, in addition to obligatory reimbursement for necessary travel and lodging expenses as a result of their function, is fixed at the shareholders meeting at which they are elected, and cannot be lower, for each member in the year, than an average of 10% of that attributed to each director, not calculating benefits, representation fees and profit sharing. The members of the Fiscal Council are entitled only to fixed remuneration based on the legal minimum. d) Committees All the members of the Company's Committees are managers or employees, and do not receive specific remuneration for the fact that they participate on the Committees. ii. state the proportion of each element of total remuneration In the case of the Fiscal Council, fixed remuneration corresponds to 100% of the total remuneration, as mentioned above. In the case of the Board of Directors, fixed remuneration corresponds to approximately 90% of the total remuneration and variable remuneration, based on options programs, corresponds to approximately the remaining 10%. In the case of the Executive Board (both statutory and non-statutory), fixed remuneration corresponds to approximately 30% of the total remuneration, while the variable remuneration approximately corresponds to the remaining 70%, including the tranche related to the options programs, based on shares. Of the tranche referring to variable remuneration, the part referring to the options programs (long term) represents approximately 60% while the part referring to the bonuses (short term) represents approximately 40%. These percentages may vary in accordance with changes in the results obtained by the Company during the period, seeing that within the tranche destined to the variable remuneration element there is a component of shared risk and results. iii. Methodology for the calculation and readjustment of each of the remuneration elements The amount of remuneration paid by the Company to its managers and employees are periodically compared with those in the market, based on research carried out by external specialist consultants, so that they can measure their competitiveness and evaluate the possible need to carry out any adjustments to some of the remuneration components. iv. Reasons which justify the remuneration makeup The Company adopts a remuneration makeup model which concentrates a significant tranche of the total remuneration into variable components (both short and long-term), which is part of its policy of sharing risks and results with its main executives. c. Main performance indicators that are taken into consideration in the determination of each remuneration element: For the determination of all the remuneration items, the performance of the employee and his individual targets are taken into consideration. Variable remuneration is directly linked to the indicators contained in the Company's Scorecard, which is approved by the Board of Directors and which contains defined targets for the period, such as for example EBITDA and sales volume, among others. d. How remuneration is structured to reflect the evolution in performance indicators: Any changes to the various remuneration items is directly linked to individual performance and is directly linked to the performance of the individual and that of the Company and the reaching of targets in the period in question, while salary increases, the variation in salary multiples received in the form of bonuses and the quantity of options granted under the option plan are all directly linked to the performance demonstrated in the period evaluated. e. How remuneration policy or practice is aligned with the short, medium and long-term interests of the Company: 48 The practice adopted by the Company with regard to the various components of the total remuneration is directly aligned to the short, medium and long-term interests of the Company: fixed remuneration reflects compensation below that practice in the market for this item, but as the cycle in the segment is medium and long term, it is understood that the concession of a significant tranche of remuneration should be remitted to these periods, being totally in keeping with the monitoring of the performance of the Company and, therefore, reaffirming the sharing of risk and results between executives and the Company. f. Existence of remuneration supported by subsidiaries, companies controlled, or direct or indirect controlling shareholders: There is no remuneration supported by subsidiaries, companies controlled, or direct or indirect controlling shareholders of the company. g. Existence of any remuneration of benefit links to the occurrence of any particular corporate event, such as the sale of control of the Company: There is no remuneration or benefit linked to the occurrence of any particular corporate event, such as the sale of control of the Company. 13.2. Concerning the remuneration recognized in the results in the last 3 financial years and expected for the current financial year, for the Board of Directors, the statutory Executive Board and the Fiscal Council: Year 2009 Board Of Directors Statutory Executive Board Total Number of members Fixed annual remuneration 975,000 2,558,481 3,533,481 - Pro Labore 975,000 2,365,000 3,340,000 - Direct or indirect benefits NA 193,481 193,481 - Remuneration for participation on committees NA NA NA - Others NA NA NA Annual variable remuneration NA 3,458,803 3,458,803 - Bonus NA 3,458,803 3,458,803 - Profit-sharing NA NA NA - Remuneration for participation on committees NA NA NA - Commission NA NA NA - Others NA NA NA Postemployment benefits NA NA NA Benefits as a result of leaving the company NA NA NA Remuneration based on shares NA 9,451,611 9,451,611 Total (R$) 975,000 Notes: 1. The number of members of each body corresponds to the annual average of the number of members of each body measured monthly. 2. The Fiscal Council was not constituted during 2009. 3. The value presented as fixed annual remuneration for the Board of Directors is the value effectively paid to all the members of the Board of Directors during 2009. 4. The amount of bonus stated corresponds to the value paid. 5. The information contained in the Financial Statements presented refers to the pro-labore of the Board of Directors and Executive Board. Year 2010 Board Of Directors Fiscal Council Statutory Executive Board Total Number of members Fixed annual remuneration 955,100 136,800 2,820,223 3,912,123 - Pro Labore 955,100 136,800 2,630,000 3,721,900 - Direct or indirect benefits NA NA 190,223 190,223 - Remuneration for participation on committees NA NA NA NA - Others NA NA NA NA Annual variable remuneration NA NA 2,796,388 2,796,388 - Bonus NA NA 2,796,388 2,796,388 - Profit-sharing NA NA NA NA - Remuneration for participation on committees NA NA NA NA - Commission NA NA NA NA - Others NA NA NA NA Postemployment benefits NA NA NA NA Benefits as a result of leaving the company NA NA NA NA Remuneration based on shares NA NA 3,786,878 3,786,878 Total (R$) 955,100 Notes: 1. The number of members of each body corresponds to the annual average of the number of members of each body measured monthly. 2. The value presented as fixed annual remuneration for the Board of Directors and the Fiscal Council is the value effectively paid to all the members during 2010. 3. The amount of bonus stated corresponds to the value paid. 4. The information contained in the Financial Statements presented refers to the pro-labore of the Board of Directors, Fiscal Council and Statutory Executive Board. 49 Year 2011 Board Of Directors Fiscal Council Statutory Executive Board Total Number of members 5.92 Fixed annual remuneration 1,473,408 136,800 3,497,192 5,107,400 - Pro Labore 1,473,408 136,800 3,294,333 4,904,541 - Direct or indirect benefits NA NA 202,859 202,859 - Remuneration for participation on committees NA NA NA NA - Others NA NA NA NA Annual variable remuneration NA NA 0 0 - Bonus NA NA 0 NA - Profit-sharing NA NA NA NA - Remuneration for participation on committees NA NA NA NA - Commission NA NA NA NA - Others NA NA NA NA Postemployment benefits NA NA NA NA Benefits as a result of leaving the company NA NA NA NA Remuneration based on shares 229,425 NA 8,253,567 8,482,992 Total (R$) Notes: 1. The number of members of each body corresponds to the annual average of the number of members of each body measured monthly. 2. The value presented as pro-labore does not include payroll charges. 3. There was no payment of bônus regarding the Company’s results of the fiscal year of 2011. 4. The value presented as remuneration based on shares reflect the accountat costs as realized in 2011, related to all programs granted to the Board of Directors and Statutory Executive Board, in accordance to pricing models of Binomial (traditional stock option plans) and Monte Carlo (restricted stock option plans). 5. The information contained in the Financial Statements presented refers to the pro-labore and benefits (whenever applicable) of the Board of Directors, Fiscal Council and Statutory Executive Board. 6. The Statutory Financial and Investor Relations Officer of the Company cumulated, in such period, this positions togheter with the position of Superintendent Officer of Alphaville Urbanismo S.A., a controlling company. Therefore, his position is included in the number of members of the Statutory Executive Board but he received his pro labore in 2011 for the position he occupied in the controlling company, not bfor the position in the Company. Year 2012 – Forecast Board Of Directors Fiscal Council Statutory Executive Board Total Number of members Fixed annual remuneration 1,852,416 242,743 5,289,510 7,384,669 - Pro Labore x 1,852,416 242,743 5,004,000 7,009,159 - Direct or indirect benefits NA NA 285,510 285,510 - Remuneration for participation on committees NA NA NA NA - Others NA NA NA NA Annual variable remuneration NA NA 9,900,000 9,900,000 - Bonus NA NA 9,900,000 9,900,000 - Profit-sharing NA NA NA NA - Remuneration for participation on committees NA NA NA NA - Commission NA NA NA NA - Others NA NA NA NA Postemployment benefits NA NA NA NA Benefits as a result of leaving the company NA NA NA NA Remuneration based on shares 410,051 NA 8,739,126 9,149,177 Total (R$) Notes: 1. The number of members of each body corresponds to the annual average of the number of members of each body measured monthly. 2. The value presented as pro-labore does not include payroll charges. 3. With regard to the bonus amounts, indicated in the table above, the measured targets were taken into account, estimating that the targets of the company and individuals are reached in their entirety for 2012. 4. The value presented as remuneration based on shares reflect the accountat costs to be realized in 2012, related to all programs granted to the Board of Directors and Statutory Executive Board, in accordance to pricing models of Binomial (traditional stock option plans) and Monte Carlo (restricted stock option plans). 5. 50 13.3. Concerning the variable remuneration in the last 3 financial years and that expected for the current financial year for the Board of Directors, the statutory Executive Board and the Fiscal Council: Year 2009 Board of Directors Statutory Executive Board Total Number of members 6.00 5.00 11.00 Bonus Minimum amount set under the remuneration plan n.a. 0 0 Maximum amounts set under the remuneration plan n.a. 6.270.000.00 6.270.000.00 Value expected under the remuneration plan - targets having been reached n.a. 4.750.000.00 4.750.000.00 Effective recognized value n.a. 3.458.803.00 3.458.803.00 Participation on results Minimum amount set under the remuneration plan n.a. n.a. n.a. Maximum amounts set under the remuneration plan n.a. n.a. n.a. Value expected under the remuneration plan - targets having been reached n.a. n.a. n.a. Effective recognized value n.a. n.a. n.a. Note: 1. The Board of Directors is not eligible for variable remuneration. 2. The number of members of each body corresponds to the annual average of the number of members of each body measured monthly. 3. The value presented for maximum amounts set under remuneration plan take into consideration 132% of reach over bonus target value. 4. The value presented for value expected under the remuneration plan take into consideration 100% of reach over bonus target value. 5. Amounts effectively paid. Year 2010 Board of Directors Fiscal Council Statutory Executive Board Total Number of members 5.67 3.00 5.00 13.67 Bonus Minimum amount set under the remuneration plan n.a. n.a. 0 0 Maximum amounts set under the remuneration plan n.a. n.a. 6,930,000 6,930,000 Value expected under the remuneration plan - targets having been reached n.a. n.a. 5,250,000 5,250,000 Effective recognized value n.a. n.a. 2,796,388 2,796,388 Participation on results Minimum amount set under the remuneration plan n.a. n.a. n.a. n.a. Maximum amounts set under the remuneration plan n.a. n.a. n.a. n.a. Value expected under the remuneration plan - targets having been reached n.a. n.a. n.a. n.a. Effective recognized value n.a. n.a. n.a. n.a. Note: 1. The Board of Directors and Fiscal Council are not eligible for variable remuneration. 2. The number of members of each body corresponds to the annual average of the number of members of each body measured monthly. 3. The value presented for maximum amounts set under remuneration plan take into consideration 132% of reach over bonus target value. 4. The value presented for value expected under the remuneration plan take into consideration 100% of reach over bonus target value. 5. Amounts effectively paid. Year 2011 Board of Directors Fiscal Council Statutory Executive Board Total Number of members 8.00 3.00 5.92 16.92 Bonus Minimum amount set under the remuneration plan n.a n.a 0 0 Maximum amounts set under the remuneration plan n.a. n.a. n.a 9,240,000 Value expected under the remuneration plan - targets having been reached n.a. n.a. 7,000,000 7,000,000 Effective recognized value n.a. n.a. 0 0 Participation on results Minimum amount set under the remuneration plan n.a. n.a. n.a. n.a. Maximum amounts set under the remuneration plan n.a. n.a. n.a. n.a. Value expected under the remuneration plan - targets having been reached n.a. n.a. n.a. n.a. Effective recognized value n.a. n.a. n.a. n.a. Note: 1. The Board of Directors and Fiscal Council are not eligible for short-term variable remuneration. 2. The number of members of each body corresponds to the annual average of the number of members of each body measured monthly. 3. After 2011, there is no maximum limit for reaching targets regarding payment of bonus. 4. The value presented for value expected under the remuneration plan take into consideration 100% of reach over bonus target value. 5. There were no bonus payments from results of 2011. 51 Year 2012 Board of Directors Fiscal Council Statutory Executive Board Total Number of members 9.00 3.75 7.00 19.75 Bonus Minimum amount set under the remuneration plan n.a n.a 0 0 Maximum amounts set under the remuneration plan n.a. n.a. n.a n.a Value expected under the remuneration plan - targets having been reached n.a. n.a. 9,900,000 9,900,000 Participation on results Minimum amount set under the remuneration plan n.a. n.a. n.a. n.a. Maximum amounts set under the remuneration plan n.a. n.a. n.a. n.a. Value expected under the remuneration plan - targets having been reached n.a. n.a. n.a. n.a. Note: 1. The Board of Directors and Fiscal Council are not eligible for short-term variable remuneration. 2. The number of members of each body corresponds to the annual average of the number of members of each body measured monthly. 3. The value presented for minimum amount set under the remuneration plan take into consideration 100% of reach over bonus target value. 4. After 2011, there is no maximum limit for reaching targets regarding payment of bonus. 5. The value presented for value expected under the remuneration plan take into consideration 100% of reach over bonus target value. 13.4. Concerning the remuneration plan based on shares for the Board of Directors and the statutory Executive Board, in force at the end of the financial year and envisaged for the current financial year: a. General terms and conditions: Within the scope of the Company Stock Option Plan, employees and managers (“beneficiaries”) are eligible to receive call options on ordinary shares issued by the Company. In principle, all managers and employees are eligible to participate in the call option plan, seeing that currently a number of persons, among the managers and employees, hold call options in the Company, taking all the option plans together. The first option plan was approved at the Annual General Meeting held on April 30, 2002, ratifying the terms and conditions approved by the Board of Directors as a meeting held on April 3, 2000 (“Option Plan 2002”). There are no further plans for options to be granted under the Option Plan 2002, whose conditions are not applicable to the granting of options currently carried out by the Company. At a General Shareholders Meeting on February 3, 2006 a second share option plan was approved (“Option Plan 2006”), and at a General Shareholders Meeting on June 18, 2008, a third option plan was approved for shares issued by the Company (“Option Plan 2008”). Option Plan 2006 and Option Plan 2008 establish similar terms and conditions to each other, the most important difference being the possibility instituted by Option Plan 2008 of the granting of options in the form of Restricted Stock Options, as explained further on in this report. Option Plan 2008 is applicable to options currently granted by the Company, the general conditions of which are described below. The plan (thus considering Option Plan 2006 and Option Plan 2008, without distinction, except where otherwise indicated) is managed by the Board of Directors, which has wide-reaching powers in terms of its organization and option granting, observing the limits imposed by the Plan. The Board of Directors is responsible for the granting of options, establishing the specific terms and conditions applicable to each granting of A Options as part of option programs (“Programs”), in which may be defined: (i) the beneficiaries; (ii) the total number of shares in the Company that are the object of the options granted, and their division into lots; (iii) the exercise price; (iv) the lock-up period during which the option may not be exercised, the periods for the exercising A Options and the limits dates for the total or partial exercising of the option and on which the option rights expire; (v) restrictions on the availability of shares received by the exercising of the option; and (vi) targets related to the performance of the employees, managers or the Company. The Board of Directors may also opt to delegate its functions to a specific Committee. Currently, the Company does not have a Committee set up to run this Plan. The beneficiaries covered by the options granted must sign a Contract for the Granting of Options with the Company (“Option Contracts”), by which the Beneficiaries have the option of buying lots of shares issued by the company, in accordance with the terms and conditions of the corresponding Plan and Program. The option contracts may include specific conditions applicable to a particular beneficiary. 52 The general rule is that the option exercise price will be equivalent to the average trading value of the shares over 30 days of trading on BM&FBOVESPA S.A. (the stock exchange of Sao Paulo) prior to the option granting date (”market value”), with the possibility of applying monetary correction or interest to this figure, as decided by the Board of Directors for each program. Option Plan 2008 introduced the possibility of the Board of Directors authorizing differentiated options to particular Beneficiaries (“B Options”) for the exercise price of R$0.01. The exercising of B Options, if granted, will be always conditional and proportional to the previous exercising of the other options in Option Plan 2008 and authorized for each Beneficiary (“A Options”, whose exercise price will always be calculated in accordance with Market Value) and during the course of the lock-up period, of a minimum of 2 years counting from the date of the respective option granting date. Other conditions May be established for each Program (see item “h” below, description of programs with regard to appreciation targets). With this, Option Plan 2008 introduced the possibility of the granting of options in a new format, known as “Restricted Stock Options”, under which B Options, inextricably linked to A Options, serve as an adjustment factor in the initial granting of A Options, so that the effective gain of the beneficiaries will depend on the performance by the Company over the medium and long term. Under Option Plan 2006, 2 programs were approved, respectively at meetings of the Board of Directors on March 23, 2006 (“Program 2006”) and February 9, 2007 (“Program 2007”). Under Option Plan 2008, 6 programs were approved, respectively at meetings of the Board of Directors on May 9, 2008 (“Program 2008”), and June 26, 2009 (“Program 2009”), December 17, 2009 (“Program II 2009”), August 4, 2010 (“Program 2010”), March 31, 2011 (“Program 2011”) and July 13, 2011, in which 2 Programs were approved (“Program II 2011” and “Council Program 2011”). The Program 2008, Program 2009, Program 2010 and Program II 2011 were all divided into 2 grants, with distinct conditions for each, described in the items below, where indicated. All the Programs approved under Option Plan 2006, as well as the first option grant under Program 2008, the two option grants under Program 2009, the first option grant under Program 2010 and the first option grant under Program II 2011 were carried out in accordance with a conventional option grant model, which is to say, options were only granted whose exercise price corresponds to the Market Value of the Company's shares. This model was also used I the Board Program 2011, in which options were granted to the members of the Board of Directors. While the second granting of Program 2008, Program II 2009, the second granting of Program 2010, Program 2011 and the second granting of Program II 2011 followed the Restricted Stock Option model, so that each beneficiary received both A Options and B Options. The options granted to the members of the statutory Executive Board under Program 2007 and under the first granting of Program 2008 were replaced in their entirety by options granted under Program 2009, through the signing of corresponding Contracts with the Company. In this way, no member of the statutory Executive Board is currently a beneficiary of Program 2007 or Program 2008. It should also be observed that no member of the statutory Executive Board is a beneficiary of Program 2010, approved on August 4, 2010, and Program 2011, approved on March 31, 2011. The members of the Board of Directors are only beneficiary of Board Program 2011. Furthermore, as a result of the incorporation of the shares issued by Construtora Tenda S.A. by the Company, as approved at an Extraordinary General Meeting held on December 30, 2009, certain of options granted by Construtora Tenda S.A. were assumed by the Company, under the terms set at the meeting of the Board of Directors held on January 4, 2010. With this, the Board of Directors approved a further 3 Programs, these being Special Stock Option Program I, Special Stock Option Program II and Special Stock Option Program III (“Special Programs”). Each of the Special Programs has specific conditions which seeks to reconcile the conditions of the plan with the need to maintain an economic balance of the options granted to the beneficiaries of the corresponding programs of Construtora Tenda S.A., in such a way that their conditions reflects, in so far as is possible under the terms of the plan, the corresponding conditions previously applicable to the beneficiaries when they exercised their roles at Construtora Tenda S.A Special Program I and Special Program III carried out option grants which essentially reflect conventional option models. While Special Program II carried out 2 grantings with partially distinct conditions, with both following the Restricted Stock Option model, which was also adopted by Construtora Tenda S.A. for certain of their option grants. The difference between these grants is due to the fact that certain Beneficiaries before being beneficiaries under the Tenda Plan, were beneficiaries of the Company itself, having exercised roles in the then subsidiary Fit Residencial Empreendimentos Ltda., which was incorporated by Tenda in 2008, resulting in the migration of these beneficiaries to the Tenda option plan. So that the conditions of the options that had been granted to these beneficiaries under the Restricted Stock Option model could be preserved, and additional lot of B Options were granted to them when they migrated to the Tenda plan, with a lock-up period and reflecting the respective B Options to which each of them would have the right to exercise in the first company, and because they had previously exercised A Options granted by the Company. With the incorporation of the shares of Construtora Tenda S.A. by the Company and the further migration as a result, the conditions applicable to the beneficiaries of Restricted Stock Options were incorporated in the second granting of Special Program II, which contains to Option B lots, with separate and distinct lock-up periods. 53 It should also be observed that, as a result of the beneficiaries leaving Special Programs I and II, the options that were not exercised in accordance with the rules of the Plan and the decisions by the Board of Directors, became extinct. This being the case, Special Programs I and II are no longer in force. With regard to the exercise price of the options to be granted by the Special Programs, the criteria of Market Value will not be used for the traditional options or for A Options: in order to reflect the conditions previously applicable to beneficiaries of the programs of Construtora Tenda S.A. who switched to the Company, the exercise price will be used that was applicable under the corresponding program of Construtora Tenda S.A. (which reflected the market value of the shares in that company), adjusted for the swap ratio for the shares established for the incorporation of the shares in Construtora Tenda S.A. by the Company. b. Principal objectives of the plan: The Company's stock option plans have the aim of: (1) encouraging expansion and success in the development of its corporate objectives, permitting the beneficiaries to acquire shares, encouraging their integration into the Company; (2) attracting top level managers and employees to provide their services, offering them the additional advantage of becoming shareholders in the Company on potentially differentiated terms; and (3) aligning the interests of the top level managers and employees with the interests of the Company's shareholders. c. The way in which the plan contributes to these objectives: In providing the possibility of employees and managers becoming shareholders of the Company under potentially differentiated conditions, it is expected that they will have a strong incentive to effectively commit themselves to the creation of value and exercise their roles in a manner integrated with the interests of the Company's shareholders, corporate objectives and expansion plans, thus maximizing profit. The offering of stock A Options also encourages Beneficiaries, as a result of the commitment of their own funds, to seek immediate appreciation in the shares, without, however, compromising the growth and future appreciation of their shares, equally relevant in view of the grant model adopted. Furthermore, this type of model results in the sharing of the risks and gains of the Company, through the appreciation of the shares acquired under the stock option plan. Additionally, the model adopted is expected to be an efficient mechanism for retaining managers and employees, basically because of the shared results of appreciation in the Company's shares. d. How the plan is inserted into the Company's remuneration policy The Company Plan currently in force builds in a policy of focusing the remuneration of top-level managers and employees in variable components, linked to the performance of the Company. In fact most of the remuneration is concentrated in incentives which aimed to share risks and results with the Company's main executives. As explained in item 13.1 above, the option plans are directly linked to this alignment of interests. e. How the plan outlines the interests of the managers with those of the Company over the short, medium and long term The options granted realized on the basis of the plans have different mechanisms which permit the alignment of the interests of the managers over different time horizons. Division into annual lots and the existence of lock-up differentiated lock-up periods (see item “h” below) means that the Beneficiaries commit themselves to the constant appreciation of the Company's shares over the short, medium and long term. The Beneficiary has the incentive, for the short term, of exercising A Options at prices that are lower in relation to market value, encouraging him constantly strive to achieve appreciation in the shares. Additionally, the existence of periods during which the shares cannot be sold (lock-up periods) (see item “l” below), also modulate the incentives of the Beneficiary for a longer period: the shares that are subject to the exercising of A Options are only available for sale after this period, so that the Beneficiary will only see a gain in his shares if the Company's share value continues to appreciate up to the end of this period, when they may be sold. In certain cases (item “h”), it is required that the Beneficiary earmarks a minimum amount of the value received by him in annual bonus to the exercising of options, or yet that acquires a minimum amount of options every year, under penalty of extinguishment of future options. The Company believes that this requirement permits the alignment of interests both in the short as well as long term, because it involves the commitment of the Beneficiary's own funds to shares in the Company, which may only be sold after a given period of time. 54 With regard to the Restricted Stock Option model, under which options granted to the beneficiaries are divided into A Options and B Options, a structure of distinct incentives is created to align the interests of the managers and employees with those of the Company. A Options, whose exercise price reflects Market Value, usually comprise one lot and are exercisable over a relatively short time horizon, generating a financial commitment by the Beneficiary over the short term. The corresponding shares are subject to a period of unavailability, modulating the alignment of interests over the medium-term. The mechanism for the exercising of B Options, in turn, is way of adjusting the gain in which the Beneficiary can realize, depending on the Company's performance over a longer time horizon, thus aligning the interests of the Beneficiary over a longer period. The exercising of B Options will be obligatorily: ( i ) subject to a minimum lock-up period of 2 years, with the possibility of being divided into annual lots; ( ii ) proportional to the number of A Options exercised, linking the short with the long term, while the possibility of exercising B Options will depend on the commitment shown by the Beneficiary in the exercising of A Options; and ( iii ) under the terms of the options granted up to now, subject to an adjustment in accordance with variation in the market value (“Appreciation ”) on the shares of the Company between the date of the program and the exercising of B Options, with dividends and interest-on-equity added per share (appreciation criteria - item “h” below). With this, it is expected that the Beneficiary will have an interest in generating a return and creating value, in such a way that the total gain for him will depend directly on the Company’s performance, and therefore the gain obtained by its shareholders: B Options, necessarily linked to A Options, represent an adjustment mechanism, whereby the total number of shares which can be acquired by the Beneficiary will be adjusted in the future, the better the Company's performance over the long term, the higher the figure. f. Maximum number of shares covered The maximum quantity of shares that maybe subject to the granting of options, taken together for all the Company's plans, is equivalent to 5% of the paid-up capital, already taking into account the effect of dilution as a result of the exercising of all the options. On the date of this Reference Form, this amount corresponds to 21,634,978 ordinary shares issued by the Company. g. Maximum number of options that will be granted Each option guarantees the beneficiary of the right to acquire one ordinary share in the Company. This being the case, the quantity of options granted is linked to the limits of dilution described in item “f” above. On the date of this Reference Form, this amount corresponded to 16,753,942 options. h. Conditions for the acquisition of shares As a general rule, the options granted under the conventional granting model, as well as A Options granted under the Restricted Stock Option model, must be acquired at an exercise price equivalent to Market Value, with this price being subject to monetary correction and interest, as stipulated by the Board of Directors for each Program. For the Special Programs, due to the absorption of the options granted by Construtora Tenda S.A. before the incorporation of its shares by the Company, however, the exercise price is equivalent to the exercise price previously applicable to Construtora Tenda S.A. (which would reflect the market value of the shares issued by that company), duly adjusted in accordance with the share swap ratio established in the Protocol and Justification for the Incorporation of the Shares of Construtora Tenda S.A. by the Company. B Options, when granted, may always be acquired at an exercise price of R$0.01, and because they are options that represents an adjustment factor applied to the total benefit which can eventually be received by the Beneficiary, the following conditions apply: ( i ) a minimum lock-up period of two years must be observed; ( ii ) the exercising of B Options are conditional on the number of A Options previously exercised; and ( iii ) the number of B Options exercisable is adjusted in accordance with the variation in the Market Value of the Company, in addition to the dividends and interest-on-equity paid, between the date of the program and the date of the exercising of B Options (“Appreciation”). In the Programs approved under the Restricted Stock Option model up to the present day, with the exception Special Program II, B Options were granted with an adjustment factor in the proportion of 2 B Options for every A Option , in the case of key employees of the Company, and in the proportion of 3 B Options for each A Option, in the case of the Company Directors. These adjustment proportions will be reduced to 1.5 and 2.5, respectively if the Appreciation should be less than 10%, being applied in full if the Appreciation is over 20%, and proportionally if the Appreciation is between 10% and 20%. 55 A number of B Options to be received by the former beneficiaries of Restricted Stock Options of Construtora Tenda S.A. take into account the A Options already exercised by them previously, and the corresponding terms of the Option Contract celebrated with the Company, it being ensured that after the application of this adjustment factor and the application of the share swap ratio as part of the Share Incorporation, each beneficiary will receive a maximum of 3 B Options for each A Option in the first option grant ; and with regard to the second grant, in which B Options will be divided into 2 lots, a maximum of 1.44 B Options for each A Option in the first lot, and a maximum of 3 B Options for each A Option in the second lot. These quotients will vary in accordance with the Appreciation obtained, in the same proportion as mentioned above, depending on whether the benefit is a director or a key employee. In Program 2006, the options for each beneficiary were initially divided into 7 annual lots, each one respectively exercisable from March 1, 2007, and on the subsequent anniversaries of this date. Also, the Beneficiary is obliged to earmark a minimum percentage of the value received in annual bonus in the exercising of options, independent of the Program through which they were granted, with failure to do so meaning the loss to the right to exercise all the options in subsequent lots. This percentage, initially 70% of the bonus, was reduced to 50% as a consequence of a decision by the Board of Directors, at a meeting held on August 4, 2010, to make the options more attractive, and thus encourage the commitment of the Beneficiaries to exercise them. In Program 2007, the options of each Beneficiary were divided into 5 equal annual lots, each one of these exercisable respectively from March 1, 2008, and on subsequent anniversaries of this date. Also, the Beneficiary is obliged to earmark at least 70% of the value received by him in annual bonus to the exercising of options, independently of the Program under which the options were granted, with failure to do so meaning the loss of the right to exercise or the options in subsequent periods. In the first granting of Program 2008, the options for each Beneficiary are divided into 5 equal annual lots, with the first lot exercisable from April 1, 2009, and on subsequent anniversaries of this date. Also, the beneficiary is obliged to earmark at least 70% of the value received in annual bonus by him in the exercising of options, independently of what program the options were granted under, with failure to do so resulting in the loss of the right to exercise all the options in subsequent lots. In the second option grant of Program 2008, A Options are the object of one lot, which could be exercised up to June 8, 2008; after this date, A Options not exercised, expired. The Beneficiary is obliged to earmark at least 25% of the value in annual bonus received by him to the exercising of options. The B Options only become exercisable from May 9, 2011, when they can be exercised for a period of 30 days, if all the conditions described above are met. In Program 2009, depending on the grant which they belong to, the options of each Beneficiary were initially divided into 4 or 5 annual lots, each of them exercisable from June 26, 2011, for June 26, 2010, and on the subsequent anniversaries of these dates. At a meeting on August 4, 2010, the Board of Directors decided to regroup these options, respectively, into 3 or 4 annual lots, observing the initial lock-up periods. The Beneficiary is obliged to earmark a minimum percentage of the amount received by him in annual bonus to the exercising of options, independently of the Program under which they are granted, with failure to do so resulting in the loss of the right to exercise all the options in subsequent lots. This percentage, initially 70% of the bonus, was reduced to 50% of that amount as a result of a decision by the Board of Directors, at a meeting on August 4, 2010, with the aim of making the options more attractive, and encouraging the Beneficiary to exercise them. In Program II 2009, A Options par exercisable between April 1, 2010 and June 30, 2010, after which they become extinct. B Options are divided into 3 annual lots, each of which is exercisable respectively from December 17, 2011, and on subsequent anniversaries of this date, for a period of 30 days. B Options are also subject to the conditions described above. In the first granting in Program 2010, the options of each Beneficiary are divided into 5 equal annual lots, the first lot being exercisable from May 5, 2011, and the others being exercisable on the subsequent anniversaries of this date. Also the beneficiary is obliged to earmark at least 50% of the value received by him in annual bonus in the exercising of options, independently of the program under which the options were granted, with failure to do so resulting in the loss of the right to exercise all the options in subsequent lots. 56 In the second granting of Program 2010, A Options are exercisable between August 4, 2010 and September 30, 2010, after which they become extinct. B Options are divided into 3 annual lots, each one of them exercisable, respectively, from August 4, 2012, and on subsequent anniversaries of this date, for a period of 30 days, after which they become extinct. The exercising of B Options is also subject to the conditions described above. For the Special Programs I and III, structured in accordance with the conventional option grant model, the options for each Beneficiary are divided into 5 equal annual lots, with the first lot exercisable, respectively, from April 1, 2010 and September 1, 2010, and on the subsequent anniversaries of these dates. Also the Beneficiary is obliged to earmark at least 70% of the value received by him in annual bonus to the exercising of options, independently of under which program the options were granted, with failure to do so resulting in the loss of the right to exercise all the options in subsequent lots. Special Program II, as already mentioned, held 2 grants under different conditions, both, however, being in accordance with the Restricted Stock Option model. In the first grant of Special Program II, A Options are the object of one lot, with an exercise period up to April 30, 2010. After this date, A Options not exercised became extinct. B Options only become exercisable from May 11, 2012, when they can be exercised for a period of 30 days, provided the conditions described above have been fulfilled. In the second grant of Special Program II, A Options are the object of one lot, with an exercise period up to April 30, 2010; after this date Options not exercised became extinct. B Options are divided into 2 lots, exercisable respectively from May 11, 2011 and May 11, 2012, always for a period of 30 days, after which the options expire, and also observing the conditions described above. In Program 2011, A Options are exercisable between April 01, 2011 and June 01, 2011, after which they become extinct. B Options are divided into 3 annual lots, each one of them exercisable, respectively, from April 01, 2013, and on subsequent anniversaries of this date, for a period of 30 days, after which they become extinct. The exercising of B Options is also subject to the conditions described above. In Council Program 2011, the options for each Beneficiary are divided into 3 equal annual lots, with the first lot exercisable from July 13, 2012, and on subsequent anniversaries of this date. Also, the beneficiary is obliged to earmark at least 20% of the shares available in the exercisable lot, with failure to do so resulting in the loss of the right to exercise all the options in subsequent lots. In the first granting of Program II 2011, the options for each Beneficiary are divided into 4 equal annual lots, with the first lot exercisable from July 13, 2012, and on subsequent anniversaries of this date. Also, the beneficiary is obliged to earmark at least 50% of the value received in annual bonus by him in the exercising of options, independently of what program the options were granted under, with failure to do so resulting in the loss of the right to exercise all the options in subsequent lots. In Program II 2010, A Options are exercisable between April 13, 2011 and August 12, 2011, after which they become extinct. B Options are divided into 3 annual lots, each one of them exercisable, respectively, from July 13, 2013, and on subsequent anniversaries of this date, for a period of 30 days, after which they become extinct. The exercising of B Options is also subject to the conditions described above. i. Criteria for the fixing purchase or exercise price As a general rule, the exercise price of the options must be equivalent to the average price of the Company's shares over the last 30 trading days on BM&FBOVESPA S.A. Sao Paulo stock exchange (“Market Value”), and which may have monetary correction applied based on the variation in price indices to be determined by the Board of Directors, as well as interest added, in accordance with the determinations of the Board of Directors for each Program. This price is deducted from dividends and interest-on-equity paid per share of the Company from the date the A Options are granted to their effective exercise date. It is understood that the setting of the exercise price to market value is necessary to better align the interests of the Beneficiaries in generating value for the Company's shareholders: gains on the B Options being obtained to the extent that the Company's shares appreciate in the market. The possibility of interest being added exists because the exercise price represents a minimum rate of return, so that the Beneficiaries receive a gain only in the case of the shares guaranteeing a minimum return, at the criteria of the Board of Directors. Observe that the exercise price of the conventional options is subject to monetary correction, generally by the IGP-M index, and also the addition of interest, usually 3% to 6% per year. With the objective of making the exercising of the options more attractive to retain executives over the long term, the Board of Directors decided on August 4, 2010, that he terms of monetary correction and interest added for the Programs would be applied up to May 6, 2010. 57 The deduction of interest-on-equity and dividends is a way of guaranteeing that the Beneficiaries participate in the results obtained by the Company during the period, seeing that they have already been granted options, but have not yet become shareholders, because of the design of the particular program (lock-up periods). On the other hand, it ensures that the results will only be received by the Beneficiary if he remains of the Company and exercises his options, becoming an effective shareholder. B Options granted under the Restricted Stock Option model may be exercised at the price of R$0.01, but are mandatorily linked to A Options. The exercise price is justified in so far that the B Options act an adjustment factor in the number of shares that the Beneficiary will have the right to acquire over the long term (and consequently the possible total capital gain that he will receive). And this necessarily depends on the initial disbursement referring to the A Options, adjusted in accordance with the performance of the Company, and therefore in accordance with the gains provided to its shareholders. Exceptionally for the Special Programs, the exercise price was fixed as a function of the exercise price previously established for the corresponding Beneficiaries in accordance with the respective program of Construtora Tenda S.A., and the swap ratio set for the incorporating of the shares of Construtora Tenda S.A. by the Company. It should be pointed out that the exercise price previously applicable under the plan of Construtora Tenda S.A. reflected the market value of the shares of that company, having been adjusted with the object of maintaining the economic characteristics previously applicable to the corresponding Beneficiaries. j. Criteria for the fixing of the option exercise period Under Program 2006, Program 2007, the 1st options granted in Program 2008, the 1st options granted in Program 2010, Special Program I and Special Program III, the options for each Beneficiary are divided into 5 equal annual lots, each one of these being respectively exercisable from a particular date (March 1, 2007 for Program 2006; March 1, 2008 for Program 2007; April 1, 2009 for the 1st options granted under Program 2008; May 5, 2011 for the 1st options granted under Program 2010; April 1, 2010 for Special Program I; and September 1, for Special Program III) and on the subsequent anniversaries of this date. The division of the options into lots meets the objectives of tying the Beneficiary to the company, and aligning short, medium and long-term interests. The options in each annual lot may be exercised within a period of 10 years from the moment they become exercisable, this period being reduced to 3 years if the Beneficiary does not use the obligatory tranche destined from his annual bonus. The period of 10 years signifies an opportunity for the Beneficiary to have longer time interval in which to choose the most appropriate moment to commit his funds, offering in counterparty the effective commitment of his bonus. For the second set of options granted under Program 2008, the A Options were put together in one lot, with an exercise period of 30 days, running to June 8, 2008; after this date, A Options not exercised expired. This time limit was established as a way of tying in the Beneficiary and demonstrating commitment to the Company. The B Options only become exercisable on May 9, 2011, and only in proportion that the Beneficiary has previously exercised his A options, these being exercisable within a period of 30 days, in accordance with the methodology described in item “h” above. The existence of a longer lock-up period for the B Options is justified because of the period necessary to verify the Company's performance over the long term, which necessarily results in an adjustment in the number of B Options exercisable, and therefore in the adjustment of the total number of shares that the Beneficiary will be entitled to over that time horizon. With respect to the exercise period of 30 days for the B Options, it is believed that this period is reasonable seeing that the exercising of the options has already been planned by the Beneficiary, representing the end of the program in question. Under Program 2009, depending on the option grant to which they belong, the options of each Beneficiary were initially divided into 4 or 5 annual lots, each being exercisable, respectively, from June 26, 2011 or June 26, 2010, and on the subsequent anniversaries of these dates. These options were respectively regrouped into the annual lots of 3 and 4 in accordance with a decision by the Board of Directors on August 4, 2010. The division of the options into lots meets the objective of tying in the Beneficiary and aligning short, medium and long-term interests, as already stated. The options in each annual lot may be exercised within a period of 10 years from the time the B Options become exercisable, with this period being reduced to 3 years if the beneficiary does not use the obligatory tranche of his bonus. While in the case of Program II 2009, the A Options may be exercised between April 1, 2010 and June 30, 2010, after which they become extinct. As mentioned above, this time limit has been established to tie in the Beneficiary and demonstrate his commitment to the Company. The B Options are divided into 3 annual lots, each one of these exercisable, respectively, from December 17, 2011, and on subsequent anniversaries of this date, being exercisable for period of 30 days after which they become extinct, and only in the proportion that the beneficiary has previously exercised his A Options. The lock-up periods for the exercising of the B Options are fixed observing the same criteria and fundamentals described above in relation to the second series of options granted under Program 2008. 58 With regard to the second set of options granted under Program 2010, the A Options may be exercised between August 4, 2010 and September 30, 2010, after which they become extinct. As mentioned above, this time has been established as a way of tying in the Beneficiary and demonstrating his commitment to the Company. The B Options are divided into 3 annual lots, each one of which are exercisable, respectively, from August 4, 2012, and on subsequent anniversaries of this date, exercisable for a period of 30 days after which they become extinct, and only in the proportion that the beneficiary has previously exercised his A Options. The lock-up periods for the exercising of the B Option are fixed observing the same criteria and fundamentals described above with regard to the 2nd set of options granted under Program 2008. Under Special Program II, the A Options are the object of one lot, which for both grants , can be exercised up to April 30, 2010; after this date A Options not exercised expire. This time limit was established as a way of tying in the Beneficiary and demonstrating his commitment to the Company. The case of the first option grant, B Options only become exercisable on May 11, 2012, and can be exercised within a period of 30 days, and only in proportion that the Beneficiary has previously exercised his A Options. The existence of a longer lock-up period and an exercise period of only 30 days for the B Options is justified for the reasons already cited above for the second set of options granted under Program 2008. While in the case of the second grant, the B Options will be divided into 2 annual lots, exercisable and only in the proportion to which the beneficiary has previously exercised his A Options, always during a 30 day period, respectively from May 11, 2011, and May 11, 2012, dates which represents lock-up periods of 2 and 3 years, if we consider the date when the options were granted at Construtora Tenda S.A., before their switchover to the Company. The existence of a longer lock-up period and an exercise period of only 30 days for the B Options is justified by the reasons already outlined above for the second set of options granted under Program 2008, there being the existence of an additional lot of B Options with a relatively shorter lock-up period, justified by the previous migration from the plan for the Beneficiaries subject to the second grant under Special Program II, as explained in item “a” above. In Program 2011, A Options are exercisable between April 01, 2011 and June 01, 2011, after which they become extinct. As mentioned above, this time limit was established as a way of tying in the Beneficiary and demonstrating his commitment to the Company. B Options are divided into 3 annual lots, each one of them exercisable, respectively, from April 01, 2013, and on subsequent anniversaries of this date, for a period of 30 days, after which they become extinct, and only in the proportion that the Beneficiary has previously exercised his A Options. The lock-up periods for the exercising of the B Options are fixed observing the same criteria and fundamentals described above with regard to second granting of Program 2008. Under the first granting of Program II 2011, the options for each Beneficiary are divided into 4 equal annual lots, with the first lot exercisable from July 13, 2012, and on subsequent anniversaries of this date. The division of the options into lots meets the objective of tying in the Beneficiary and aligning short, medium and long-term interests. The options in each annual lot may be exercised within a period of 10 years from the time they become exercisable, with this period being reduced to 3 years if the Beneficiary does not use the obligatory tranche of his bonus. The period of 10 years signifies an opportunity for the Beneficiary to have longer time interval in which to choose the most appropriate moment to commit his funds, offering in counterparty the effective commitment of his bonus. Under the second granting of Program II 2011, the A Options may be exercised between July 13, 2011 and August 12, 2011, after which they become extinct. As mentioned above, this time limit was established as a way of tying in the Beneficiary and demonstrating his commitment to the Company. B Options are divided into 3 annual lots, each one of them exercisable, respectively, from July 13, 2013, and on subsequent anniversaries of this date, for a period of 30 days, after which they become extinct, and only in the proportion that the Beneficiary has previously exercised his A Options. The lock-up periods for the exercising of the B Options are fixed observing the same criteria and fundamentals described above with regard to Program 2008. Under Board Program 2011, the options for each Beneficiary are divided into 3 equal annual lots, with the first lot exercisable from July 13, 2012, and on subsequent anniversaries of this date. The division of the options into lots meets the objective of tying in the Beneficiary and aligning short, medium and long-term interests. The options in each annual lot may be exercised within a period of 10 years from the time they become exercisable, with this period being reduced to 3 years if the Beneficiary does not exercise at least 20% of the shares contained in the lot available for the exercising. The period of 10 years signifies an opportunity for the Beneficiary to have longer time interval in which to choose the most appropriate moment to commit his funds. 59 k. Method of settlement In general, the shares corresponding to the options exercised by the Beneficiaries are issued, while the corresponding capital increase, always within the authorized capital limit, is ratified by the Board of Directors. The Company also uses the shares held in treasury to supply shares for options exercised. Under the programs approved up to the date of this Reference Form, the general rule is that the exercise price be paid in cash, at the time of the subscription or purchase of the corresponding shares. However, with regard to options exercised in the second granting of Program 2010, the Beneficiary is only obliged to pay 10% of the option exercise price in cash, having up to August 3, 2011 to settle the remaining 90%. For the Program 2011, the following mechanics for payment was applied: (i) in 2 tranches, being (a) the first one paid cash, at the moment of the subscription or purchase of the shares resulting from the exercise of the option, upon the allocation of 70% (seventy percent) of the tranche of the annual gratification received by the beneficiary as bonus or profit-sharing attributed by the Company , net of income tax and other charges levied; and (b) the second one, equivalent to the balance, if existing after the payment of the first tranche, paid until June 01, 2012; or (ii) in 2 equal tranches, each one equivalent to 50% of the total amount of the Exercise Price, being (a) the first one paid cash, at the moment of the subscription or purchase of the shares resulting from the exercise of the option; and (b) the second one paid until June 02, 2012. l. Restrictions on the transfer of shares At the meeting of the Board of Director held on July 13, 2011, all the restrictions to share transfer were eliminated as a consequence of the grant of stock options under convencional model. Thus, all shares acquired by the Beneficiaries of the Plan, within the ambit of Program 2006, Program 2009, Granting 1 and Program 2010 will be free and clear for the transfer at any time. It is important to notice that the remaining grants under convencional model, such as first granting of Program I 2011 and Board Program 2011, the options were granted with no restrictions to the shares of the current exercise. In case of options granted under the model Restricted Stock Options, the A Options are subject to lock-up. The second granting of Program 2008 and Special Program II have a lock-up term of 2 years, counted from the day of subscription or acquisition of the shares. In Program II 2009, the shares subscribed or acquired as a result of exercising the A Options could not be alienated by the beneficiary until December 17, 2010 (1 year counted from the day of Program II 2009), notwithstanding the date of acquisition. In the second granting of Program 2010, Program 2011 and second granting of Program II 2011, the rule is similar: the lock-up period for the shares of A Option is of 1 year counted from the date of the respective Program (respectively: August 4, 2011, April 1, 2012 and July 13, 2012), notwithstanding the date of acquisition of the shares. The shares subscribed or acquired as a result of the exercising of the B Options are not subject to any lock-up date. m. Criteria and events which, when they occur, would result in the suspension, alteration or extinction of the option plan The Option Plans for 2008 and 2006 may be altered or made extinct by the Board of Directors. Notwithstanding the powers of the Board of Directors, no decision may alter: ( i ) the limit of the number of shares which are the object of the plan; and ( ii ) the rights and obligations acquired by the beneficiary, related to any existing options granted under Option Plans 2008 and 2006. Additionally, in the case of the dissolving, transformation, incorporation, merger, demerger or reorganization of the Company, under which the Company does not remain as an entity, or if it does remain as an entity, no longer has its shares traded on the stock exchange, the options may be transferred to the company of succession, or have their lock-up periods brought forward for exercising during a given period. n. Effects of a manager leaving the governing bodies of the Company on his rights under the share-based remuneration plan Under the terms of Option Plans 2008 and 2006, if a Beneficiary leaves the Company this will have the following effects on the options granted to him, depending on his reason for leaving: ( i ) if there is just cause for his dismissal, all the options not exercise will become extinct; ( ii ) if there is no just cause for dismissal, or if the employee resigns voluntarily or opts to take retirement, the options already exercisable may be exercised within a period of 30 days, with the other options becoming extinct; ( iii ) in the case of the death or permanent disablement of the Beneficiary, all the options may be exercised by the Beneficiary or his successors within a period of 180 days. In all these cases, except for death or permanent disability, the restrictions on the transfer of shares to which they apply will remain in force. 60 The Board of Directors has the power to determine the treatment to be given to B Options granted to the Beneficiary under Option Plan 2008, in the event of leaving at the behest of the Company, provided there is no just cause for dismissal. Under the Programs approved under the Restricted Stock Option model, the Board of Directors has established rules for the advance exercising of the B Options, in proportion to the period in which the Beneficiary remained in the carrying out of his functions at the Company and observing the other conditions for the exercising of the B Options contained in Option Plan 2008 and the respective Programs. Also, on August 4, 2010, the Board of Directors decided to establish the possibility of bringing forward the lock-up period date for all the options that had been granted to members of the statutory Executive Board (but not any other beneficiary of the plan), for an exercise period of 180 days, whenever the corresponding director is dismissed, without any just cause, for a period of 1 year counting from the relevant “corporate events”. Such corporate events are as follows: ( i ) operations involving corporate reorganization of the Company in which its shareholders’ equity comes to represent less than 50% of the shareholders’ equity of the resulting company; ( ii ) the acquisition, by any person or group, of a stake equivalent to 30% or more of the Company's paid-up capital; ( iii ) the obligatory public offering of shares of the Company, under the terms of Brazilian Corporation Law or the regulations of Novo Mercado; and ( iv ) a voluntary public offering for the purchase of shares in the Company which results in the acquisition of the majority of its paid-up capital. With this, it is expected that the members of the statutory Executive Board will not be unduly prejudiced by virtue of the occurrence of a relevant corporate operation, preventing the options from being lost as a result of the operations which could imply a change in control of the Company. Thus, with continuing expectations for the future exercising of the options, the alignment of the interests of the Beneficiaries is maintained, while retaining the best talent. In meeting held on July 13, 2011, the Board of Directors deliberated to extent this possibility to any options granted ot to be granted, to Executive Directors and members of Board of Directors of the Company and its wholly-owned subsidiary Construtora Tenda S.A. The possibility of bringing forward the lock-up date for options, referred to in the paragraph above, is also applicable in the event of the Company being dissolved. 13.5. Shares or quotas directly or indirectly held, in Brazil or in other countries, and other securities convertible into shares or quotas, issued by the Company, its direct or indirect controlling shareholders, subsidiaries or companies under common control, by members of the Board of Directors, or the statutory executive board, or the Fiscal Council, grouped by body, on the date of the ending of the last financial year: 61 Shares Issued by the Company Ordinary shares Total shares Board of Directors 1,281,546 0.30% 1,281,546 0.30% Fiscal Council 0 0.00% 0 0.00% Executive Board 1,164,394 0.27% 1,164,394 0.27% Total shares 432,699,559 100% 432,699,559 100% Ordinary shares Total shares Board of Directors 3,033,493 0.74% 3,033,493 0.74% Fiscal Council 0 0.00% 0 0.00% Executive Board 2,380,076 0.55% 2,380,076 0.55% Total shares 431,515,375 100.00% 431,515,375 100.00% Ordinary shares Total shares Board of Directors 86,616 0.05% 86,616 0.05% Fiscal Council 0 0.00% 0 0.00% Executive Board 1,389,796 0.83% 1,389,796 0.83% Total shares 167,077,137 100.00% 167,077,137 100.00% All the shares are held directly. Possible discrepancies identified under this item compared to the consolidated form referring to Art. 11 of CVM Instruction no. 358/02, dated September 30, 2009, as filed with the IPE system, are because of the fact that two new members of the Board of Directors of the company were elected at an Extraordinary General Meeting held on October 14, 2010. 62 13.6. Concerning the remuneration based on shares recognised in the results in the last 3 financial years and expected for the current financial year, for the Board of Directors and statutory Executive Board: Financial Year 2009 Board of Directors Statutory Executive Board Plans 2007 b) Number of Members 6 2 to 5 3 to 5 4 to 5 4 to 5 1 to 5 n.a. 5 c) In relation to each granting of call options Date of granting n.a. 4/26/2000 4/20/2001 (2) 4/30/2002 (3) 3/31/2006 2/3/2006 n.a. 6/26/2009 Quantity of options granted n.a. 1,050,000 735,000 240,000 840,014 1,500,000 n,a, 2,700,000 Length of time before B Options become exercisable n.a. 10% at the moment of signing the contract and 18% every year 10% at the moment of signing the contract and 18% every year 10% at the moment of signing the contract and 18% every year 5 years (14.28% or 28.58% each year) 5 years (14.28% or 28.58% each year) n.a. 4 years (25% each year) or 4 years (after 2 years, 20% and 40% of the subsequent years) Time limit for the exercising of options n.a. 10 years 10 years 10 years 10 years 10 years n.a. 10 years Time limit on the restrictions for the transfer of shares n.a. None None None 1 year 1 year n.a. 1 year Average weighted price for the exercising of each group of options -open at the beginning of the financial year n.a. R$7.40 R$7.40 R$12.68 R$25.65 R$6.83 n.a. 0 -lost during the financial year n.a. n.a. n.a. n.a. n.a. n.a. n.a. 0 -exercised during the financial year n.a. R$7.39 R$7.39 R$12.80 R$25.96 R$6.75 n.a. 0 -expired during the financial year n.a. n.a. n.a. n.a. n.a. n.a. n.a. 0 d) Fair value of options on the date of granting n.a. R$5.50 (2) R$5.50 (3) R$9.24 (4) R$18.50 R$5.01 n.a. R$17.06 e) Potential dilution in the event of all the options granted being exercised n.a. 0.6% 0.4% 0.1% 0.5% 0.9% n.a. 1.9% Note: amounts do not reflect the adjustments as a result of the share split approved at an EGM on 02.22.2010 (1) The Board of Directors does not have share option plans (2) Addendum of February 24, 2006 (3) Addendum of February 24, 2006 (4) Addendum of February 24, 2006 (5) Plan substituted by Plan 2009 (6) Dilution based on the total number of shares as at 12/31/2009 (7) With respect to the lot of options exercisable from 2010, the restriction period will not be applicable, provided that the Beneficiary remains at the Company for a period of 1 year counting from the date of the exercising of the corresponding options. 63 Financial Year 2010 Board of Directors Statutory Executive Board Plans 2007 b) Number of Members 5.67 3 to 5 4 to 5 4 to 5 1 to 5 n.a. 5 c) In relation to each granting of call options Date of granting n.a. 4/20/2001 (2) 4/30/2002 (3) 3/31/2006 2/3/2006 n.a. 6/26/2009 Quantity of options granted n.a. 1,470,000 480,000 1,680,028 3,000,000 n.a. 5,400,000 Length of time before B Options become exercisable n.a. 10% at the moment of signing the contract and 18% every year 10% at the moment of signing the contract and 18% every year 5 years (14.28% or 28.58% each year) 5 years (14.28% or 28.58% each year) n.a. 4 years (25% each year) or 4 years (after 2 years, 20% and 40% of the subsequent years) Time limit for the exercising of options n.a. 10 years 10 years 10 years 10 years n.a. 10 years Time limit on the restrictions for the transfer of shares n.a. None None 1 year 1 year n.a. 1 year Average weighted price for the exercising of each group of options -open at the beginning of the financial year n.a. R$3.64 R$6.31 R$12.87 R$3.36 n.a. R$8.34 -lost during the financial year n.a. n.a. n.a. n.a. n.a. n.a. n.a. -exercised during the financial year n.a. R$4.07 R$6.60 R$13.49 R$3.51 n.a. R$8.74 -expired during the financial year n.a. n.a. n.a. n.a. n.a. n.a. n.a. d) Fair value of options on the date of granting n.a. R$2.75 (2) R$4.62 (3) R$9.25 R$2.51 n.a. R$8.53 e) Potential dilution in the event of all the options granted being exercised n.a. 0.34% 0.11% 0.39% 0.70% n.a. 1.26% Note: amounts do not reflect the adjustments as a result of the share split approved at an EGM on 02.22.2010 (1) The Board of Directors does not have share option plans (2) Addendum of February 24, 2006 (3) Addendum of February 24, 2006 (4) Addendum of February 24, 2006 (5) Plan substituted by Plan 2009 (6) Dilution based on the total number of shares as at 12/31/2010 · OBS.: The Program 2010, approved on August 4, 2010, does not make provision for any options to be granted to the Board of Directors or Statutory Executive Board. 64 Financial Year 2011 Board of Directors Statutory Executive Board Plans 2007 b) Number of Members 8.00 3 to 5 4 to 5 4 to 5 1 to 5 n.a. 5 5.92 c) In relation to each granting of call options Date of granting 7/13/2011 4/20/2001 (2) 4/30/2002 (3) 3/31/2006 2/3/2006 n.a. 6/26/2009 7/13/2011 Quantity of options granted 800,000 1,470,000 480,000 1,680,028 3,000,000 n.a. 5,400,000 7,340,000 (Conventional Program); and 1,610,000 (Restricted Program) Length of time before B Options become exercisable 3 years (33%, 33% e 34%) 10% at the moment of signing the contract and 18% every year 10% at the moment of signing the contract and 18% every year 5 years (14.28% or 28.58% each year) 5 years (14.28% or 28.58% each year) n.a. 4 years (25% each year) or 4 years (after 2 years, 20% and 40% of the subsequent years) 4 years (25% each year –Conventional Program); and 4 years (0%, 30%, 30% e 40% shares B Type –Restricted Program) Time limit for the exercising of options 10 years 10 years 10 years 10 years 10 years n.a. 10 years 10 years (Conventional Program) and 30 days (Restricted Program – Shares B Type) Time limit on the restrictions for the transfer of shares None None None None’ None None None None (Conventional Program)and 1 year (Restricted – share A type – None for shares B type) Average weighted price for the exercising of each group of options -open at the beginning of the financial year R$7.71 R$3.47 R$6.26 R$13.14 R$3.39 n.a. R$8.39 R$7.71 (Conventional and Restricted Type A shares Program) R$0,01 (Restricted type B shares Program) -lost during the financial year n.a n.a. n.a. n.a. n.a. n.a. n.a. n.a -exercised during the financial year n.a n.a n.a n.a R$3.39 n.a. n.a R$7.71 -expired during the financial year n.a n.a. n.a. R$13.14 R$3.39 n.a. R$8.39 n.a d) Fair value of options on the date of granting R$7.71 R$2.75 R$4.62 R$9.25 R$2.51 n.a. R$8.53 R$7.71 (Conventional and Restricted Type A shares Program) R$0,01 (Restricted type B shares Program) e) Potential dilution in the event of all the options granted being exercised 0.18% 0.34% 0.11% 0.39% 0.69% n.a. 1.25% 2.07% Note: amounts do not reflect the adjustments as a result of the share split approved at an EGM on 02.22.2010 (1) The Board of Directors had its first stock does not have share option plan on July 13, 2011 (2) Addendum of February 24, 2006 (3) Addendum of February 24, 2006 (4) Addendum of February 24, 2006 (5) Plan substituted by Plan 2009 (6) Dilution based on the total number of shares as at 12/31/2010 Obs: In 2010 there was no grant of new programs to Statutory Executive Board or Board of Directors 65 Financial Year 2012 - Forecast Board of Directors Statutory Executive Board Plans 2007 b) Number of Members 9.00 3 to 5 4 to 5 4 to 5 1 to 5 n.a. 5 7.00 c) In relation to each granting of call options - Date of granting 7/13/2011 4/20/2001 (2) 4/30/2002 (3) 3/31/2006 2/3/2006 n.a. 6/26/2009 7/13/2011 Quantity of options granted 800,000 1,470,000 480,000 1,680,028 3,000,000 n.a. 5,400,000 7,340,000 (Conventional Program); and 1,610,000 (Restricted Program) Length of time before B Options become exercisable 3 years (33%, 33% e 34%) 10% at the moment of signing the contract and 18% every year 10% at the moment of signing the contract and 18% every year 5 years (14.28% or 28.58% each year) 5 years (14.28% or 28.58% each year) n.a. 4 years (25% each year) or 4 years (after 2 years, 20% and 40% of the subsequent years) 4 years (25% each year –Conventional Program); and 4 years (0%, 30%, 30% e 40% shares B Type –Restricted Program) Time limit for the exercising of options 10 years 10 years 10 years 10 years 10 years n.a. 10 years 10 years (Conventional Program) and 30 days (Restricted Program – Shares B Type) Time limit on the restrictions for the transfer of shares None None None None’ None None None None (Conventional Program)and 1 year (Restricted – share A type – None for shares B type) Average weighted price for the exercising of each group of options -open at the beginning of the financial year R$7.71 R$3.47 R$6.26 R$13.14 R$3.39 n.a. R$8.39 R$7.71 (Conventional and Restricted Type A shares Program) R$0,01 (Restricted type B shares Program) -lost during the financial year n.a n.a. n.a. n.a. n.a. n.a. n.a. n.a -exercised during the financial year R$7.71 n.a n.a n.a R$3.39 n.a. R$8.39 R$7.71 -expired during the financial year n.a n.a. n.a. n.a n.a n.a. n.a n.a d) Fair value of options on the date of granting R$7.71 R$2.75 R$4.62 R$9.25 R$2.51 n.a. R$8.53 R$7.71 (Conventional and Restricted Type A shares Program) R$0,01 (Restricted type B shares Program) e) Potential dilution in the event of all the options granted being exercised 0.18% 0.34% 0.11% 0.39% 0.69% n.a. 1.25% 2.07% Note: amounts do not reflect the adjustments as a result of the share split approved at an EGM on 02.22.2010 (1) The Board of Directors had its first stock does not have share option plan on July 13, 2011 (2) Addendum of February 24, 2006 (3) Addendum of February 24, 2006 (4) Addendum of February 24, 2006 (5) Plan substituted by Plan 2009 (6) Dilution based on the total number of shares as at 12/31/2010 Obs: In 2010 there was no grant of new programs to Statutory Executive Board or Board of Directors 13.7. Information with regard to options open held by the Board of Directors and the Statutory Executive Board at the end of the last financial year: Financial Year 2011 Board of Directors Statutory Executive Board Plans b) Number of members 8.00 4 to 5 4 to 5 1 to 5 6 5.92 c) Options still unexercised i) Number of shares 800,000 n.a. n.a n.a 1,550,000 7,340,000 (Conventional Program); and 1,207,000 (Restricted Program – B Type) ii) Date in which they will become exercisable 7/13/2012 (25% of total volum of options granted) n.a. n.a n.a 775,000 in 06/26/2012 775,000 em 06/26/2013 7/13/2012 (25% of total volum of options granted – Conventional Program); and 7/13/2013 (Restricted Program – B Type – 30% of total volum of options granted) iii) Maximum time limit for the exercising of options 10 years n.a. n.a n.a 10 years 10 years (Conventional Program); and 30 days (Restricted Program –B Type) iv) Time limit on the restriction to the share transfer None n.a. None None None None v) Average weighted price for the exercising R$7.71 n.a. n.a. n.a. R$8.39 R$7.71 (Conventional Program) and R$0,01 (Restricted type B Program) vi) Fair value of the options on the last day of the financial year R$7.71 n.a. n.a. R$8.39 R$7.71 (Conventional Program) and R$0,01 (Restricted type B Program) d) Exercisable options i) number of shares n.a n.a. 639,383 n.a 775,000 245,045 (Restricted Program – Type A) ii) maximum time limit for the exercising of options n.a n.a. 03/01/2016 n.a 06/01/2019 08/12/2012 iii) time limit on the restriction to the share transfer n.a n.a. None None None 1 year (Restricted Program –Type A) iv) average weighted price for the exercising n.a n.a. R$13.14 n.a. R$8.39. R$7.71 v) fair value of the options on the last day of the financial year n.a n.a R$13.14 n.a R$8.39 R$7.71 vi) fair value of the total options on the last business day of the financial year n.a n.a. 8,401,492.62 n.a 6,502,250.00 1,889,296.95 66 13.8. Concerning the options exercised and shares delivered referring to the share-based remuneration for the Board of Directors and Statutory Executive Board, in the last 3 financial years, the table below has been with the following content: Financial Year 2009 Board of Directors Statutory Executive Board Program (year) 2006 b) Number of members 6 2 to 5 3 to 5 4 to 5 4 to 5 1 to 5 c) In relation to options exercised i) number of shares n.a. 189,000 170,100 75,600 77,277 566,470 ii) average weighted exercise price n.a. R$7.39 R$7.39 R$12.80 R$25.96 R$6.75 iii) Total value of difference between the exercise value and the market value of the shares related to the options exercised n.a. R$1,854,090 R$2,104,414 R$629,340 R$156,877 R$11,764,604 d) In relation to the shares delivered n.a. n,a, n,a, n,a, n,a, n,a, i) number of shares n.a. 189,000 170,100 75,600 77,277 566,470 ii) Average weighted exercise price n.a. R$7.39 R$7.39 R$12.80 R$25.96 R$6.75 iii) Total value of the difference between the value of the acquisition and the market value of the shares acquired n.a. R$1,854,090 R$2,104,414 R$629,340 R$156,877 R$11,764,604 Note: Amounts do not reflect the adjustments as a result of the share split approved at an EGM on 02.22.2010 (1) The Board of Directors does not have share option plans (2) Plan remains in force for 15 years. (3) Under the model adopted by the Company all the shares exercised are delivered. Financial Year 2010 Board of Directors Statutory Executive Board Program (year) 2006 b) Number of members 5,67 2 to 5 3 to 5 4 to 5 4 to 5 1 to 5 5 to 5 c) In relation to options exercised i) number of shares n.a. 189,000 170,100 75,600 373,005 2,531,658 775,000 ii) average weighted exercise price n.a. R$7.39 R$7.39 R$12.80 R$25.96 R$6.63 R$8.74 iii) Total value of difference between the exercise value and the market value of the shares related to the options exercised n.a. R$1,854,090 R$2,104,414 R$629,340 R$156,877 R$7,900,775 R$2,108,000 d) In relation to the shares delivered i) number of shares n.a. 189,000 170,100 75,600 373,005 2,531,658 775,000 ii) Average weighted exercise price n.a. R$7.39 R$7.39 R$12.80 R$25.96 R$6.63 R$8.74 iii) Total value of the difference between the value of the acquisition and the market value of the shares acquired n.a. R$1,854,090.00 R$2,104,414.00 R$629,340.00 R$156,877.00 R$7,900,775.00 R$2,108,000 Note: Amounts do not reflect the adjustments as a result of the share split approved at an EGM on 02.22.2010 (1) The Board of Directors does not have share option plans (2) Plan remains in force for 15 years. (3) Under the model adopted by the Company all the shares exercised are delivered . 67 Financial Year 2011 Board of Directors Statutory Executive Board Program (year) 2006 b) Number of members 8.00 2 to 5 3 to 5 4 to 5 4 to 5 1 to 5 5 to 5 5.92 c) In relation to options exercised - - i) number of shares n.a. n.a n.a n.a n.a 468,342 n.a 157,455 ii) average weighted exercise price n.a. n.a n.a n.a n.a R$3,39 n.a R$7.71 iii) Total value of difference between the exercise value and the market value of the shares related to the options exercised n.a. n.a n.a n.a n.a R$3,236,243.22 n.a R$ (127,538.55) d) In relation to the shares delivered i) number of shares n.a. n.a n.a n.a n.a 468,342 n.a 157,455 ii) Average weighted exercise price n.a. n.a n.a n.a n.a R$3.39 n.a R$7.71 iii) Total value of the difference between the value of the acquisition and the market value of the shares acquired n.a. n.a n.a n.a n.a R$3,236,243.22 n.a R$ (127,538.55) Nota: Amounts do not reflect the adjustments as a result of the share split approved at an EGM on 02.22.2010 (1) Plan remains in force for 15 years. (2) Under the model adopted by the Company all the shares exercised are delivered. 13.9. Information needed for the comprehension of the data disclosed in items 13.6 to 13.8 (including the pricing method for the value of shares and options): Brief description of the formats for the granting of options A. Traditional options (granted under Option Plan 2006; and Option Plan 2008, in the 1st set of options granted under Program 2008; Program 2009; in the 1st set of options granted under Program 2010, and Special Program I, Special Program III, in the 1st set of options granted under Program II 2011 and Council Program 2011) 68 Under this traditional option gloating model, the options granted to each beneficiary are divided into annual option lots, whose right to exercise is acquired annually. Every year, the Beneficiary must earmark a minimum percentage of his annual bonus to the exercising of the option lot in force in order to be able to acquire the right to exercise options in subsequent lots (in other words, for the lots to be incorporated). If the bonus is not allocated to the exercising of options, the future lots (not yet incorporated) of all the Programs will become extinct. Based on the partial exercising of options of a given incorporated lot, the Beneficiary has a period of 10 years to exercise his options partially or in full. In the case of the Beneficiary not allocating his bonus in the manner required by the corresponding Program, this time limit is reduced to 3 years, in the case of the lots already incorporated. The exercise price, equivalent to the Market Value of the shares (with the exception of Special Program I and Special Program III, for which the exercise price is equivalent to the price applicable to the corresponding program launched by Construtora Tenda S.A. which has the objective of switching the program to the Company as a result of the absorption of the shares of Construtora Tenda S.A. into the Company, as a function of the share swap ratio established by the aforementioned share incorporation), for the options granted up to the date of this Reference Form, were corrected in accordance with the General Prices Indicator (IGP-M), with interest added which may vary between 3% and 6% a year (depending on the specific program) and deducting interest on equity and dividends paid in the period. The rules relating to monetary correction and the incidence of interest, ceased to apply from May 6, 2010 for existing programs, following a decision by the Board of Directors taken on August 4, 2010. After the exercising of the options, the beneficiary must respect the minimum lock-up period for the shares acquired. This period, for the options granted under the traditional model up to the date of this Reference Form, was 1 year following the exercising of the options and the acquisition of the corresponding shares. The rules related to the restriction of transfer of the shares acquired are no longer applied in the existing Programs from the decision date of the Board of Directors in a meeting held on July 13, 2011. B. Restricted Stock Options (granted under Option Plan 2008, in the 2nd set of options granted under Program 2008, under Program II 2009, in the 2nd set of options granted under Program 2010, under Special Program II, under Program 2011 and in the 2 nd set of options granted under Program II 2011) The options granted are divided into A Options and B Options. The lot of A Options is incorporated (that is to say, they become exercisable) over the short term, and is available for exercising during a brief period at an exercise price equivalent to the Market Value of the shares (except in the case of Special Program II, for the reasons indicated above, as well as for Special Program I and Special Program III, if they are approved). The B Options have an exercise price equivalent to R$0.01 each. The B Options become exercisable after a lock-up period of 3 years counting from the date of granting, in the case of Program 2008. While for Program II 2009, Program 2010, Program 2011 and in the 2 nd set of options granted under Program II 2011, the B Options are divided into 3 annual lots, available for exercising within 2, 3 and 4 years counting from the date of granting, respectively. For the 1st set of options granted under Special Program II, the B Options become available for exercising from May 11, 2012, which represents a lock-up period of a little over 2 years counting from the date of their granting by the Company. While in the 2nd set of options granted under Special Program II, the B Options are divided into 2 lots, available for exercise respectively from May 11, 2011 and May 11, 2012, which signifies respective lock-up period of approximately 1 year and 2 years, always counting from the date of granting by the company. The quantity of B Options available for exercise is determined by the following factors: • Quantity of A options exercised, under the terms described in item 13.4 above, and • Variation in the appreciation targets of Company's shares in the period counting from the date of granting to the date of affective exercising of the B Options. The lock-up period after the exercising of the A Options, is 2 years counting from the date of the B Options being exercised, in the case of Program 2008 and Special Program II, and 1 year counting from the date of the Program (independent of the date of exercising of the A Options), under Program II 2009, under Program 2010, under Program 2011 and in the 2ns set of options granted under Program II 2011. There are no restrictions, in any case, on the sale of shares acquired as a result of the exercising of the B Options. 69 a. Pricing model The models used by the Company for the pricing of the options granted to its managers and employees are of the binomial model for the traditional options and the Monte Carlo model for the format of the Restricted Stock Options . Binomial Model The model is based on the premise that the behavior of the share price in future periods can be approximated into two possible trajectories: one ascending and the other descending. In this way it is built on a “tree” of trajectories for the share price. The ascending factor and the descending factor are determined based on the volatility of the share and the interval of time between the steps of the “tree”. The trajectories for the share price are determined up to the expiry date. In parallel, the “tree” is also constructed representing the value of the option for each period. The value of the option is determined backwards, which is to say starting from maturity. At the end of period, it is the owner of the option's decision whether to exercise it or not. Monte Carlo model The Monte Carlo simulation is a popular alternative method which allows the incorporation of various sources of uncertainty. This method comprises the execution of a number of steps: (1) determining the processes of uncertainty and the generation of inputs based on a sample of the distributions of the entry variables, (2) the carrying out of mathematical operations with inputs so as to generate outputs , (3) repeating the previous steps n times, so as to obtain n outputs, and (4) through the results obtained, calculating statistical data, such as average and standard deviation. The calculation algorithm for the Monte Carlo simulation consists of calculating the value of the option on its due-date for every trajectory, so as to obtain an average of the values. The value of the option at the starting time is given by the present value of the average found. Bearing in mind that for the options granted under the Restricted Stock Option format, the quantity of B Options depends on the quantity of A Options exercised, as well as the application of a multiplier adjustment calculated as a function of the variation of the Appreciation targets for the Company's shares, the Monte Carlo method was adopted in the pricing of the options under the format mentioned. b. Data and assumptions used in the pricing model, including the weighted average share price, the exercise price, expected volatility, life of the option, expected dividends and interest rates free of risk Date of calculation According to Technical Pronouncement CPC 10 – Payment Based on Shares, the options must be valued on their respective granting date (in this case, the date of the approval of the corresponding Program). Weighted average share price The price of the Company's shares considered as the basis for the calculation of the respective options, is Market Value based on the calculation of the exercise prices, except, as previously mentioned, for the approval of the Special Program. Exercise price • Traditional options granted: The exercise price for the options granted under the traditional format has been corrected in accordance with the variation in the IGP-M index, with interest of 3% to 6% a year added up to May 6, 2010. So as to incorporate this contractual condition, the exercise price has been corrected periodically during the binomial “tree”, so that at the moment of exercising, the value paid out refers to the corrected amount, up until the corresponding rules were applied. The inflation index curve was obtained from the Reference Rates published by the BM&FBOVESPA S.A. – Sao Paulo stock exchange, having been interpolated for the respective due dates . The method adopted was linear interpolation. • Options granted under the Restricted Stock Option format: The exercise price for the options granted under the Restricted Stock Option format is: (i) calculated based on Market Value for A Options and (ii) R$0.01 for B Options, without monetary correction over time. 70 Expected volatility For the calculation of expected volatility annualized standard deviation was used taking the natural logarithms of the historic daily variations in the Company's share price Option life • Traditional options granted: For options granted following the traditional format, if the Beneficiaries allocate a percentage of their annual bonus for the acquisition of shares of a particular lot, the contractual period for the exercising of the options in this lot is 10 years counting from the date that the B Options become exercisable, in other words after their lock-up period, which may vary according to the Program in question. If a percentage of the bonus is not allocated, the lots already incorporated (that is to say, which are exercisable) will have a period of 3 to be exercised. • Options granted under the Restricted Stock Option format: For these option grants, the life of the options was obtained based on the contractual period of the option lock-up period (that is to say, based on the options that become available in the financial year), bearing in mind that under the Restricted Stock Option , format, the options are of the European type, that is to say exercisable only from a given date, and for a relatively short period. For more information referring to the life of options granted in accordance with the Restricted Stock Option format, see the other sub-items in Item 13. Dividends expected (dividend yield) The dividend yield represents the ratio between the dividend paid per share in a given period, and the price of the share in the market. This variable was calculated based on the historic distribution of dividends and interest-on-equity by the Company. Interest rate free of risk The interest rates free of risk had been obtained from the Brazilian Central Bank and referred to the Selic (Special System for Settlement and Custody) rate on the respective option granting dates. c. Methods used and the premises assumed for the incorporation of the expected effects of advance exercising It can be observed empirically that options are exercised by their owners before the end of the life of the option, in the case of traditional options. This behavior is due to various reasons, such as for example, personal liquidity requirements and the impossibility of hedge protection. In this regard, the Company, so as to incorporate this peculiarity, adopts the assumption that the options will be exercised from the moment that the lots become exercisable, that is to say have been incorporated, following the end of the respective lock-up period. In this way, the option life adopted in the calculations varies between 1 and 5 years, in accordance with the number of lots and the corresponding lock-up period is in which the options are divided, seeing that the Beneficiaries may not exercise options of any type before the end of the lock-up period. In addition to this, for option pricing purposes options exercised in advance as a result of the death or permanent disability of the Beneficiary, or corporate events, have not been considered. d. Method for the determination of expected volatility For the calculation of expected volatility, the annualized standard deviation has been used of the natural logarithms of the daily historic variations in the Company's share price. e. If there is any other characteristic of the option that has been incorporated in the measuring of its fair value Vesting period During the vesting period, options may not be exercised by the Beneficiaries. For options granted under the traditional format, this condition was included in the calculations with respect to options of the European type (which can only be exercised from a certain date) while they have not yet been incorporated. After their incorporation, the options become of the American type (that is to say, exercisable at any moment until the extinction date). 71 Restrictions on sale ("lock-up") Contractually speaking, for A Options granted under the Restricted Stock Option model there is a restriction that exists on the sale of shares acquired to the exercising of options. This restriction, also known as lock-up, varies between 1 and 2 years, in accordance with the specific conditions of each Program. This restriction implies the reduction in the value of the shares for the Beneficiary seeing that the shares are illiquid at the time of exercising the options. So as to take these characteristics into account, a discount has been applied due to lack of liquidity in the share price under the “ protective put ” method. According to this method, the value of a European type put option with a period equal to the lock-up period is calculated, assuming volatility and interest rates free of risk identical to those used in each plan. The value arrived at for this put option is therefore divided by the value of the share price on the date of granting, so that there is a percentage discount. This discount is finally applied to the option, reducing its respective value. This methodology is no longer applicable to the traditional programs, as, under the terms of the Meeting of the Board of Directors held on July 13, 2011, all restrictions for the transfer and sale were released from this date for the shares already acquired and shares that might be acquired, in such Programs. 13.10. Information on the pension plan in force offered to members of the Board of Directors and statutory Executive Board: Not applicable, considering that no pension plans have been offered either to members of the Board of Directors or statutory directors. 13.11. Remuneration, in the last 3 financial years, of the Board of Directors, the Statutory Executive Board and the Fiscal Council Year 2009 Board of Directors Statutory Executive Board Number of members 6.00 5.00 Value of the highest individual remuneration/year 225,000 5,330,576 Value of the lowest individual remuneration/year 150,000 1,736,914 Average value of individual remuneration/year 162,500 3,093,779 Note: (1) Considers the highest individual annual remuneration effectively received, considering all the members, seeing that the member with the highest remuneration has remained 12 months with the governing body. (2) considers the lowest individual annual remuneration effectively received, only including members who have been with the governing body 12 months, excluding those have been with the governing body for a shorter period. (3) Total value of remuneration paid divided by the number of members declared in the period in question. The Fiscal Council was not in operation in 2009, having not been constituted. At the Extraordinary General Meeting held on December 23, 2009, which having been suspended was reopened on December 30, 2009, at the request of shareholders the Fiscal Council was constituted, which functioned up until the 2010 Annual General Meeting, at which time it was re-installed. As a result of this, there has been no information provided above with regard to the Fiscal Council. Year 2010 Board of Directors Fiscal Council Statutory Executive Board Number of members 5.67 3.00 5.00 Value of the highest individual remuneration/year 242,100 45,600 2,479,913 Value of the lowest individual remuneration/year 161,400 45,600 1,453,309 Average value of individual remuneration/year 168,547 45,600 1,842,653 Note: (1) Considers the highest individual annual remuneration effectively received, considering all the members, seeing that the member with the highest remuneration has remained 12 months with the governing body. (2) considers the lowest individual annual remuneration effectively received, only including members who have been with the governing body 12 months, excluding those have been with the governing body for a shorter period (3) Total value of remuneration paid divided by the number of members declared in the period in question Year 2011 Board of Directors Fiscal Council Statutory Executive Board Number of members 8.00 3.00 5.92 Value of the highest individual remuneration/year 293,062 45,600 2,679,168 Value of the lowest individual remuneration/year 129,478 45,600 1,539,857 Average value of individual remuneration/year 212,854 45,600 1,942,100 Note: (1) Considers the highest individual annual remuneration effectively received, considering all the members, seeing that the member with the highest remuneration has remained 12 months with the governing body. (2) considers the lowest individual annual remuneration effectively received, only including members who have been with the governing body 12 months, excluding those have been with the governing body for a shorter period (3) Total value of remuneration paid divided by the number of members declared in the period in question The values presented above refer to fixed remuneration (Board of Directors, Fiscal Council and Statutory Executive Board), short-term variable Statutory Executive Board) and long-term variable, based in stock option plans (Board of Directors and Statutory Executive Board). 72 13.12. Contractual arrangements, insurance policies or other instruments which structure mechanisms of remuneration or indemnification for managers in the event of dismissal from their post or retirement (including the financial consequences for the Company): None. 13.13. Percentage of total remuneration of each body recognized in the result of the company referring to members of the Board of Directors, the Executive Board or the Fiscal Council who are related parties to the controlling shareholders, directly or indirectly, as defined by the accounting rules covering this subject: None. 13.14. Values recognized in the Company's results as remuneration of members of the Board of Directors, Executive Board or Fiscal Council, grouped by body, for any reason which is not a function of which they occupy, such as for example, commissions and consulting services or services provided: None. 13.15. Values recognized in the result of the controlling shareholders, direct or indirect, of companies under common control and subsidiaries of the company, in the remuneration of members of the Board of Directors, the Executive Board or the Fiscal Council of the Company, grouped by body, specifying the amount of these values attributed to such individuals : None. 13.16. Other relevant information: Remuneration Based on Shares The values presented as remuneration based on shares reflect the accountant costs of all programs granted until the date of this Reference Form that are being amortized in the year of 2011 (tables of 2011) and 2012 (tables of 2012 and, therefore presented in our financial statements. This amounts are calculated in the moment of grant through Binomial model (traditional Stock Option Plans) and Monte Carlo (Restricted Stock Option Plans) and the calculated costs are amortized during its duration (usually 4 years). The amounts presented do not represent the gains realized by the beneficiaries, since, as mentioned above, it is calculated in the moment of granting and not adjusted by the behavior of market, vesting rules, etc. 73 EXHIBIT V V.1. BYLAWS WITH HIGHLIGHTS OF THE PROPOSED ALTERATIONS GAFISA S.A. CNPJ/MF No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company BYLAWS CHAPTER I NAME, HEADQUARTERS, PURPOSE AND DURATION Article 1. Gafisa S.A. (the “ Company ”) is a publicly held corporation, governed by these Bylaws, its Code of Ethics and Conduct and applicable law and regulations. Sole Paragraph . With the Company admission to the special securities trading segment of the São Paulo Stock Exchange Comission ( BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros ) (hereinafter respectively referred to as “Novo Mercado” and “BM&FBovespa”), the Company, its shareholders, Managers, and members of the fiscal council, when installed, shall be subject to the provisions of the BM&FBovespa New Market Listing Regulation (hereinafter referred to as “Novo Mercado Rules”). Article 2. The Company’s headquarters and forum are located in the City of São Paulo, State of São Paulo. The Company may, by resolution adopted either by the Board board of Directors directors or the Executive Board executive board , change the address of its headquarters, and open, transfer and extinguish branches, agencies, offices, warehouses, representation offices and any other establishments anywhere within Brazilian territory or abroad. Article 3 . The Company’s purposes are: (i) to promote and develop real estate projects of any kind, whether its own or those of third parties, in the latter case as contractor and agent; (ii) to purchase and sell real estate of any kind; (iii) to perform civil construction and provide civil engineering services; and (iv) to develop and implement marketing strategies for its own or third parties’ real estate projects. Sole Paragraph . The Company may hold interests in any other companies, in Brazil or abroad, upon approval granted by means of a resolution adopted by the Board board of Directors directors , except in the situation provided in Art. 33 , §1, in which case prior approval of the Board board of Directors directors will not be required. Article 4 . The Company has an indefinite term of duration. 74 CHAPTER II CAPITAL AND SHARES Article 5 . The capital of the Company is R$ which is fully subscribed and paid-in and , divided into common shares, all registered, book-entry and without par value. §1 . The cost of share transfer services charged by the account agent shall be borne by the shareholders, subject to such limits as may be imposed by applicable legislation. §2 . Each common share carries the right to one vote on resolutions at General Meetings of Shareholders general meetings of shareholders . §3 . The Company may shall not issue preferred shares or participation certificates ( partes beneficiárias ). §4 . For purposes of reimbursement, the value of the Company’s shares shall be based on the Company’s economic value, as determined by an appraisal carried out by a specialized firm appointed in the manner provided for in Article 45 of Corporation Law 6404/76. . Article 6 . The capital of the Company may be increased by resolution adopted by the Board board of Directors directors , without need for an amendment to these Bylaws. The resolution approving the increase shall fix the terms and conditions for the issuance of shares, subject to a limit of 600,000,000 (six hundred million) common shares. Sole Paragraph . The Company may, within the limit of its authorized capital and by resolution of the shareholders in a General Meeting general meeting , grant share purchase options to (i) its officers, directors and employees, or (ii) individuals who provide services to it or to any company under its control. Article 7 . The Company may reduce or exclude the time period for the exercise of preemptive rights on the issuance of shares, debentures convertible into shares or subscription bonuses which are placed by means of sale on a stock exchange, public subscription or share swap in a public tender offer pursuant to articles 257 to 263 of Corporation Law 6404/76. . Pursuant to article 171, §3 of Corporation Law 6.404/76, , there shall be no preemptive rights on the grant and exercise of the share purchase options. CHAPTER III GENERAL MEETING OF SHAREHOLDERS Article 8 . A General Meeting general meeting of Shareholders shareholders shall be held, on an ordinary basis, in the first four (4) months following the end of the fiscal year and on an extraordinary basis whenever required by law or the Company’s interests. §1 . G eneral Meetings meetings of Shareholders shareholders shall be called in the manner provided for by law. Regardless of the formalities for calling General Shareholders’ Meetings, any General Meeting general shareholders’ meetings, any general meeting attended by all shareholders shall be considered to have been regularly called. 75 §2 . G eneral Meetings meetings of Shareholders shareholders shall be called to order and chaired by the Chairman chairman of the Board board of Directors directors or, in his absence, by a shareholder appointed by the shareholders at the General Meeting general meeting . The Chairman chairman of the General Meeting general meeting shall choose one of those present at the meeting to act as secretary. §3. Prior to the call to order, the shareholders shall sign the “Book of Attendance” ( Livro de Presença de Acionistas ), giving their name and residence and the number of shares they hold. §4. The list of shareholders present at the meeting shall be closed by the Chairman chairman immediately after the General Meeting general meeting is called to order. §5. Shareholders which appear at a General Meeting general meeting after the list of shareholders present at the meeting has been closed may participate in the meeting but shall not have the right to vote on any resolution. §6. The resolutions of the General Meeting general meeting shall be taken by the majority of affirmative votes of those present, provided that the blank votes shall not be counted, and with the exception of the cases set forth by law and subject to the provisions set forth in the main clause of Article 10. Article 9. In addition to the matters provided for by the law, the Shareholders in General Meeting shareholders in general meeting shall: (a) decide on the Company’s exit from the Novo Mercado of the São Paulo Stock Exchange – BM&FBovespa S.A. – Bolsa de Valores, Mercadorias e Futuros (respectively “Novo Mercado” and “BM&FBovespa”) BM&FBovespa , which shall be communicated to BM&FBovespa in writing, 30 (thirty) days in advance; (b) always subject to the provisions of Article 11, choose, from among the three qualified institutions indicated on a list prepared by the Board board of Directors directors , the institution which shall be responsible for the preparation of an appraisal report for shares issued by the Company, for the purposes of exiting the Novo Mercado, cancellation of the Company’s registration as a publicly-held company or mandatory public tender offer; and (c) resolve cases on which these Bylaws are silent, subject to the provisions of Corporation Law 6404/76. . Article 10. The choice of the specialized institution or firm responsible for the determination of the Company’s economic value Economic Value (as defined hereafter) , referred to in Article 9 ( c b ) of these Bylaws, shall be solely made by the shareholders’ general meeting, from the submission, by the board of directors, of triple list, and the respective resolution shall be made by the majority of votes cast by holders of Outstanding Shares present at the General Meeting general meeting in question, blank votes not being computed. The quorum for the General Meeting general meeting shall be shareholders representing at least 20% of the total number of Outstanding Shares, at first call, and on second call, shareholders representing any number of Outstanding Shares. 76 §1. The appraisal reports mentioned in this Article 10 shall be elaborated by a specialized firm or institution, with proven experience and independent as to the power of decision of the Company, its Managers and/or Controlling Shareholder, in addition to fulfilling the requirements set forth in §1 of Article 8 of Corporation Law, and shall bear the responsibility set forth in §6 of the same article. §2 . For purposes of these Bylaws: “ Controlling Shareholder ” means the shareholder (s) or Shareholder Group that exercises Control of the Company; “ Disposing Controlling Shareholder ” means the Controlling Shareholder, when it causes a disposal Disposal of control Control of the Company; “ Control Shares ” means the block of shares that gives, either directly or indirectly, the holder(s) sole or shared Control of the Company; “ Outstanding Shares ” means all the shares issued by the Company, with the exception of shares held by the Controlling Shareholder, by persons related to the Controlling Shareholder or by the Company’s officers and directors Managers and treasury shares; “ Disposal of Control ” means the transfer to a third party, for value, of Control Shares ; Managers”, when appearing in the singular form, the Company’s officers and members of the board of directors individually referred, or, when in the plural form, the Company’s officers and members of the board of directors collectively referred; “ Purchaser ” means the person to whom the Disposing Controlling Shareholder transfers Control in a Disposal of Company Control; “ Disposal of Control” means the transfer to a third party, for value, of Control Shares ; “ Shareholder Group ” means a group of two or more persons (a) that (a) are bound by contracts or vote agreements of any nature, including shareholders’ agreements, whether written or oral and whether directly or through Controlled Companies, Controlling Companies controlled companies, controlling companies or companies under Common Control common control ; or (b) among whom there is a direct or indirect Control control relationship; or (c) that are under Common Control; or (d) that represent a common interest. Examples of persons representing a common interest include (i) a person that holds a direct or indirect interest of 15% (fifteen percent) or more in the capital of the other person; and (ii) two persons that have a third investor in common which holds a direct or indirect interest of 15% (fifteen percent) or more in the capital of the first two persons. Joint ventures, investment funds or clubs, foundations, associations, trusts, condominiums, cooperatives, security portfolios, universalities of rights and any other form of organization or enterprise of any kind, whether constituted in Brazil or abroad, shall be considered to be part of the same Shareholder Group whenever two or more of such entities: (x) are administered or managed by the same legal entity or by parties related to the same legal entity; or (y) have the majority of their officers or administrators in common; under common control; 77 “Corporation Law” the Law no. 6.404, of December 15, 1976, and all of the subsequent amendments thereto; “ Control ” (and the related terms “ Controlling Company ”, “ Controlled Company ” and “ under Common Control ”) means the power effectively used to direct corporate activities and orient the functioning of the Company’s corporate bodies, whether directly or indirectly and whether de facto or de jure , regardless of the equity interest held . There is a relative presumption that the person or Shareholder Group holding shares that gave it an absolute majority of votes of the shareholders present at the last 3 ( three General Shareholders ) general shareholders ’ meetings holds Control, even if such person or Shareholder Group does not hold an absolute majority of the Company’s voting capital; “Statement of Consent from Managers” means the document by which the Company Managers personally undertake to be subject to and act in accordance with the Novo Mercado Agreement ( Contrato de Participação no Novo Mercado ), the Novo Mercado Listing Rules, the Regulation of Sanctions and the Arbitration Clause and the Arbitration Rules, which document shall also be valid as Arbitration Clause, in the form set out in Exhibit A to the Novo Mercado Rules; “ Statement of Consent from Controlling Shareholders ” means the instrument by which the new Controlling Shareholders, or shareholders which join the control group of the Company, assume personal liability for complying with the Novo Mercado Agreement ( Contrato de Participação no Novo Mercado ), the Novo Mercado Listing Rules, the Regulation of Sanctions, the Arbitration Clause and the Arbitration Rules, in the form set out in Exhibit C B to the Novo Mercado Listing Rules . ; §2 The appraisal reports mentioned in this Article 10 shall be elaborated by a specialized company or institution, with proven experience and independent as to the power of decision of the Company, its officers and/or Controlling Shareholder, in addition to fulfilling the requirements set forth in §1 of Article 8 of Law 6.404/76, and shall bear the responsibility set forth in §6 of the same article. “Economic Value” the value of the Company and its shares to be determined by specialized firm, availing of acknowledged methodology, or based on another criterion to be established by the Brazilian Securities and Exchange Commission (hereinafter referred to as “CVM”). Article 11. In the event the Company exits the Novo Mercado or its registration as a publicly-held company is cancelled, the costs incurred for the preparation of the appraisal report referred to in Article 9 ( c b ) shall be borne entirely by the Controlling Shareholder or by the Company, if the Company is offeror, as applicable. Article 12. The General Meeting general meeting may suspend the exercise of rights, including the voting right, of the shareholder or Shareholder Group that fails to comply with legal or regulatory obligations, as well as those provided under these By-laws. Bylaws. §1. The shareholders representing a minimum of 5% of the Company’s capital may call the General Meeting general meeting referred to in the main clause of this Article 12, when the Board board of Directors directors does not respond, within 8 days, to a request for calling it, indicating the violated obligation and the identification of the shareholder or Shareholder Group in default. 78 §2. The General Meeting general meeting which approves the suspension of the shareholder’s rights shall be incumbent of establishing, among other aspects, the scope and the term of the suspension, provided that the suspension of the right of supervision and the right to demand information, as provided in law, may not be suspended. §3. The suspension of rights shall cease when the violated obligation is performed. CHAPTER IV MANAGEMENT SECTION IV.I. - GENERAL RULES Article 13. The Company is managed by the Board board of Directors directors ( Conselho de Administração ) and the Executive Board executive board ( Diretoria ). Article 14. The members of the Board board of Directors directors and the Executive Board executive board shall be invested in their respective offices within thirty days from the date they were appointed, unless a justification is accepted by the corporate body for which they have been appointed, by signing an instrument of investiture in the appropriate book, and shall remain in office until the investiture of the newly-elected members of the Company’s management. Sole Paragraph. The investiture of the members of the Board board of Directors directors and the Board of Executive Officers board of executive officers in their respective offices is conditional upon , without prejudice to the compliance of legal requirements applicable, (i) the prior execution of the Statement of Consent from Senior Officers Managers ( Termo de Anuência dos Administradores ) provided for under the Novo Mercado Listing Rules; and (ii) adherence to the Manual for Disclosure and Use of Information and Policy for Trading in Securities Issued by the Company ( Manual de Divulgação e Uso de Informações e Política de Negociação de Valores Mobiliários de Emissão da Companhia ), by executing an instrument to that effect. Article 15. The Shareholders in General Meeting shareholders in general meeting shall determine, on an individual or global basis, the remuneration of the Company’s directors, officers Managers and members of its advisory committees. Where the remuneration is fixed on a global basis, the Board board of Directors directors shall determine the amounts to be paid to each individual. Where applicable, the Board board of Directors directors shall also distribute the share in profits fixed by the Shareholders in General Meeting shareholders in general meeting . Article 16. In performing its attributions and as a parameter of the performance of their duties and legal responsibilities, the Company’s management bodies must rest, strictly on the observation of the following principles and guidelines, without prejudice of others that may be suggested by the Nominating and Corporate Governance Committee and approved by the Board board of Directors directors : 79 (a) the Company’s management shall be performed in a professional way, aligned with the shareholder’s interests, but without association to any particular interests of any shareholder or Shareholder Group individually considered; (b) the powers conferred, through these Bylaws, to the management bodies, especially those related to the rules for appointing the candidates for the Board board of Directors directors and to the appraisal of the terms of a public tender offer, will be exercised strictly according with the Company’s and its shareholders’ best interests, and with the principles set forth herein; (c) the existence of the powers mentioned in the item (b) above is based on the shareholders’ interests as a whole, and its only function is to attend and maximize such interests, in case such becomes necessary in view of the Company’s continuity and generation of long-term value; (d) the powers set forth in item (b) above cannot be used, under any circumstances, for the private benefit of any shareholder, Shareholder Group, director, officer or group of directors and/or officers; (e) the powers mentioned above, as well as its objectives, cannot be understood and have no function whatsoever of serving as an obstacle to the development of Control by any shareholder or Shareholder Group, and as such, the Board board of Directors directors shall exercise its competence set forth in Article 64 61 in such a way as to allow that the eventual development of Control enables the creation of higher value to the Company’s shareholders, within the time horizon it believes to better serve the shareholders ’ interests considered as a whole; (f) the Company’s management shall be performed transparently, with extensive internal and external provision of the information required by law, regulations or by these Bylaws; (g) the strict enforcement of the law and the accounting standards, and the most rigid ethics standards shall be observed by all members of the Company’s management in performing their functions, and they shall responsible for ensuring that the other employees and collaborators of the Company and its controlled companies also observe the same standards; (h) the compensation of the members of the Company’s management and its senior employees must support, above all, delivery of results and long-term value creation, as well as the retention of talents, and it must be structured in a way as to prevent any kind of privilege, distortion with respect to market standards or mechanism that may hamper or impair the achievement of the corporate interest; (i) the management shall be responsible for the development of internal politics and practices to attract and retain the best talents and to cause the Company to count with highly qualified human resources, also encouraging the achievements of goals and promoting meritocracy; and (j) no member of the management may have access to information, participate in meetings of any other management body, exercise voting rights or in any way intervene in matters that are, directly or indirectly, in situations of conflicting interests with the interests of the Company or when it may be particularly benefited in any way. 80 SECTION IV.II. - BOARD OF DIRECTORS (CONSELHO DE ADMINISTRAÇÃO) Composition Article 17. The Board board of Directors directors is composed of at least five (5) and no more than nine (9) effective members (being permitted the election of alternates), all of whom shall be shareholders, elected and removable at any time by the Shareholders in General Meeting shareholders in general meeting , with an unified term of office of two (2) years, re-election being permitted. Article 18. At least 20% of From the effective members of the Board of Directors board of directors, no less than twenty percent (20%) shall be Independent Members , expressly declared as such in the minutes of the shareholders’ general meeting electing them, and the director(s) elected according to the faculty provided for by Article 141, §§ 4 and 5, and Article 239, of the Corporation Law, shall be likewise deemed independent director(s) . §1. When, due to the observance of the percentage referred to in the main clause of this Article 18 , the election results in fractional number of Directors directors , the Shareholders in General Meeting shareholders in general meeting shall round it to whole number
